Exhibit 10.1





SOTHEBY’S

as Issuer

AND

THE INITIAL SUBSIDIARY GUARANTORS PARTY HERETO

AND

U.S. BANK NATIONAL ASSOCIATION

as Trustee

INDENTURE

Dated as of June 17, 2008

3.125% Convertible Senior Notes due 2013




--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 



 

Page

       

--------------------------------------------------------------------------------

 

 

ARTICLE 1

 

 

 

 

DEFINITIONS

 

 

Section 1.01.

 

Definitions

 

1

 

 

ARTICLE 2

 

 

 

 

ISSUE, DESCRIPTION, EXECUTION, REGISTRATION

 

 

 

 

AND EXCHANGE OF NOTES

 

 

Section 2.01.

 

Designation and Amount

 

12

Section 2.02.

 

Form of Notes

 

12

Section 2.03.

 

Date and Denomination of Notes; Payments of Interest

 

13

Section 2.04.

 

[Reserved]

 

14

Section 2.05.

 

Execution, Authentication and Delivery of Notes

 

14

Section 2.06.

 

Exchange and Registration of Transfer of Notes; Restrictions on Transfer;
Depositary

 

15

Section 2.07.

 

Mutilated, Destroyed, Lost or Stolen Notes

 

20

Section 2.08.

 

Temporary Notes

 

21

Section 2.09.

 

Cancellation of Notes Paid, Etc

 

21

Section 2.10.

 

CUSIP Numbers

 

21

Section 2.11.

 

Additional Notes; Repurchases

 

21

 

 

ARTICLE 3

 

 

 

 

[INTENTIONALLY OMITTED]

 

 

 

 

ARTICLE 4

 

 

 

 

SATISFACTION AND DISCHARGE

 

 

Section 4.01.

 

Satisfaction and Discharge

 

22

 

 

ARTICLE 5

 

 

 

 

PARTICULAR COVENANTS OF THE COMPANY

 

 

Section 5.01.

 

Payment of Principal, Premium, Interest and Additional Interest

 

22

Section 5.02.

 

Maintenance of Office or Agency

 

22

Section 5.03.

 

Appointments to Fill Vacancies in Trustee’s Office

 

23

Section 5.04.

 

Provisions as to Paying Agent

 

23

Section 5.05.

 

Existence

 

24

Section 5.06.

 

Rule 144A Information Requirement and Annual Reports

 

24

Section 5.07.

 

Stay, Extension and Usury Laws

 

25

Section 5.08.

 

Compliance Certificate; Statements as to Defaults

 

25

Section 5.09.

 

[Reserved]

 

25

Section 5.10.

 

Further Instruments and Acts

 

25

 

 

-i-

 

--------------------------------------------------------------------------------



 

 



 

Page

       

--------------------------------------------------------------------------------

 

 

ARTICLE 6

 

 

 

 

LISTS OF NOTEHOLDERS AND REPORTS BY

 

 

 

 

THE COMPANY AND THE TRUSTEE

 

 

Section 6.01.

 

Lists of Noteholders

 

25

Section 6.02.

 

Preservation and Disclosure of Lists

 

26

Section 6.03.

 

Reports by Trustee

 

26

 

 

ARTICLE 7

 

 

 

 

DEFAULTS AND REMEDIES

 

 

Section 7.01.

 

Events of Default

 

26

Section 7.02.

 

Acceleration

 

28

Section 7.03.

 

Additional Interest

 

29

Section 7.04.

 

Payments of Notes on Default; Suit Therefor

 

29

Section 7.05.

 

Application of Monies Collected by Trustee

 

31

Section 7.06.

 

Proceedings by Noteholders

 

31

Section 7.07.

 

Proceedings by Trustee

 

32

Section 7.08.

 

Remedies Cumulative and Continuing

 

32

Section 7.09.

 

Direction of Proceedings and Waiver of Defaults by Majority of Noteholders

 

32

Section 7.10.

 

Notice of Defaults

 

33

Section 7.11.

 

Undertaking to Pay Costs

 

33

 

 

ARTICLE 8

 

 

 

 

CONCERNING THE TRUSTEE

 

 

Section 8.01.

 

Duties and Responsibilities of Trustee

 

34

Section 8.02.

 

Reliance on Documents, Opinions, Etc.

 

35

Section 8.03.

 

No Responsibility for Recitals, Etc.

 

36

Section 8.04.

 

Trustee, Paying Agents, Conversion Agents or Registrar May Own Notes

 

36

Section 8.05.

 

Monies to Be Held in Trust

 

36

Section 8.06.

 

Compensation and Expenses of Trustee

 

37

Section 8.07.

 

Officers’ Certificate as Evidence

 

37

Section 8.08.

 

Conflicting Interests of Trustee

 

37

Section 8.09.

 

Eligibility of Trustee

 

38

Section 8.10.

 

Resignation or Removal of Trustee

 

38

Section 8.11.

 

Acceptance by Successor Trustee

 

39

Section 8.12.

 

Succession by Merger, Etc

 

39

Section 8.13.

 

Limitation on Rights of Trustee as Creditor

 

40

Section 8.14.

 

Trustee’s Application for Instructions from the Company

 

40

 

 

ARTICLE 9

 

 

 

 

CONCERNING THE NOTEHOLDERS

 

 

Section 9.01.

 

Action by Noteholders

 

40

Section 9.02.

 

Proof of Execution by Noteholders

 

40

Section 9.03.

 

Who Are Deemed Absolute Owners

 

41

Section 9.04.

 

Company-Owned Notes Disregarded

 

41

Section 9.05.

 

Revocation of Consents; Future Noteholders Bound

 

41

 

 

-ii-

 

--------------------------------------------------------------------------------



 

 

 

 

Page

       

--------------------------------------------------------------------------------

 

 

ARTICLE 10

 

 

 

 

NOTEHOLDERS’ MEETINGS

 

 

Section 10.01.

 

Purpose of Meetings

 

42

Section 10.02.

 

Call of Meetings by Trustee

 

42

Section 10.03.

 

Call of Meetings by Company or Noteholders

 

42

Section 10.04.

 

Qualifications for Voting

 

42

Section 10.05.

 

Regulations

 

43

Section 10.06.

 

Voting

 

43

Section 10.07.

 

No Delay of Rights by Meeting

 

43

 

 

ARTICLE 11

 

 

 

 

SUPPLEMENTAL INDENTURES

 

 

Section 11.01.

 

Supplemental Indentures Without Consent of Noteholders

 

44

Section 11.02.

 

Supplemental Indentures With Consent of Noteholders

 

44

Section 11.03.

 

Effect of Supplemental Indentures

 

45

Section 11.04.

 

Notation on Notes

 

46

Section 11.05.

 

Evidence of Compliance of Supplemental Indenture to Be Furnished to Trustee

 

46

 

 

ARTICLE 12

 

 

 

 

CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE

 

 

Section 12.01.

 

Company May Consolidate, Etc. on Certain Terms

 

46

Section 12.02.

 

Successor Corporation to Be Substituted

 

47

Section 12.03.

 

Opinion of Counsel to Be Given to Trustee

 

47

 

 

ARTICLE 13

 

 

 

 

IMMUNITY OF INCORPORATORS, STOCKHOLDERS,

 

 

 

 

OFFICERS AND DIRECTORS

 

 

Section 13.01.

 

Indenture and Notes Solely Corporate Obligations

 

47

 

 

ARTICLE 14

 

 

 

 

GUARANTEE OF NOTES

 

 

Section 14.01.

 

Note Guarantee

 

48

Section 14.02.

 

Obligations Unconditional

 

49

Section 14.03.

 

Release of Note Guarantees

 

50

Section 14.04.

 

Notice to Trustee

 

50

Section 14.05.

 

This Article Not to Prevent Events of Default

 

50

 

 

ARTICLE 15

 

 

 

 

CONVERSION OF NOTES

 

 

Section 15.01.

 

Conversion Privilege

 

50

Section 15.02.

 

Conversion Procedure

 

52

Section 15.03.

 

Increased Conversion Rate Applicable to Certain Notes Surrendered in Connection
with Make-Whole Fundamental Changes

 

55

 

 

-iii-

 

--------------------------------------------------------------------------------



 

 



 

Page

       

--------------------------------------------------------------------------------

Section 15.04.

 

Adjustment of Conversion Rate

 

57

Section 15.05.

 

Shares to Be Fully Paid

 

65

Section 15.06.

 

Effect of Reclassification, Consolidation, Merger or Sale

 

65

Section 15.07.

 

Certain Covenants

 

68

Section 15.08.

 

Responsibility of Trustee

 

68

Section 15.09.

 

Notice to Noteholders Prior to Certain Actions

 

68

Section 15.10.

 

Stockholder Rights Plans

 

69

Section 15.11.

 

Exchange in Lieu of Conversion

 

69

 

 

ARTICLE 16

 

 

 

 

REPURCHASE OF NOTES AT OPTION OF HOLDERS

 

 

Section 16.01.

 

[Reserved]

 

70

Section 16.02.

 

Repurchase at Option of Noteholders upon a Fundamental Change

 

70

Section 16.03.

 

Withdrawal of Fundamental Change Repurchase Notice

 

72

Section 16.04.

 

Deposit of Fundamental Change Repurchase Price

 

73

 

 

ARTICLE 17

 

 

 

 

MISCELLANEOUS PROVISIONS

 

 

Section 17.01.

 

Provisions Binding on Company’s Successors

 

73

Section 17.02.

 

Official Acts by Successor Corporation

 

73

Section 17.03.

 

Addresses for Notices, Etc.

 

74

Section 17.04.

 

Governing Law

 

74

Section 17.05.

 

Evidence of Compliance with Conditions Precedent; Certificates and Opinions of
Counsel to Trustee

 

74

Section 17.06.

 

Legal Holidays

 

75

Section 17.07.

 

No Security Interest Created

 

75

Section 17.08.

 

Benefits of Indenture

 

75

Section 17.09.

 

Table of Contents, Headings, Etc.

 

75

Section 17.10.

 

Authenticating Agent

 

75

Section 17.11.

 

Execution in Counterparts

 

76

Section 17.12.

 

Severability

 

76

Section 17.13.

 

Waiver of Jury Trial

 

76

Section 17.14.

 

Force Majeure

 

76

EXHIBITS

 

 

 

 

Exhibit A

 

Form of Note

 

A-1

Exhibit B

 

Form of Notice of Conversion

 

B-1

Exhibit C

 

Form of Fundamental Change Repurchase Notice

 

C-1

Exhibit D

 

Form of Assignment and Transfer

 

D-1

 

 

-iv-

 

--------------------------------------------------------------------------------



INDENTURE dated as of June 17, 2008 between Sotheby’s, a Delaware corporation,
as issuer (hereinafter sometimes called the “Company,” as more fully set forth
in Section 1.01) and U.S. Bank National Association, a national banking
association, as trustee (hereinafter sometimes called the “Trustee,” as more
fully set forth in Section 1.01).

WITNESSETH:

WHEREAS, for its lawful corporate purposes, the Company has duly authorized the
issue of its 3.125% Convertible Senior Notes due 2013 (hereinafter sometimes
called the “Notes”), initially in an aggregate principal amount not to exceed
$200,000,000, and in order to provide the terms and conditions upon which the
Notes are to be authenticated, issued and delivered, the Company has duly
authorized the execution and delivery of this Indenture; and

WHEREAS, the Form of Note, the certificate of authentication to be borne by each
Note, the Form of Notice of Conversion, the Form of Fundamental Change
Repurchase Notice and the Form of Assignment and Transfer to be borne by the
Notes are to be substantially in the forms hereinafter provided for; and

WHEREAS, all acts and things necessary to make the Notes, when executed by the
Company and authenticated and delivered by the Trustee or a duly authorized
authenticating agent, as in this Indenture provided, the valid, binding and
legal obligations of the Company, and to constitute these presents a valid
agreement according to its terms, have been done and performed, and the
execution of this Indenture and the issue hereunder of the Notes have in all
respects been duly authorized.

NOW, THEREFORE, THIS INDENTURE WITNESSETH:

That in order to declare the terms and conditions upon which the Notes are, and
are to be, authenticated, issued and delivered, and in consideration of the
premises and of the purchase and acceptance of the Notes by the holders thereof,
the Company covenants and agrees with the Trustee for the equal and
proportionate benefit of the respective holders from time to time of the Notes
(except as otherwise provided below), as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. The terms defined in this Section 1.01 (except as
herein otherwise expressly provided or unless the context otherwise requires)
for all purposes of this Indenture and of any indenture supplemental hereto
shall have the respective meanings specified in this Section 1.01. All other
terms used in this Indenture that are defined in the Trust Indenture Act or that
are by reference therein defined in the Securities Act (except as herein
otherwise expressly provided or unless the context otherwise requires) shall
have the meanings assigned to such terms in said Trust Indenture Act and in said
Securities Act as in force at the date of the execution of this Indenture. The
words “herein,” “hereof,” “hereunder,” and words of similar import refer to this
Indenture as a whole and not to any particular Article, Section or other
subdivision. The terms defined in this Article include the plural as well as the
singular.

“Additional Interest” means all amounts, if any, payable pursuant to Section
5.06(d) and Section 7.03 hereof.

“Adjusted Net Assets” of any Subsidiary Guarantor at any date shall mean the
lesser of the amount by which (x) the fair value of the property of such
Subsidiary Guarantor exceeds the total

 

 

-1-

 

--------------------------------------------------------------------------------



amount of liabilities, including, without limitation, contingent liabilities
(after giving effect to all other fixed and contingent liabilities incurred or
assumed on such date), but excluding liabilities under the Note Guarantee, of
such Subsidiary Guarantor at such date and (y) the present fair salable value of
the assets of such Subsidiary Guarantor at such date exceeds the amount that
will be required to pay the probable liability of such Subsidiary Guarantor on
its debts (after giving effect to all other fixed and contingent liabilities
incurred or assumed on such date and after giving effect to any collection from
any Subsidiary of such Subsidiary Guarantor in respect of the obligations of
such Subsidiary under the Note Guarantee of such Subsidiary Guarantor),
excluding debt in respect of its Note Guarantee of such Subsidiary Guarantor),
excluding debt in respect of its Note Guarantee, as they become absolute and
matured.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control,” when used with respect to any specified Person means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

“Attributable Debt” in respect of any Sale and Leaseback Transaction, means, as
of the time of determination, the total obligation (discounted to present value
at the rate per annum equal to the discount rate which would be applicable to a
capital lease obligation with like term in accordance with GAAP) of the lessee
for rental payments (other than amounts required to be paid on account of
property taxes, maintenance, repairs, insurance, water rates and other items
which do not constitute payments for property rights) during the remaining
portion of the initial term of the lease included in such Sale and Leaseback
Transaction.

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

“Board of Directors” means the board of directors of the Company or a committee
of such board duly authorized to act for it hereunder.

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors, and to be in full force and effect on the date of such certification,
and delivered to the Trustee.

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which the banking institutions in The City of New York are
authorized or obligated by law or executive order to close or be closed.

“Capital Stock” means, for any entity, any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) stock issued by that entity.

“Cash Settlement Averaging Period” means, with respect to any Note surrendered
for conversion, the thirty consecutive Trading Day period beginning on and
including the third Trading Day after the Conversion Date for such Note;
provided that with respect to any Conversion Date occurring during the period
beginning on April 26, 2013, and ending at close of business on the Business Day
immediately prior to the Maturity Date, the “Cash Settlement Averaging Period”
means the first thirty consecutive Trading Days beginning on and including the
thirty-second Scheduled Trading Day prior to the Maturity Date.

 

 

-2-

 

--------------------------------------------------------------------------------



“close of business” means 5:00 p.m. (New York City time).

“Closing Date” means the date on which the Notes are originally issued under
this Indenture.

“Commission” means the Securities and Exchange Commission.

“Common Equity” of any Person means Capital Stock of such Person that is
generally entitled (a) to vote in the election of directors of such Person or
(b) if such Person is not a corporation, to vote or otherwise participate in the
selection of the governing body, partners, managers or others that will control
the management or policies of such Person.

“Common Stock” means, subject to Section 15.06, shares of common stock of the
Company, par value $0.10 per share, at the date of this Indenture or shares of
any class or classes resulting from any reclassification or reclassifications
thereof and that have no preference in respect of dividends or of amounts
payable in the event of any voluntary or involuntary liquidation, dissolution or
winding up of the Company and that are not subject to redemption by the Company;
provided that if at any time there shall be more than one such resulting class,
the shares of each such class then so issuable shall be substantially in the
proportion that the total number of shares of such class resulting from all such
reclassifications bears to the total number of shares of all such classes
resulting from all such reclassifications.

“Company” means Sotheby’s, a Delaware corporation, and subject to the provisions
of Article 12, shall include its successors and assigns.

“Company Order” means a written request or order signed in the name of the
Company (i) by its Chairman, a Vice Chairman, its President or a Vice President
and (ii) by its Treasurer, an Assistant Treasurer, its Secretary or an Assistant
Secretary and delivered to the Trustee; provided, however, that such written
request or order may be signed by any two of the officers or directors listed in
clause (i) above in lieu of being signed by one of such officers or directors
listed in such clause (i) and one of the officers listed in clause (ii) above.

“Continuing Director” means a director who either was a member of the Board of
Directors on June 17, 2008 or who becomes a member of the Board of Directors
subsequent to that date and whose election, appointment or nomination for
election by the stockholders of the Company is duly approved by a majority of
the continuing directors on the Board of Directors at the time of such approval,
either by a specific vote or by approval of the proxy statement issued by the
Company on behalf of the entire Board of Directors in which such individual is
named as nominee for director.

“Conversion Agent” shall have the meaning specified in Section 5.02.

“Conversion Date” shall have the meaning specified in Section 15.02(e).

“Conversion Obligation” shall have the meaning specified in Section 15.01(a).

“Conversion Price” means as of any date, $1,000, divided by the Conversion Rate
as of such date.

“Conversion Rate” shall have the meaning specified in Section 15.01(a).

“Conversion Trigger Price” shall have the meaning specified in Section
15.01(b)(iv).

 

 

-3-

 

--------------------------------------------------------------------------------



“Corporate Trust Office” means the principal office of the Trustee at which at
any time its corporate trust business shall be administered, which office at the
dated hereof is located at 60 Livingston Avenue St. Paul MN 55107-1419, or such
other address as the Trustee may designate from time to time by notice to the
Noteholders and the Company, or the principal corporate trust office of any
successor Trustee (or such other address as such successor Trustee may designate
from time to time by notice to the Noteholders and the Company).

“Credit Agreement” means the credit agreement, dated as of November 14, 2005, as
amended, among the Company and other borrowers party thereto from time to time,
the lenders party thereto from time to time, Bank of America, N.A. as
Administrative Agent, and the lenders from time to time party thereto, together
with any agreements, instruments, security agreements, guaranties and other
documents executed or delivered pursuant to or in connection with such credit
agreement, as such credit agreement or such agreements, instruments, security
agreements, guaranties or other documents may be amended, supplemented,
extended, restated, renewed or otherwise modified from time to time and any
successive refundings, refinancings, replacements or substitutions thereof or
therefor, whether with the same or different lenders.

“Custodian” means U.S. Bank National Association, as custodian for The
Depositary, with respect to the Global Notes, or any successor entity thereto.

“Daily Conversion Value” means, for each of the thirty consecutive Trading Days
during the Cash Settlement Averaging Period, one-thirtieth (1/30th) of the
product of (a) the then-applicable Conversion Rate on such Trading Day and (b)
the Daily VWAP of the Common Stock on such Trading Day.

“Daily Measurement Value” is equal to the Specified Dollar Amount, divided by
30.

“Daily Settlement Amount,” for each of the thirty consecutive Trading Days
during the Cash Settlement Averaging Period, shall consist of:

(a) cash equal to the lesser of the Daily Measurement Value and the Daily
Conversion Value for such Trading Day; and

(b) to the extent such Daily Conversion Value for such Trading Day exceeds the
Daily Measurement Value, a number of shares of Common Stock equal to the Daily
Share Amount.

“Daily Share Amount” means, to the extent the Daily Conversion Value exceeds the
Daily Measurement Value, (i) the difference between the Daily Conversion Value
and the Daily Measurement Value, divided by (ii) the Daily VWAP of the Common
Stock for such Trading Day.

“Daily VWAP” for the Common Stock means the per share volume-weighted average
price on the New York Stock Exchange as displayed under the heading “Bloomberg
VWAP” on Bloomberg page “BID.N <equity> AQR” (or any successor page thereto) in
respect of the period from the scheduled opening of trading until the scheduled
close of trading of the primary trading session on such Trading Day (or if such
volume-weighted average price is unavailable, the market value of one share of
the Common Stock on such Trading Day as determined in a commercially reasonable
manner by the Board of Directors using a volume-weighted average price method)
and will be determined without regard to after hours trading or any other
trading outside of the regular trading session.

 

 

-4-

 

--------------------------------------------------------------------------------



“Default” means any event that is, or after notice or passage of time, or both,
would be, an Event of Default.

“Defaulted Interest” means any interest on any Note that is payable, but is not
punctually paid or duly provided for, on any June 15 or December 15.

“Depositary” means, with respect to the Global Notes the Person specified in
Section 2.06 as the Depositary with respect to such Notes, until a successor
shall have been appointed and become such pursuant to the applicable provisions
of this Indenture, and thereafter, “Depositary” shall mean or include such
successor.

“Designated Institution” shall have the meaning specified in Section 15.11(a)(i)

“Distributed Property” shall have the meaning specified in Section 15.04(c).

“Effective Date” shall have the meaning specified in Section 15.03(a).

“Event of Default” shall have the meaning specified in Section 7.01.

“Ex-Dividend Date” means, with respect to any issuance, dividend or distribution
in which the holders of Common Stock (or other security) have the right to
receive any cash, securities or other property, the first date on which the
shares of the Common Stock (or other security) trade on the applicable exchange
or in the applicable market, regular way, without the right to receive the
issuance, dividend or distribution in question.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means a fiscal year of the Company ending on December 31 of each
calendar year.

“Fundamental Change” means the occurrence after the original issuance of the
Notes of any of the following events:

(a) any “person” or “group” (within the meaning of Section 13(d) of the Exchange
Act) other than the Company, its Subsidiaries or the employee benefit plans of
the Company or any such Subsidiary, files a Schedule TO or any schedule, form or
report under the Exchange Act disclosing that such person or group has become
the direct or indirect ultimate “beneficial owner,” as defined in Rule 13d-3
under the Exchange Act, of the Company’s Common Equity representing more than
50% of the voting power of the Company’s Common Equity;

(b) consummation of any share exchange, exchange offer, tender offer,
consolidation or merger of the Company pursuant to which the Common Stock will
be converted into cash, securities or other property or any sale, lease or other
transfer in one transaction or a series of transactions of all or substantially
all of the consolidated assets of the Company and its Subsidiaries, taken as a
whole, to any Person other than one of the Company’s Subsidiaries;

(c) the first day on which Continuing Directors cease to constitute at least a
majority of the Board of Directors;

 

 

-5-

 

--------------------------------------------------------------------------------



(d) the stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or

(e) the Common Stock ceases to be listed on a United States national securities
exchange,

provided, however, in the case of a transaction or event described in clause (a)
or (b) above, if at least 90% of the consideration, excluding cash payments for
fractional shares, in the transaction or transactions constituting the
Fundamental Change consists of shares of Publicly Traded Securities, and as a
result of such transaction or transactions, the Notes become convertible into
such Publicly Traded Securities, excluding cash payments for fractional shares
(subject to the provisions of Section 15.02(b)), such event shall not be a
Fundamental Change.

For purposes of this definition, whether a “person” is a “beneficial owner”
shall be determined in accordance with Rule 13d-3 under the Exchange Act and
“person” includes any syndicate or group that would be deemed to be a “person”
under Section 13(d)(3) of the Exchange Act.

“Fundamental Change Company Notice” shall have the meaning specified in Section
16.02(b).

“Fundamental Change Expiration Time” shall have the meaning specified in Section
16.02(b)(ix).

“Fundamental Change Repurchase Date” shall have the meaning specified in Section
16.02(a).

“Fundamental Change Repurchase Notice” shall have the meaning specified in
Section 16.02(a)(i).

“Fundamental Change Repurchase Price” shall have the meaning specified in
Section 16.02(a).

“Funding Guarantor” shall have the meaning specified in Section 14.01.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession which are in effect on the Closing Date.

“Global Note” shall have the meaning specified in Section 2.06(b).

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (1) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness of
such other Person (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services
(unless such purchase arrangements are on arm’s-length terms and are entered
into in the ordinary course of business), to take-or-pay, or to maintain
financial statement conditions or otherwise) or (2) entered into for purposes of
assuring in any other manner the obligee of such Indebtedness of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in

 

 

-6-

 

--------------------------------------------------------------------------------



part); provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business; supplier, purchaser or
customer arrangements in the ordinary course of business; representations,
warranties, covenants and indemnities entered into by the Company or any
Subsidiary which are reasonably customary in sale, factoring or securitization
of receivables financings; or “comfort” letters delivered to auditors in
connection with statutory audits. The term “Guarantee” used as a verb has a
corresponding meaning.

“Indebtedness” means, with respect to any Person, without duplication, (1) all
obligations of such Person for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (2) the maximum amount of all direct or contingent obligations of
such Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guarantees, surety bonds and similar instruments; (3)
net obligations of such Person under any swap contract; (4) all obligations of
such Person to pay the deferred purchase price of property or services (other
than trade accounts payable in the ordinary course of business and not past due
for more than 60 days after the date on which such trade account was created);
(5) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; (6) all Attributable Debt in respect of capitalized leases and
synthetic lease obligations of such Person and all synthetic debt of such
Person; (7) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any capital stock of or other
ownership, profit or equity interest in such Person or any other Person or any
warrant, right or option to acquire such capital stock (except dividends or
other distributions with respect to the common stock of the Company and the
rights of the Company in respect of the note hedge and warrant transactions in
connection with its issuance and sale of the Notes) or ownership, profit or
equity interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and (8) all Guarantees of such Person in respect of any of the
foregoing; provided, in each case, that “Indebtedness” shall not include any
auction guarantees. For the avoidance of doubt, Indebtedness is not deemed to be
outstanding until it is incurred, and the entry into a binding commitment shall
not, in and of itself, been deemed to be an incurrence.

“Indenture” means this instrument as originally executed or, if amended or
supplemented as herein provided, as so amended or supplemented.

“Initial Purchasers” means Banc of America Securities LLC, Goldman, Sachs & Co.,
Comerica Securities, Inc. and HSBC Securities (USA) Inc.

“Initial Subsidiary Guarantors” means each of the Company’s existing domestic
Subsidiaries that guarantee obligations under the Credit Agreement.

“Interest Payment Date” means each June 15 and December 15 of each year,
beginning on December 15, 2008; provided, however, that if any Interest Payment
Date falls on a date that is not a Business Day, such payment of interest (or
principal in the case of the Maturity Date) will be postponed until the next
succeeding Business Day, and no interest or other amount will be paid as a
result of such postponement.

“Interest Record Date,”with respect to any Interest Payment Date, shall mean the
June 1 or December 1 (whether or not such day is a Business Day) immediately
preceding the applicable June 15 or December 15 Interest Payment Date,
respectively.

 

 

-7-

 

--------------------------------------------------------------------------------



“Last Reported Sale Price” of the Common Stock on any date means the closing
sale price per share (or if no closing sale price is reported, the average of
the bid and ask prices or, if more than one in either case, the average of the
average bid and the average ask prices) on that date as reported in composite
transactions for the principal U.S. national or regional securities exchange on
which the Common Stock is listed for trading. The Last Reported Sale Price will
be determined without reference to after-hours or extended market trading. If
the Common Stock is not listed for trading on a U.S. national securities
exchange on the relevant date, then the “Last Reported Sale Price” of the Common
Stock will be the last quoted bid price for the Common Stock in the
over-the-counter market on the relevant date as reported by the National
Quotation Bureau or similar organization. If the Common Stock is not so quoted,
the “Last Reported Sale Price” of the Common Stock will be determined by a U.S.
nationally recognized independent investment banking firm selected by the
Company for this purpose.

“Lien” means, with respect to any property or assets, any mortgage or deed of
trust, pledge, hypothecation, assignment, security interest, lien, encumbrance,
or any other security arrangement of any kind or nature whatsoever on or with
respect to such property or assets (including any conditional sale or other
title retention agreement having substantially the same economic effect as any
of the foregoing).

“Make-Whole Conversion Rate Adjustment” shall have the meaning specified in
Section 15.03(a).

“Make-Whole Fundamental Change” means any transaction or event that constitutes
a Fundamental Change as described in clause (a) or (b) of the definition
thereof, and subject to the proviso to such definition.

“Market Disruption Event” means (a) a failure by the primary exchange or
quotation system on which the Common Stock trades or is quoted, as the case may
be, to open for trading during its regular trading session or (b) the occurrence
or existence prior to 1:00 p.m., New York City time, on any Trading Day for the
Common Stock for an aggregate one-half hour period of any suspension or
limitation imposed on trading (by reason of movements in price exceeding limits
permitted by the stock exchange or otherwise) in the Common Stock or in any
options, contracts or future contracts relating to the Common Stock.

“Maturity Date” means June 15, 2013.

“Measurement Period” shall have the meaning specified in Section 15.01(b)(i).

“Merger Event” shall have the meaning specified in Section 15.06.

“Note” or “Notes” shall mean any note or notes, as the case may be,
authenticated and delivered under this Indenture.

“Note Guarantee” means a Guarantee of the obligations of the Company under this
Indenture and the Notes by any Subsidiary Guarantor.

“Noteholder” or “holder,” as applied to any Note, or other similar terms (but
excluding the term “beneficial holder”), shall mean any person in whose name at
the time a particular Note is registered on the Note Register.

“Note Register” shall have the meaning specified in Section 2.06(a).

 

 

-8-

 

--------------------------------------------------------------------------------



“Note Registrar” shall have the meaning specified in Section 2.06(a).

“Notice of Conversion” shall have the meaning specified in Section 15.02(d).

“Offering Memorandum” means the final offering memorandum dated June 13, 2008
relating to the offering and sale of the Notes.

“Officer” means, with respect to the Company, (i) the Chairman of the Board, any
Vice Chairman of the Board, the Chief Executive Officer, the President, any Vice
President or the Chief Financial Officer, and (ii) the Treasurer or any
Assistant Treasurer, or the Secretary or any Assistant Secretary.

“Officers’ Certificate” means a certificate signed by two officers of the
Company or a Subsidiary Guarantor, as applicable, one of whom must be the
principal executive officer, the principal financial officer or the principal
accounting officer of the Company or such Subsidiary Guarantor, as applicable.
Each Officers’ Certificate (other than certificates provided pursuant to TIA
Section 314(a)(4)) shall include the statements provided for in TIA Section
314(e).

“opening of business” means 9:00 a.m. (New York City time).

“Opinion of Counsel” means an opinion in writing signed by legal counsel, who
may be an employee of or counsel to the Company, or other counsel acceptable to
the Trustee, that is delivered to the Trustee. Each such opinion shall include
the statements provided for in Section 17.05 if and to the extent required by
the provisions of such Section.

“outstanding,” when used with reference to Notes, shall, subject to the
provisions of Section 9.04, mean, as of any particular time, all Notes
authenticated and delivered by the Trustee under this Indenture, except:

(a) Notes theretofore canceled by the Trustee or accepted by the Trustee for
cancellation;

(b) Notes, or portions thereof, for the payment or repurchase of which monies in
the necessary amount shall have been deposited in trust with the Trustee or with
any Paying Agent (other than the Company) or shall have been set aside and
segregated in trust by the Company (if the Company shall act as its own Paying
Agent);

(c) Notes that have been paid pursuant to Section 2.07 or Notes in lieu of
which, or in substitution for which, other Notes shall have been authenticated
and delivered pursuant to the terms of Section 2.07 unless proof satisfactory to
the Trustee is presented that any such Notes are held by protected purchasers in
due course; and

(d) Notes converted pursuant to Article 15.

“Paying Agent” shall have the meaning specified in Section 5.02.

“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, a joint venture, a joint stock company, a trust, an
unincorporated organization or a government or an agency or a political
subdivision thereof.

“Portal Market” means the Private Offerings, Resales and Trading through
Automated Linkages Market operated by The Nasdaq Stock Market, Inc. or any
successor thereto.

 

 

-9-

 

--------------------------------------------------------------------------------



“Predecessor Note” of any particular Note means every previous Note evidencing
all or a portion of the same debt as that evidenced by such particular Note;
and, for the purposes of this definition, any Note authenticated and delivered
under Section 2.07 in lieu of or in exchange for a mutilated, lost, destroyed or
stolen Note shall be deemed to evidence the same debt as the mutilated, lost,
destroyed or stolen Note that it replaces.

“Publicly Traded Securities” means shares of common stock, depositary receipts
or other certificates representing common equity interests, in each case, that
are traded on a national securities exchange or that will be so traded when
issued or exchanged in connection with a Fundamental Change described in clause
(a) or (b) of the definition thereof.

“Purchase Agreement” means that certain Purchase Agreement, dated as of June 12,
2008, among the Company, the Initial Subsidiary Guarantors and the Initial
Purchasers.

“Record Date” shall have the meaning specified in Section 15.04(f).

“Reference Dividend” shall have the meaning specified in Section 15.04(d).

“Reference Property” shall have the meaning specified in Section 15.06(b).

“Resale Restriction Termination Date” shall have the meaning specified in
Section 2.06(d).

“Responsible Officer” means, when used with respect to the Trustee, any officer
within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant secretary, assistant treasurer,
trust officer or any other officer of the Trustee who customarily performs
functions similar to those performed by the persons who at the time shall be
such officers, respectively, or to whom any corporate trust matter is referred
because of such person’s knowledge of and familiarity with the particular
subject and who shall have direct responsibility for the administration of this
Indenture.

“Restricted Securities” shall have the meaning specified in Section 2.06(d).

“Rule 144A” means Rule 144A as promulgated under the Securities Act.

“Sale and Leaseback Transaction” means any arrangement with any Person providing
for the leasing to the Company or any Subsidiary of the Company of any property
or assets, which property or assets has been or is to be sold or transferred by
the Company or any Subsidiary of the Company to such Person.

“Scheduled Trading Day” means any day that is scheduled to be a Trading Day.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Settlement Amount” has the meaning specified in Section 15.02(b).

“Settlement Method” means, with respect to a conversion of Notes, the relative
proportions of cash and/or shares of Common Stock with which such conversion is
settled under this Indenture, as elected (or deemed elected) by the Company.

 

 

-10-

 

--------------------------------------------------------------------------------



 

“Settlement Notice” has the meaning specified in Section 15.02(b)(iii).

“Significant Subsidiary” means, at any date of determination, any Subsidiary
that would constitute a “significant subsidiary” within the meaning of Article 1
of Regulation S-X of the Securities Act as in effect on the Closing Date.

“Specified Dollar Amount” means an amount of cash per $1,000 principal amount of
a converted Note specified by the Company in the Settlement Notice related to
such converted Note.

“Spin-Off” shall have the meaning specified in Section 15.04(c).

“Stated Maturity” means when used with respect to the Notes or any installment
of interest thereon, the date specified in such Note as the fixed date on which
the principal amount of such Note or such installment of interest is due and
payable.

“Stock Price” means (a) in the case of a Make-Whole Fundamental Change described
in clause (b) of the definition of “Fundamental Change” in which holders of
Common Stock receive solely cash consideration in connection with such
Make-Whole Fundamental Change, the amount of cash paid per share of the Common
Stock and (b) in the case of all other Make-Whole Fundamental Changes, the
average of the Last Reported Sale Prices per share of Common Stock over the
period of five consecutive Trading Days ending on the Trading Day immediately
preceding the Effective Date of such Make-Whole Fundamental Change. The Board of
Directors will make appropriate adjustments, in its good faith determination, to
account for any adjustment to the Conversion Rate that becomes effective, or any
event requiring an adjustment to the Conversion Rate where the Ex-Dividend Date
of the event occurs, during such five consecutive Trading Days.

“Subsidiary” means, with respect to any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Capital Stock or other interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, general partners or trustees
thereof is at the time owned or controlled, directly or indirectly, by (i) such
Person; (ii) such Person and one or more Subsidiaries of such Person; or (iii)
one or more Subsidiaries of such Person.

“Subsidiary Guarantor” means any Initial Subsidiary Guarantor and any other
Subsidiary of the Company that provides a Note Guarantee of the Company’s
obligations under this Indenture and the Notes, until such Note Guarantee is
released in accordance with the terms of this Indenture

“Successor Company” shall have the meaning specified in Section 12.01(a).

“Trading Day” means a day during which trading in the Common Stock generally
occurs and there is no Market Disruption Event.

“Trading Price” with respect to the Notes, on any date of determination means
the average of the secondary market bid quotations obtained by the Company for
$5.0 million principal amount of Notes at approximately 3:30 p.m., New York City
time, on such determination date from three independent U.S. nationally
recognized securities dealers selected by the Company; provided that if three
such bids cannot reasonably be obtained by the Company, but two such bids are
obtained, then the average of the two bids shall be used, and if only one such
bid can reasonably be obtained by the Company, that one bid shall be used. If
the Company cannot reasonably obtain at least one bid for $5.0 million principal
amount of Notes from any such nationally recognized securities dealer, then the
Trading Price per $1,000 princi-

 

 

-11-

 

--------------------------------------------------------------------------------



 

pal amount of Notes will be deemed to be less than 98% of the product of the
Last Reported Sale Price of the Common Stock and the Conversion Rate.

“transfer” shall have the meaning specified in Section 2.06(d).

“Trigger Event” shall have the meaning specified in Section 15.04(c).

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended, as it
was in force at the date of execution of this Indenture, except as provided in
Section 11.03 and Section 15.06; provided, however, that in the event the Trust
Indenture Act of 1939 is amended after the date hereof, the term “Trust
Indenture Act” shall mean, to the extent required by such amendment, the Trust
Indenture Act of 1939, as so amended.

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
Indenture until a successor Trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean or
include each Person who is then a Trustee hereunder.

“Weighted Average Consideration” shall have the meaning specified in Section
15.06(c)(iv).

ARTICLE 2

ISSUE, DESCRIPTION, EXECUTION, REGISTRATION

AND EXCHANGE OF NOTES

Section 2.01. Designation and Amount. The Notes shall be designated as the
“3.125% Convertible Senior Notes due 2013.” The aggregate principal amount of
Notes that may be authenticated and delivered under this Indenture is initially
limited to $200,000,000, subject to Section 2.11 and except for Notes
authenticated and delivered upon registration or transfer of, or in exchange
for, or in lieu of other Notes pursuant to Section 2.06, Section 2.07, Section
11.04, Section 15.02 and Section 16.04 hereof.

Section 2.02. Form of Notes. The Notes and the Trustee’s certificate of
authentication to be borne by such Notes shall be substantially in the
respective forms set forth in Exhibit A, which are incorporated in and made a
part of this Indenture.

Any Global Note may be endorsed with or have incorporated in the text thereof
such legends or recitals or changes not inconsistent with the provisions of this
Indenture as may be required by the Custodian, the Depositary or by the National
Association of Securities Dealers, Inc. in order for the Notes to be tradable on
the Portal Market or as may be required for the Notes to be tradable on any
other market developed for trading of securities pursuant to Rule 144A or
required to comply with any applicable law or any regulation thereunder or with
the rules and regulations of any securities exchange or automated quotation
system upon which the Notes may be listed or traded or designated for issuance
or to conform with any usage with respect thereto, or to indicate any special
limitations or restrictions to which any particular Notes are subject.

Any of the Notes may have such letters, numbers or other marks of identification
and such notations, legends or endorsements as the officers executing the same
may approve (execution thereof to be conclusive evidence of such approval) and
as are not inconsistent with the provisions of this Indenture, or as may be
required to comply with any law or with any rule or regulation made pursuant
thereto or with any rule or regulation of any securities exchange or automated
quotation system on which

 

 

-12-

 

--------------------------------------------------------------------------------



 

the Notes may be listed or designated for issuance, or to conform to usage or to
indicate any special limitations or restrictions to which any particular Notes
are subject.

The Global Note shall represent such principal amount of the outstanding Notes
as shall be specified therein and shall provide that it shall represent the
aggregate principal amount of outstanding Notes from time to time endorsed
thereon and that the aggregate principal amount of outstanding Notes represented
thereby may from time to time be increased or reduced to reflect repurchases,
conversions, transfers or exchanges permitted hereby. Any endorsement of the
Global Note to reflect the amount of any increase or decrease in the amount of
outstanding Notes represented thereby shall be made by the Trustee or the
Custodian, at the direction of the Trustee, in such manner and upon instructions
given by the holder of such Notes in accordance with this Indenture. Payment of
principal, accrued and unpaid interest, and Additional Interest, if any, and
premium, if any (including any Fundamental Change Repurchase Price), on the
Global Note shall be made to the holder of such Note on the date of payment,
unless a record date or other means of determining holders eligible to receive
payment is provided for herein.

The terms and provisions contained in the form of Note attached as Exhibit A
hereto shall constitute, and are hereby expressly made, a part of this Indenture
and, to the extent applicable, the Company and the Trustee, by their execution
and delivery of this Indenture, expressly agree to such terms and provisions and
to be bound thereby.

Section 2.03. Date and Denomination of Notes; Payments of Interest. The Notes
shall be issuable in registered form without coupons in denominations of $1,000
principal amount and integral multiples thereof. Each Note shall be dated the
date of its authentication and shall bear interest from the date specified on
the face of the form of Note attached as Exhibit A hereto. Interest on the Notes
shall be computed on the basis of a 360-day year comprised of twelve 30-day
months.

The Person in whose name any Note (or its Predecessor Note) is registered on the
Note Register at the close of business on any Interest Record Date with respect
to any Interest Payment Date shall be entitled to receive the interest payable
on such Interest Payment Date. Interest (including Additional Interest, if any)
shall be payable at the office or agency of the Company maintained by the
Company for such purposes in The Borough of Manhattan, City of New York, which
shall initially be the office of the Paying Agent. The Company shall pay
interest (including Additional Interest, if any) (a) on any Notes in
certificated form by check mailed to the address of the Person entitled thereto
as it appears in the Note Register or (b) on any Global Note by wire transfer of
immediately available funds to the account of the Depositary or its nominee.

Any Defaulted Interest shall forthwith cease to be payable to the Noteholder on
the relevant Interest Record Date by virtue of its having been such Noteholder,
and such Defaulted Interest shall be paid by the Company, at its election in
each case, as provided in clause (1) or (2) below:

(1) The Company may elect to make payment of any Defaulted Interest to the
Persons in whose names the Notes (or their respective Predecessor Notes) are
registered at the close of business on a special record date for the payment of
such Defaulted Interest, which shall be fixed in the following manner. The
Company shall notify the Trustee in writing of the amount of Defaulted Interest
proposed to be paid on each Note and the date of the proposed payment (which
shall be not less than twenty-five days after the receipt by the Trustee of such
notice, unless the Trustee shall consent to an earlier date), and at the same
time the Company shall deposit with the Trustee an amount of money equal to the
aggregate amount to be paid in respect of such Defaulted Interest or shall make
arrangements satisfactory to the Trustee for such deposit on or prior to the
date of the proposed payment, such money when deposited to be held in trust for
the benefit of the Persons entitled to such Defaulted Interest as in this clause
provided. Thereupon the

 

 

-13-

 

--------------------------------------------------------------------------------



 

Company shall fix a special record date for the payment of such Defaulted
Interest which shall be not more than fifteen days and not less than ten days
prior to the date of the proposed payment, and not less than ten days after the
receipt by the Trustee of the notice of the proposed payment. The Company shall
promptly notify the Trustee of such special record date and the Trustee, in the
name and at the expense of the Company, shall cause notice of the proposed
payment of such Defaulted Interest and the special record date therefor to be
mailed, first-class postage prepaid, to each holder at its address as it appears
in the Note Register, not less than ten days prior to such special record date.
Notice of the proposed payment of such Defaulted Interest and the special record
date therefor having been so mailed, such Defaulted Interest shall be paid to
the Persons in whose names the Notes (or their respective Predecessor Notes) are
registered at the close of business on such special record date and shall no
longer be payable pursuant to the following clause of this Section 2.03.

(2) The Company may make payment of any Defaulted Interest in any other lawful
manner not inconsistent with the requirements of any securities exchange or
automated quotation system on which the Notes may be listed or designated for
issuance, and upon such notice as may be required by such exchange or automated
quotation system, if, after notice given by the Company to the Trustee of the
proposed payment pursuant to this clause, such manner of payment shall be deemed
practicable by the Trustee.

Section 2.04. [Reserved]

Section 2.05. Execution, Authentication and Delivery of Notes. The Notes shall
be signed in the name and on behalf of the Company by the manual or facsimile
signature of its Chief Executive Officer, President, Treasurer, Secretary or any
of its Executive or Senior Vice Presidents.

At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Notes executed by the Company to the Trustee
for authentication, together with a Company Order for the authentication and
delivery of such Notes, which order shall set forth the number of separate Note
certificates, the principal amount of each of the Notes to be authenticated, the
date on which the original issue of Notes is to be authenticated, the registered
holders of the said Notes and delivery instructions, and the Trustee in
accordance with such Company Order shall authenticate and deliver such Notes,
without any further action by the Company hereunder.

Only such Notes as shall bear thereon a certificate of authentication
substantially in the form set forth on the form of Note attached as Exhibit A
hereto, executed manually or by facsimile by an authorized officer of the
Trustee (or an authenticating agent appointed by the Trustee as provided by
Section 17.11), shall be entitled to the benefits of this Indenture or be valid
or obligatory for any purpose. Such certificate by the Trustee (or such an
authenticating agent) upon any Note executed by the Company shall be conclusive
evidence that the Note so authenticated has been duly authenticated and
delivered hereunder and that the holder is entitled to the benefits of this
Indenture.

In case any officer of the Company who shall have signed any of the Notes shall
cease to be such officer before the Notes so signed shall have been
authenticated and delivered by the Trustee, or disposed of by the Company, such
Notes nevertheless may be authenticated and delivered or disposed of as though
the person who signed such Notes had not ceased to be such officer of the
Company; and any Note may be signed on behalf of the Company by such persons as,
at the actual date of the execution of such Note, shall be the proper officers
of the Company, although at the date of the execution of this Indenture any such
person was not such an officer.

 

 

-14-

 

--------------------------------------------------------------------------------



Section 2.06. Exchange and Registration of Transfer of Notes; Restrictions on
Transfer; Depositary.

(a) The Company shall cause to be kept at the Corporate Trust Office a register
(the register maintained in such office or in any other office or agency of the
Company designated pursuant to Section 5.02 being herein sometimes collectively
referred to as the “Note Register”) in which, subject to such reasonable
regulations as it may prescribe, the Company shall provide for the registration
of Notes and of transfers of Notes. Such register shall be in written form or in
any form capable of being converted into written form within a reasonable period
of time. The Trustee is hereby appointed “Note Registrar” for the purpose of
registering Notes and transfers of Notes as herein provided. The Company may
appoint one or more co-registrars in accordance with Section 5.02.

Upon surrender for registration of transfer of any Note to the Note Registrar or
any co-registrar, and satisfaction of the requirements for such transfer set
forth in this Section 2.06, the Company shall execute, and the Trustee shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of any authorized denominations and of a like
aggregate principal amount and bearing such restrictive legends as may be
required by this Indenture.

Notes may be exchanged for other Notes of any authorized denominations and of a
like aggregate principal amount, upon surrender of the Notes to be exchanged at
any such office or agency maintained by the Company pursuant to Section 5.02.
Whenever any Notes are so surrendered for exchange, the Company shall execute,
and the Trustee shall authenticate and deliver, the Notes that the holder making
the exchange is entitled to receive, bearing registration numbers not
contemporaneously outstanding.

All Notes presented or surrendered for registration of transfer or for exchange,
repurchase or conversion shall (if so required by the Company, the Trustee, the
Note Registrar or any co-registrar) be duly endorsed, or be accompanied by a
written instrument or instruments of transfer in form satisfactory to the
Company and duly executed by the holder thereof or its attorney-in-fact duly
authorized in writing.

No service charge shall be charged to the Noteholder for any exchange or
registration of transfer of Notes, but the Company or the Trustee may require
payment of a sum sufficient to cover any tax, assessments or other governmental
charges that may be imposed in connection therewith as a result of the name of
the holder of the new Notes issued upon such exchange or registration of
transfer of Notes being different from the name of the holder of the old Notes
presented or surrendered for such exchange or registration of transfer.

None of the Company, the Trustee, the Note Registrar or any co-registrar shall
be required to exchange or register a transfer of (i) any Notes surrendered for
conversion or, if a portion of any Note is surrendered for conversion, such
portion thereof surrendered for conversion or (ii) any Notes, or a portion of
any Note, surrendered for repurchase (and not withdrawn) in accordance with
Article 16 hereof.

All Notes issued upon any registration of transfer or exchange of Notes in
accordance with this Indenture shall be the valid obligations of the Company,
evidencing the same debt, and entitled to the same benefits under this Indenture
as the Notes surrendered upon such registration of transfer or exchange.

(b) So long as the Notes are eligible for book-entry settlement with the
Depositary, unless otherwise required by law, all Notes shall be represented by
one or more Notes in global form (each, a “Global Note”) registered in the name
of the Depositary or the nominee of the Depositary. The

 

 

-15-

 

--------------------------------------------------------------------------------



transfer and exchange of beneficial interests in a Global Note that does not
involve the issuance of a definitive Note shall be effected through the
Depositary (but not the Trustee or the Custodian) in accordance with this
Indenture (including the restrictions on transfer set forth herein) and the
procedures of the Depositary therefor.

(c) [Reserved.]

(d) Every Note that bears or is required under this Section 2.06(d) to bear the
legend set forth in this Section 2.06(d) (together with any Common Stock issued
upon conversion of the Notes and required to bear the legend set forth in
Section 2.06(e), collectively, the “Restricted Securities”) shall be subject to
the restrictions on transfer set forth in this Section 2.06(d) (including the
legend set forth below), unless such restrictions on transfer shall be
eliminated or otherwise waived by written consent of the Company, and the holder
of each such Restricted Security, by such holder’s acceptance thereof, agrees to
be bound by all such restrictions on transfer. As used in Section 2.06(d) and
Section 2.06(e), the term “transfer ” encompasses any sale, pledge, transfer or
other disposition whatsoever of any Restricted Security.

Until the date (the “Resale Restriction Termination Date”), which is the later
of (1) the date that is one year after the last date of original issuance of the
Notes, or such other period of time as permitted by Rule 144 under the
Securities Act or any successor provision thereto, and (2) such later date, if
any, as may be required by applicable laws, any certificate evidencing such Note
(and all securities issued in exchange therefor or substitution thereof, other
than Common Stock, if any, issued upon conversion thereof which shall bear the
legend set forth in Section 2.06(e), if applicable) shall bear a legend in
substantially the following form (unless such Notes have been transferred
pursuant to a registration statement that has become or been declared effective
under the Securities Act and that continues to be effective at the time of such
transfer, pursuant to the exemption from registration provided by Rule 144 or
any similar provision then in force under the Securities Act, or unless
otherwise agreed by the Company in writing, with notice thereof to the Trustee):

THE SALE OF THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND ACCORDINGLY, THIS NOTE MAY NOT BE
OFFERED OR SOLD EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF, THE HOLDER AGREES (1) THAT IT WILL NOT WITHIN THE LATER OF
(X) ONE YEAR AFTER THE LAST DATE OF ORIGINAL ISSUANCE OF NOTES (INCLUDING
THROUGH THE EXERCISE OF THE OPTION TO PURCHASE ADDITIONAL NOTES) AND (Y) 90 DAYS
AFTER IT CEASES TO BE AN AFFILIATE (WITHIN THE MEANING OF RULE 144 UNDER THE
SECURITIES ACT) OF SOTHEBY’S, (THE “COMPANY”), OFFER, RESELL, PLEDGE OR
OTHERWISE TRANSFER THE NOTES EVIDENCED HEREBY OR THE COMMON STOCK ISSUABLE UPON
CONVERSION OF SUCH NOTES, EXCEPT (A) TO THE COMPANY; (B) UNDER A REGISTRATION
STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT; (C) TO A
PERSON THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT) THAT IS PURCHASING FOR ITS OWN
ACCOUNT OR FOR THE ACCOUNT OF ANOTHER QUALIFIED INSTITUTIONAL BUYER AND TO WHOM
NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, ALL IN
COMPLIANCE WITH RULE 144A (IF AVAILABLE); OR (D) UNDER ANY OTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF

 

 

-16-

 

--------------------------------------------------------------------------------



THE SECURITIES ACT; AND (2) THAT IT WILL, PRIOR TO ANY TRANSFER OF THIS NOTE
WITHIN THE LATER OF (X) SIX MONTHS (OR, IF THE COMPANY HAS NOT SATISFIED THE
CURRENT PUBLIC INFORMATION REQUIREMENTS OF RULE 144, ONE YEAR) AFTER THE LAST
DATE OF ORIGINAL ISSUANCE OF NOTES (INCLUDING THROUGH THE EXERCISE OF THE OPTION
TO PURCHASE ADDITIONAL NOTES) AND (Y) 90 DAYS AFTER IT CEASES TO BE AN AFFILIATE
(WITHIN THE MEANING OF RULE 144 ADOPTED UNDER THE SECURITIES ACT) OF THE
COMPANY, FURNISH TO THE TRUSTEE AND THE COMPANY SUCH CERTIFICATIONS, LEGAL
OPINIONS OR OTHER INFORMATION AS THEY MAY REQUIRE AND MAY RELY UPON TO CONFIRM
THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
IN ANY EVENT, NO AFFILIATE OF THE COMPANY MAY RESELL THIS NOTE OTHER THAN IN
CONFORMITY WITH RULE 144 BEFORE ONE YEAR AFTER THE LAST DATE OF ORIGINAL
ISSUANCE OF NOTES (INCLUDING THROUGH THE EXERCISE OF THE OPTION TO PURCHASE
ADDITIONAL NOTES).

No transfer of any Note prior to the Resale Restriction Termination Date will be
registered by the Note Registrar unless the applicable box on the Form of
Assignment and Transfer has been checked.

Any Note (or security issued in exchange or substitution therefor) as to which
such restrictions on transfer shall have expired in accordance with their terms
may, upon surrender of such Note for exchange to the Note Registrar in
accordance with the provisions of this Section 2.06, be exchanged for a new Note
or Notes, of like tenor and aggregate principal amount, which shall not bear the
restrictive legend required by this Section 2.06(d). The Company shall notify
the Trustee upon the occurrence of the Resale Restriction Termination Date and
promptly after a registration statement with respect to the Notes or any Common
Stock issued upon conversion of the Notes has been declared effective under the
Securities Act.

Notwithstanding any other provisions of this Indenture (other than the
provisions set forth in this Section 2.06(d)), a Global Note may not be
transferred as a whole or in part except (i) by the Depositary to a nominee of
the Depositary or by a nominee of the Depositary to the Depositary or another
nominee of the Depositary or by the Depositary or any such nominee to a
successor Depositary or a nominee of such successor Depositary and (ii) for
transfers of portions of a Global Note in certificated form made upon request of
a member of, or a participant in, the Depositary (for itself or on behalf of a
beneficial owner) by written notice given to the Trustee by or on behalf of the
Depositary in accordance with customary procedures of the Depositary and in
compliance with this Section.

The Depositary shall be a clearing agency registered under the Exchange Act. The
Company initially appoints The Depository Trust Company to act as Depositary
with respect to the Global Note. Initially, the Global Note shall be issued to
the Depositary, registered in the name of Cede & Co., as the nominee of the
Depositary, and deposited with the Trustee as custodian for Cede & Co.

If (i) the Depositary notifies the Company at any time that the Depositary is
unwilling or unable to continue as depositary for the Global Notes and a
successor depositary is not appointed within 90 days, (ii) the Depositary ceases
to be registered as a clearing agency under the Exchange Act and a successor
depositary is not appointed within 90 days or (iii) an Event of Default in
respect of the Notes has occurred and is continuing, upon the request of the
beneficial owner of the Notes, the Company will

 

 

-17-

 

--------------------------------------------------------------------------------



execute, and the Trustee, upon receipt of an Officers’ Certificate and a Company
Order for the authentication and delivery of Notes, will authenticate and
deliver Notes in definitive form to each such beneficial owner of the related
Notes (or a portion thereof) in an aggregate principal amount equal to the
principal amount of such Global Note, in exchange for such Global Note, and upon
delivery of the Global Note to the Trustee such Global Note shall be canceled.

Definitive Notes issued in exchange for all or a part of the Global Note
pursuant to this Section 2.06(d) shall be registered in such names and in such
authorized denominations as the Depositary, pursuant to instructions from its
direct or indirect participants or otherwise, shall instruct the Trustee. Upon
execution and authentication, the Trustee shall deliver such definitive Notes to
the Persons in whose names such definitive Notes are so registered.

At such time as all interests in a Global Note have been converted, canceled,
repurchased or transferred, such Global Note shall be, upon receipt thereof,
canceled by the Trustee in accordance with standing procedures and instructions
existing between the Depositary and the Custodian. At any time prior to such
cancellation, if any interest in a Global Note is exchanged for definitive
Notes, converted, canceled, repurchased or transferred to a transferee who
receives definitive Notes therefor or any definitive Note is exchanged or
transferred for part of such Global Note, the principal amount of such Global
Note shall, in accordance with the standing procedures and instructions existing
between the Depositary and the Custodian, be appropriately reduced or increased,
as the case may be, and an endorsement shall be made on such Global Note, by the
Trustee or the Custodian, at the direction of the Trustee, to reflect such
reduction or increase.

None of the Company, the Trustee nor any agent of the Company or the Trustee
will have any responsibility or liability for any aspect of the records relating
to or payments made on account of beneficial ownership interests of a Global
Note or maintaining, supervising or reviewing any records relating to such
beneficial ownership interests.

(e) Until the Resale Restriction Termination Date, any stock certificate
representing Common Stock issued upon conversion of such Note shall bear a
legend in substantially the following form (unless the Note or such Common Stock
has been transferred pursuant to a registration statement that has become or
been declared effective under the Securities Act and that continues to be
effective at the time of such transfer or pursuant to the exemption from
registration provided by Rule 144 under the Securities Act or any similar
provision then in force under the Securities Act, or such Common Stock has been
issued upon conversion of Notes that have been transferred pursuant to a
registration statement that has become or been declared effective under the
Securities Act and that continues to be effective at the time of such transfer
or pursuant to the exemption from registration provided by Rule 144 under the
Securities Act, or unless otherwise agreed by the Company with written notice
thereof to the Trustee and any transfer agent for the Common Stock):

THE SALE OF THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND ACCORDINGLY, THIS SECURITY MAY
NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF, THE HOLDER AGREES (1) THAT IT WILL NOT WITHIN THE LATER OF
(X) ONE YEAR AFTER THE LAST DATE OF ORIGINAL ISSUANCE OF THE NOTES (INCLUDING
THROUGH THE EXERCISE OF THE OPTION TO PURCHASE ADDITIONAL NOTES) UPON THE
CONVERSION OF WHICH THIS SECURITY WAS ISSUED AND (Y) 90 DAYS AFTER IT CEASES TO
BE AN AFFILIATE (WITHIN THE MEANING OF RULE 144 UNDER THE SECURITIES

 

 

-18-

 

--------------------------------------------------------------------------------



ACT) OF SOTHEBY’S (THE “COMPANY”), OFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER
THE SECURITY EVIDENCED HEREBY, EXCEPT (A) TO THE COMPANY; (B) UNDER A
REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT; (C) TO A PERSON THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL
BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) THAT IS PURCHASING FOR
ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANOTHER QUALIFIED INSTITUTIONAL BUYER AND
TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, ALL IN COMPLIANCE WITH RULE 144A (IF AVAILABLE); OR (D) UNDER ANY OTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT;
AND (2) AGREES THAT IT WILL, PRIOR TO ANY TRANSFER OF THIS SECURITY WITHIN THE
LATER OF (X) SIX MONTHS (OR, IF THE COMPANY HAS NOT SATISFIED THE CURRENT PUBLIC
INFORMATION REQUIREMENTS OF RULE 144, ONE YEAR) AFTER THE LAST DATE OF ORIGINAL
ISSUANCE OF THE NOTES (INCLUDING THROUGH THE EXERCISE OF THE OPTION TO PURCHASE
ADDITIONAL NOTES) UPON THE CONVERSION OF WHICH THIS SECURITY WAS ISSUED AND (Y)
90 DAYS AFTER IT CEASES TO BE AN AFFILIATE (WITHIN THE MEANING OF RULE 144 UNDER
THE SECURITIES ACT) OF THE COMPANY, FURNISH TO THE TRANSFER AGENT AND THE
COMPANY SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS THEY MAY
REQUIRE AND MAY RELY UPON TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT
TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. IN ANY EVENT, NO AFFILIATE OF THE COMPANY
MAY RESELL THIS SECURITY OTHER THAN IN CONFORMITY WITH RULE 144 BEFORE ONE YEAR
AFTER THE LAST DATE OF ORIGINAL ISSUANCE OF NOTES (INCLUDING THROUGH THE
EXERCISE OF THE OPTION TO PURCHASE ADDITIONAL NOTES) UPON THE CONVERSION OF
WHICH THIS SECURITY WAS ISSUED.

Any such Common Stock as to which such restrictions on transfer shall have
expired in accordance with their terms may, upon surrender of the certificates
representing such shares of Common Stock for exchange in accordance with the
procedures of the transfer agent for the Common Stock, be exchanged for a new
certificate or certificates for a like aggregate number of shares of Common
Stock, which shall not bear the restrictive legend required by this Section
2.06(e).

(f) Any Note or Common Stock issued upon the conversion or exchange of a Note
that is purchased or owned by the Company or any Affiliate thereof may not be
resold by the Company or such Affiliate unless registered under the Securities
Act or resold pursuant to an exemption from the registration requirements of the
Securities Act in a transaction that results in such Notes or Common Stock, as
the case may be, no longer being “restricted securities” (as defined under Rule
144).

(g) Notwithstanding any provision of this Section 2.06 to the contrary, in the
event Rule 144 as promulgated under the Securities Act (or any successor rule)
is amended to change the one-year holding period thereunder (or the
corresponding period under any successor rule), from and after receipt by the
Trustee of the Officers’ Certificate and Opinion of Counsel provided for in this
Section 2.06(g), (i) each reference in Section 2.06(d) to “one year” and in the
restrictive legend set forth in such paragraph to “ONE YEAR” shall be deemed for
all purposes hereof to be references to such changed pe-

 

 

-19-

 

--------------------------------------------------------------------------------



riod, (ii) each reference in Section 2.06(e) to “one year” and in the
restrictive legend set forth in such paragraph to “ONE YEAR” shall be deemed for
all purposes hereof to be references to such changed period and (iii) all
corresponding references in the Notes (including the definition of Resale
Restriction Termination Date) and the restrictive legends thereon shall be
deemed for all purposes hereof to be references to such changed period, provided
that such changes shall not become effective if they are otherwise prohibited
by, or would otherwise cause a violation of, the then-applicable federal
securities laws. The provisions of this Section 2.06(g) will not be effective
until such time as the Opinion of Counsel and Officers’ Certificate have been
received by the Trustee hereunder. This Section 2.06(g) shall apply to
successive amendments to Rule 144 (or any successor rule) changing the holding
period thereunder.

Section 2.07. Mutilated, Destroyed, Lost or Stolen Notes. In case any Note shall
become mutilated or be destroyed, lost or stolen, the Company in its discretion
may execute, and upon its written request the Trustee or an authenticating agent
appointed by the Trustee shall authenticate and deliver, a new Note, bearing a
number not contemporaneously outstanding, in exchange and substitution for the
mutilated Note, or in lieu of and in substitution for the Note so destroyed,
lost or stolen. In every case the applicant for a substituted Note shall furnish
to the Company, to the Trustee and, if applicable, to such authenticating agent
such security or indemnity as may be required by them to save each of them
harmless from any loss, liability, cost or expense caused by or connected with
such substitution, and, in every case of destruction, loss or theft, the
applicant shall also furnish to the Company, to the Trustee and, if applicable,
to such authenticating agent evidence to their satisfaction of the destruction,
loss or theft of such Note and of the ownership thereof.

The Trustee or such authenticating agent may authenticate any such substituted
Note and deliver the same upon the receipt of such security or indemnity as the
Trustee, the Company and, if applicable, such authenticating agent may require.
Upon the issuance of any substitute Note, the Company or the Trustee may require
the payment by the holder of a sum sufficient to cover any tax, assessment or
other governmental charge that may be imposed in relation thereto and any other
expenses connected therewith. In case any Note that has matured or is about to
mature or has been tendered for repurchase upon a Fundamental Change or is about
to be converted into cash, shares of Common Stock or a combination of cash and
shares of Common Stock, as applicable, shall become mutilated or be destroyed,
lost or stolen, the Company may, in its sole discretion, instead of issuing a
substitute Note, pay or authorize the payment of or convert or authorize the
conversion of the same (without surrender thereof except in the case of a
mutilated Note), as the case may be, if the applicant for such payment or
conversion shall furnish to the Company, to the Trustee and, if applicable, to
such authenticating agent such security or indemnity as may be required by them
to save each of them harmless for any loss, liability, cost or expense caused by
or connected with such substitution, including without limitation if a Note is
replaced and subsequently presented or claimed for payment and, in every case of
destruction, loss or theft, evidence satisfactory to the Company, the Trustee
and, if applicable, any Paying Agent or Conversion Agent evidence of their
satisfaction of the destruction, loss or theft of such Note and of the ownership
thereof.

Every substitute Note issued pursuant to the provisions of this Section 2.07 by
virtue of the fact that any Note is destroyed, lost or stolen shall constitute
an additional contractual obligation of the Company, whether or not the
destroyed, lost or stolen Note shall be found at any time, and shall be entitled
to all the benefits of (but shall be subject to all the limitations set forth
in) this Indenture equally and proportionately with any and all other Notes duly
issued hereunder. To the extent permitted by law, all Notes shall be held and
owned upon the express condition that the foregoing provisions are exclusive
with respect to the replacement or payment or conversion or repurchase of
mutilated, destroyed, lost or stolen Notes and shall preclude any and all other
rights or remedies notwithstanding any law or statute existing or hereafter
enacted to the contrary with respect to the replacement or payment or conversion
of negotiable instruments or other securities without their surrender.

 

 

-20-

 

--------------------------------------------------------------------------------



Section 2.08. Temporary Notes. Pending the preparation of Notes in certificated
form, the Company may execute and the Trustee or an authenticating agent
appointed by the Trustee shall, upon written request of the Company,
authenticate and deliver temporary Notes (printed or lithographed). Temporary
Notes shall be issuable in any authorized denomination, and substantially in the
form of the Notes in certificated form but with such omissions, insertions and
variations as may be appropriate for temporary Notes, all as may be determined
by the Company. Every such temporary Note shall be executed by the Company and
authenticated by the Trustee or such authenticating agent upon the same
conditions and in substantially the same manner, and with the same effect, as
the Notes in certificated form. Without unreasonable delay the Company will
execute and deliver to the Trustee or such authenticating agent Notes in
certificated form (other than any Global Note) and thereupon any or all
temporary Notes (other than any Global Note) may be surrendered in exchange
therefor, at each office or agency maintained by the Company pursuant to Section
5.02 and the Trustee or such authenticating agent shall authenticate and deliver
in exchange for such temporary Notes an equal aggregate principal amount of
Notes in certificated form. Such exchange shall be made by the Company at its
own expense and without any charge therefor. Until so exchanged, the temporary
Notes shall in all respects be entitled to the same benefits and subject to the
same limitations under this Indenture as Notes in certificated form
authenticated and delivered hereunder.

Section 2.09. Cancellation of Notes Paid, Etc. All Notes surrendered for the
purpose of payment, repurchase, conversion, exchange or registration of
transfer, shall, if surrendered to the Company or any Paying Agent or any Note
Registrar or any Conversion Agent, be surrendered to the Trustee and promptly
canceled by it, or, if surrendered to the Trustee, shall be promptly canceled by
it, and no Notes shall be issued in lieu thereof except as expressly permitted
by any of the provisions of this Indenture. The Trustee shall dispose of
canceled Notes in accordance with its customary procedures and, after such
disposition, shall deliver a certificate of such disposition to the Company, at
the Company’s written request. If the Company shall acquire any of the Notes,
such acquisition shall not operate as satisfaction of the indebtedness
represented by such Notes unless and until the same are delivered to the Trustee
for cancellation.

Section 2.10. CUSIP Numbers. The Company in issuing the Notes may use “CUSIP”
numbers (if then generally in use), and, if so, the Trustee shall use “CUSIP”
numbers in all notices issued to Noteholders as a convenience to them; provided,
that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Notes or on such notice and
that reliance may be placed only on the other identification numbers printed on
the Notes. The Company will promptly notify the Trustee in writing of any change
in the “CUSIP” numbers.

Section 2.11. Additional Notes; Repurchases. The Company may, without the
consent of the Noteholders and notwithstanding Section 2.01, reopen this
Indenture and issue additional Notes hereunder with the same terms and with the
same CUSIP number as the Notes initially issued hereunder in an unlimited
aggregate principal amount, which will form the same series with the Notes
initially issued hereunder, provided that no such additional Notes may be issued
unless they will be fungible with the original Notes for U.S. federal income tax
and securities law purposes. Prior to the issuance of any such additional Notes,
the Company shall deliver to the Trustee a Company Order, an Officers’
Certificate and an Opinion of Counsel, such Officers’ Certificate and Opinion of
Counsel to cover such matters, in addition to those required by Section 17.05,
as the Trustee shall reasonably request. The Company may also from time to time
repurchase the Notes in open market purchases or negotiated transactions without
prior notice to Noteholders.

 

 

-21-

 

--------------------------------------------------------------------------------



ARTICLE 3

[INTENTIONALLY OMITTED]

ARTICLE 4

SATISFACTION AND DISCHARGE

Section 4.01. Satisfaction and Discharge. This Indenture shall upon request of
the Company contained in an Officers’ Certificate cease to be of further effect,
and the Trustee, at the expense of the Company, shall execute proper instruments
acknowledging satisfaction and discharge of this Indenture, when (a) (i) all
Notes theretofore authenticated and delivered (other than (x) Notes which have
been destroyed, lost or stolen and which have been replaced or paid as provided
in Section 2.07 and (y) Notes for whose payment money has theretofore been
deposited in trust or segregated and held in trust by the Company and thereafter
repaid to the Company or discharged from such trust, as provided in Section
5.04(d)) have been delivered to the Trustee for cancellation; or (ii) the
Company has deposited with the Trustee or delivered to Noteholders, as
applicable, after the Notes have become due and payable, whether at the Maturity
Date, any Fundamental Change Repurchase Date, upon conversion or otherwise, cash
or cash and shares of Common Stock, if any (solely to satisfy the Company’s
Conversion Obligation, if applicable), sufficient to pay all of the outstanding
Notes and all other sums due payable under this Indenture by the Company; and
(b) the Company has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent herein provided
for relating to the satisfaction and discharge of this Indenture have been
complied with. Notwithstanding the satisfaction and discharge of this Indenture,
the obligations of the Company to the Trustee under Section 8.06 shall survive.

ARTICLE 5

PARTICULAR COVENANTS OF THE COMPANY

Section 5.01. Payment of Principal, Premium, Interest and Additional Interest.
The Company covenants and agrees that it will cause to be paid the principal of
and premium, if any (including the Fundamental Change Repurchase Price), and
accrued and unpaid interest and Additional Interest, if any, on each of the
Notes at the places, at the respective times and in the manner provided herein
and in the Notes. Each installment of accrued and unpaid interest, and
Additional Interest, if any, on the Notes due may be paid by mailing checks for
the amount payable to Noteholders entitled thereto as they shall appear on the
registry books of the Company; provided that payment of accrued and unpaid
interest and Additional Interest, if any, made to the Depositary shall be paid
by wire transfer in immediately available funds in accordance with such wire
transfer instructions and other procedures provided by the Depositary from time
to time.

Section 5.02. Maintenance of Office or Agency. The Company will maintain in the
Borough of Manhattan, The City of New York, an office or agency where the Notes
may be surrendered for registration of transfer or exchange or for presentation
for payment or repurchase (“Paying Agent”) or for conversion (“Conversion
Agent”) and where notices and demands to or upon the Company in respect of the
Notes and this Indenture may be served. The Company will give prompt written
notice to the Trustee of the location, and any change in the location, of such
office or agency. If at any time the Company shall fail to maintain any such
required office or agency or shall fail to furnish the Trustee with the address
thereof, such presentations, surrenders, notices and demands may be made or
served at the Corporate Trust Office or the office or agency of the Trustee in
the Borough of Manhattan, The City of New York.

The Company may also from time to time designate co-registrars, one or more
other offices or agencies where the Notes may be presented or surrendered for
any or all such purposes and may from time to time rescind such designations;
provided that no such designation or rescission shall in any

 

 

-22-

 

--------------------------------------------------------------------------------



manner relieve the Company of its obligation to maintain an office or agency in
the Borough of Manhattan, The City of New York, for such purposes. The Company
will give prompt written notice to the Trustee of any such designation or
rescission and of any change in the location of any such other office or agency.
The terms “Paying Agent” and “Conversion Agent” include any such additional or
other offices or agencies, as applicable.

The Company hereby initially designates the Trustee as the Paying Agent, Note
Registrar, Custodian and Conversion Agent and the Corporate Trust Office and the
office or agency of the Trustee in the Borough of Manhattan each shall be
considered as one such office or agency of the Company for each of the aforesaid
purposes.

Section 5.03. Appointments to Fill Vacancies in Trustee’s Office. The Company,
whenever necessary to avoid or fill a vacancy in the office of Trustee, will
appoint, in the manner provided in Section 8.10, a Trustee, so that there shall
at all times be a Trustee hereunder.

Section 5.04. Provisions as to Paying Agent.

(a) If the Company shall appoint a Paying Agent other than the Trustee, the
Company will cause such Paying Agent to execute and deliver to the Trustee an
instrument in which such agent shall agree with the Trustee, subject to the
provisions of this Section 5.04:

(i) that it will hold all sums held by it as such agent for the payment of the
principal of and premium, if any, and accrued and unpaid interest and Additional
Interest, if any, on the Notes in trust for the benefit of the holders of the
Notes;

(ii) that it will give the Trustee prompt notice of any failure by the Company
to make any payment of the principal of and premium, if any, and accrued and
unpaid interest and Additional Interest, if any, on the Notes when the same
shall be due and payable; and

(iii) that at any time during the continuance of an Event of Default, upon
request of the Trustee, it will forthwith pay to the Trustee all sums so held in
trust.

The Company shall, on or before each due date of the principal of, or premium
(including the Fundamental Change Repurchase Price), if any, or accrued and
unpaid interest or Additional Interest, if any, on the Notes, deposit with the
Paying Agent a sum sufficient to pay such principal, premium (including the
Fundamental Change Repurchase Price), if any, or accrued and unpaid interest or
Additional Interest, if any, and (unless such Paying Agent is the Trustee) the
Company will promptly notify the Trustee of any failure to take such action,
provided that if such deposit is made on the due date, such deposit must be
received by the Paying Agent by 11:00 a.m., New York City time, on such date.

(b) If the Company shall act as its own Paying Agent, it will, on or before each
due date of the principal of, premium (including the Fundamental Change
Repurchase Price), if any, accrued and unpaid interest and Additional Interest,
if any, on the Notes, set aside, segregate and hold in trust for the benefit of
the holders of the Notes a sum sufficient to pay such principal, premium
(including the Fundamental Change Repurchase Price), if any, accrued and unpaid
interest and Additional Interest, if any, so becoming due and will promptly
notify the Trustee in writing of any failure to take such action and of any
failure by the Company to make any payment of the principal of, premium
(including the Fundamental Change Repurchase Price), if any, accrued and unpaid
interest and Additional Interest, if any, on the Notes when the same shall
become due and payable.

 

 

-23-

 

--------------------------------------------------------------------------------



(c) Anything in this Section 5.04 to the contrary notwithstanding, the Company
may, at any time, for the purpose of obtaining a satisfaction and discharge of
this Indenture, or for any other reason, pay or cause to be paid to the Trustee
all sums held in trust by the Company or any Paying Agent hereunder as required
by this Section 5.04, such sums to be held by the Trustee upon the trusts herein
contained, and upon such payment by the Company or any Paying Agent to the
Trustee, the Company or such Paying Agent shall be released from all further
liability with respect to such sums.

(d) Any money deposited with the Trustee or any Paying Agent, or then held by
the Company, in trust for the payment of the principal of or premium (including
the Fundamental Change Repurchase Price), if any, accrued and unpaid interest
and Additional Interest, if any, on any Note and remaining unclaimed for two
years after such principal, premium (including the Fundamental Change Repurchase
Price), interest or Additional Interest has become due and payable shall be paid
to the Company on request of the Company contained in an Officers’ Certificate,
or (if then held by the Company) shall be discharged from such trust; and the
holder of such Note shall thereafter, as an unsecured general creditor, look
only to the Company for payment thereof, and all liability of the Trustee or
such Paying Agent with respect to such trust money, and all liability of the
Company as trustee thereof, shall thereupon cease; provided, however, that the
Trustee or such Paying Agent, before being required to make any such repayment,
may at the expense of the Company cause to be published once, in a newspaper
published in the English language, customarily published on each Business Day
and of general circulation in The Borough of Manhattan, The City of New York,
New York, notice that such money remains unclaimed and that, after a date
specified therein, which shall not be less than thirty days from the date of
such publication, any unclaimed balance of such money then remaining will be
repaid to the Company.

Section 5.05. Existence. Subject to Article 12, the Company will do or cause to
be done all things necessary to preserve and keep in full force and effect its
corporate existence.

Section 5.06. Rule 144A Information Requirement and Annual Reports.

(a) At any time the Company is not subject to Section 13 or 15(d) of the
Exchange Act, the Company shall, so long as any of the Notes or any shares of
Common Stock issuable upon conversion thereof shall, at such time, constitute
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, promptly provide to the Trustee and shall, upon written request,
provide to any holder, beneficial owner or prospective purchaser of such Notes
or any shares of Common Stock issued upon conversion of such Notes, the
information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act to facilitate the resale of such Notes or shares of Common Stock
pursuant to Rule 144A under the Securities Act. The Company shall take such
further action as any holder or beneficial owner of such Notes or such Common
Stock may reasonably request to the extent required from time to time to enable
such holder or beneficial holder to sell such Notes or shares of Common Stock in
accordance with Rule 144A under the Securities Act, as such rule may be amended
from time to time.

(b) The Company shall deliver to the Trustee within fifteen days after the same
is required to be filed with the Commission, copies of the quarterly and annual
reports and of the information, documents and other reports, if any, that the
Company is required to file with the Commission pursuant to Section 13 or 15(d)
of the Exchange Act (giving effect to any grace period provided by Rule 12b-25
under the Exchange Act), and the Company shall otherwise comply with the
requirements of Trust Indenture Act Section 314(a). Any such report, information
or document that the Company files with the Commission through the Commission’s
EDGAR database shall be deemed delivered to the Trustee for purposes of this
Section 5.06(b) at the time of such filing through the EDGAR database.

(c) Delivery of the reports, information and documents described in clause (b)
above to the Trustee is for informational purposes only, and the Trustee’s
receipt of such shall not constitute

 

 

-24-

 

--------------------------------------------------------------------------------



 

constructive notice of any information contained therein or determinable from
information contained therein, including the Company’s compliance with any of
its covenants hereunder (as to which the Trustee is entitled to conclusively
rely exclusively on an Officers’ Certificate).

(d) If, at any time during the six-month period beginning on, and including, the
date which is six months after the original date of the Notes, the Company fails
to timely file any document or report that the Company is required to file with
the Commission pursuant to Section 13 or 15(d) of the Exchange Act, as
applicable (other than reports on Form 8-K), the Company shall pay Additional
Interest on the Notes. Additional Interest will accrue on the Notes at an annual
rate of 0.50% per annum of the principal amount of Notes outstanding for each
day during such period for which the Company’s failure to file continues;
provided that the Company shall have 14 days, in the aggregate, to cure any such
late filings before any Additional Interest shall accrue. Additional Interest
will be payable in arrears on each Interest Payment Date following the late
filing in the same manner as regular interest on the Notes.

Section 5.07. Stay, Extension and Usury Laws. The Company covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law or other law that would prohibit or forgive the
Company from paying all or any portion of the principal of or interest on the
Notes as contemplated herein, wherever enacted, now or at any time hereafter in
force, or that may affect the covenants or the performance of this Indenture;
and the Company (to the extent it may lawfully do so) hereby expressly waives
all benefit or advantage of any such law, and covenants that it will not, by
resort to any such law, hinder, delay or impede the execution of any power
herein granted to the Trustee, but will suffer and permit the execution of every
such power as though no such law had been enacted.

Section 5.08. Compliance Certificate; Statements as to Defaults. The Company
shall deliver to the Trustee within 120 days after the end of each Fiscal Year
(beginning with the Fiscal Year ending on December 31, 2008) an Officers’
Certificate stating whether or not the signer thereof has knowledge of any
failure by the Company to comply with all conditions and covenants then required
to be performed under this Indenture and, if so, specifying each such failure
and the nature thereof.

In addition, the Company shall deliver to the Trustee, as soon as possible, and
in any event within thirty days after the Company becomes aware of the
occurrence of any Event of Default or Default, an Officers’ Certificate setting
forth the details of such Event of Default or Default, its status and the action
that the Company proposes to take with respect thereto.

Section 5.09. [Reserved].

Section 5.10. Further Instruments and Acts. Upon request of the Trustee, the
Company will execute and deliver such further instruments and do such further
acts as may be reasonably necessary or proper to carry out more effectively the
purposes of this Indenture.

ARTICLE 6

LISTS OF NOTEHOLDERS AND REPORTS BY

THE COMPANY AND THE TRUSTEE

Section 6.01. Lists of Noteholders. The Company covenants and agrees that it
will furnish or cause to be furnished to the Trustee, semi-annually, not more
than fifteen days after each June 1 and December 1 in each year, beginning with
December 1, 2008, and at such other times as the Trustee may request in writing,
within thirty days after receipt by the Company of any such request (or such
lesser time as the Trustee may reasonably request in order to enable it to
timely provide any notice to be provided by it hereunder), a list in such form
as the Trustee may reasonably require of the names and ad-

 

 

-25-

 

--------------------------------------------------------------------------------



 

dresses of the Noteholders as of a date not more than fifteen days (or such
other date as the Trustee may reasonably request in order to so provide any such
notices) prior to the time such information is furnished, except that no such
list need be furnished so long as the Trustee is acting as Note Registrar.

Section 6.02. Preservation and Disclosure of Lists.

(a) The Trustee shall preserve, in as current a form as is reasonably
practicable, all information as to the names and addresses of the Noteholders
contained in the most recent list furnished to it as provided in Section 6.01 or
maintained by the Trustee in its capacity as Note Registrar, if so acting. The
Trustee may destroy any list furnished to it as provided in Section 6.01 upon
receipt of a new list so furnished.

(b) The rights of Noteholders to communicate with other Noteholders with respect
to their rights under this Indenture or under the Notes and the corresponding
rights and duties of the Trustee, shall be as provided by the Trust Indenture
Act.

(c) Every holder of a Note, by receiving and holding the same, agrees with the
Company and the Trustee that neither the Company nor the Trustee nor any agent
of either of them shall be held accountable by reason of any disclosure of
information as to names and addresses of Noteholders made pursuant to the Trust
Indenture Act.

Section 6.03. Reports by Trustee.

(a) The Trustee shall transmit to holders such reports concerning the Trustee
and its actions under this Indenture as may be required pursuant to the Trust
Indenture Act at the times and in the manner provided pursuant thereto. If
required by Section 313(a) of the Trust Indenture Act, the Trustee shall, within
sixty days after each May 15 following the date of this Indenture, deliver to
holders a brief report, dated as of such May 15, that complies with the
provisions of such Section 313(a).

(b) A copy of each such report shall, at the time of such transmission to
Noteholders, be filed by the Trustee with each stock exchange and automated
quotation system upon which the Notes are listed and with the Company. The
Company will notify the Trustee in writing within a reasonable time when the
Notes are listed on any stock exchange or automated quotation system and when
any such listing is discontinued.

ARTICLE 7

DEFAULTS AND REMEDIES

Section 7.01. Events of Default. Each of the following shall be an “Event of
Default”:

(a) default in the payment in respect of the principal of (or premium, if any,
on) any Note at its maturity (whether at Stated Maturity or upon repurchase,
acceleration, optional redemption or otherwise);

(b) default in the payment of any interest upon any Note when it becomes due and
payable, and continuance of such default for a period of 30 days;

(c) except as permitted by this Indenture, any Note Guarantee of any Subsidiary
Guarantor, shall for any reason cease to be, or it shall be asserted by any
Subsidiary Guarantor or

 

 

-26-

 

--------------------------------------------------------------------------------



 

the Company not to be, in full force and effect and enforceable in accordance
with its terms for a period of 30 days;

(d) default in the performance, or breach, of any covenant or agreement of the
Company or any Subsidiary Guarantor in this Indenture (other than a covenant or
agreement a default in whose performance or whose breach is specifically dealt
with in clauses (a), (b), or (c) above), and continuance of such default or
breach for a period of 30 days after written notice thereof has been given to
the Company by the Trustee or to the Company and the Trustee by the holders of
at least 25% in aggregate principal amount of the outstanding Notes;

(e) a default or defaults under any bonds, debentures, notes or other evidences
of Indebtedness (other than the Notes) by the Company or any Subsidiary having,
individually or in the aggregate, a principal or similar amount outstanding of
at least $75.0 million, whether such Indebtedness now exists or shall hereafter
be created, which default or defaults shall have resulted in the acceleration of
the maturity of such Indebtedness prior to its express maturity or shall
constitute a failure to pay at least $75.0 million of such Indebtedness when due
and payable after the expiration of any applicable grace period with respect
thereto;

(f) the entry against the Company or any Subsidiary of a final judgment or final
judgments for the payment of money in an aggregate amount in excess of $75.0
million, by a court or courts of competent jurisdiction, which judgments remain
undischarged, unwaived, unstayed, unbonded or unsatisfied for a period of 60
consecutive days;

(g) (i) the Company, any Subsidiary that is a Significant Subsidiary or any
group of Subsidiaries that, taken as a whole, would constitute a Significant
Subsidiary, pursuant to or within the meaning of any Bankruptcy Law:

(a) commences a voluntary case,

(b) consents to the entry of an order for relief against it in an involuntary
case,

(c) consents to the appointment of a custodian of it or for all or substantially
all of its property,

(d) makes a general assignment for the benefit of its creditors, or

(e) generally is not paying its debts as they become due; or

(ii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(a) is for relief against the Company or any Subsidiary that is a Significant
Subsidiary or any group of Subsidiaries that, taken together, would constitute a
Significant Subsidiary, in an involuntary case;

(b) appoints a Custodian of the Company or any Subsidiary that is a Significant
Subsidiary or any group of Subsidiaries that, taken together, would constitute a
Significant Subsidiary or for all or substantially all of the property of the
Company or any of its Subsidiaries; or

 

 

-27-

 

--------------------------------------------------------------------------------



(c) orders the liquidation of the Company or any Subsidiary that is a
Significant Subsidiary or any group of Subsidiaries that, taken together, would
constitute a Significant Subsidiary and the order or decree remains unstayed and
in effect for 60 consecutive days.

(h) the failure to comply with the obligations to convert the Notes into Common
Stock, cash or a combination of cash and Common Stock, as applicable, upon
exercise of a holder’s conversion right and such failure continues for 5 days;
or

(i) the failure to issue a Fundamental Change Company Notice for a period of 10
days after such notice becomes due in accordance with the terms of this
Indenture.

Section 7.02. Acceleration. In case one or more Events of Default shall have
occurred and be continuing (whatever the reason for such Event of Default and
whether it shall be voluntary or involuntary or be effected by operation of law
or pursuant to any judgment, decree or order of any court or any order, rule or
regulation of any administrative or governmental body), then, and in each and
every such case (other than an Event of Default specified in Section 7.01(g)
with respect to the Company (and not solely with respect to a Significant
Subsidiary of the Company, or a group of Subsidiaries of the Company that in
aggregate would constitute a Significant Subsidiary of the Company), unless the
principal of all of the Notes shall have already become due and payable (or
waived), either the Trustee or the holders of at least 25% in aggregate
principal amount of the Notes then outstanding, determined in accordance with
Section 9.04, by notice in writing to the Company (and to the Trustee if given
by Noteholders), may declare 100% of the principal of and premium, if any, and
accrued and unpaid interest and accrued and unpaid Additional Interest, if any,
on all the Notes to be due and payable immediately, and upon any such
declaration the same shall become and shall automatically be immediately due and
payable, anything in this Indenture or in the Notes contained to the contrary
notwithstanding.

In the event of a declaration of acceleration of the Notes solely because an
Event of Default described in Section 7.01(e) has occurred and is continuing,
the declaration of acceleration of the Notes shall be automatically rescinded
and annulled if the Event of Default or payment default triggering such Event of
Default pursuant to Section 7.01(e) shall be remedied or cured by the Company or
a Subsidiary or waived by the holders of the relevant indebtedness within 90
Business Days after the declaration of acceleration with respect thereto and if
the rescission and annulment of the acceleration of the Notes would not conflict
with any judgment or decree of a court of competent jurisdiction obtained by the
Trustee for the payment of amounts due on the Notes.

If an Event of Default specified in Section 7.01(g) with respect to the Company
(and not solely with respect to a Significant Subsidiary of the Company, or a
group of Subsidiaries of the Company that in aggregate would constitute a
Significant Subsidiary of the Company) occurs and is continuing, the principal
of all the Notes and accrued and unpaid interest and accrued and unpaid
Additional Interest, if any, shall be immediately due and payable. This
provision, however, is subject to the conditions that if, at any time after the
principal of the Notes shall have been so declared due and payable, and before
any judgment or decree for the payment of the monies due shall have been
obtained or entered as hereinafter provided, the Company shall pay or shall
deposit with the Trustee a sum sufficient to pay installments of accrued and
unpaid interest and accrued and unpaid Additional Interest, if any, upon all
Notes and the principal of and premium, if any, on any and all Notes that shall
have become due otherwise than by acceleration (with interest on overdue
installments of accrued and unpaid interest and accrued and unpaid Additional
Interest, if any (to the extent that payment of such interest is enforceable
under applicable law), and on such principal and premium, if any, at the rate
borne by the Notes at such time) and amounts due to the Trustee pursuant to
Section 8.06, and if (1) rescission would not conflict with any judgment or

 

 

-28-

 

--------------------------------------------------------------------------------



decree of a court of competent jurisdiction and (2) any and all Events of
Defaults under this Indenture, other than the nonpayment of principal of and
premium, if any, and accrued and unpaid interest and accrued and unpaid
Additional Interest, if any, on Notes that shall have become due solely by such
acceleration, shall have been cured or waived pursuant to Section 7.07, then and
in every such case the holders of a majority in aggregate principal amount of
the Notes then outstanding, by written notice to the Company and to the Trustee,
may waive all Defaults or Events of Default with respect to the Notes (other
than a Default or an Event of Default resulting from a failure to repurchase any
Notes when required upon a Fundamental Change or a failure to deliver, upon
conversion, cash, shares of Common Stock or a combination of cash and shares of
Common Stock, as applicable, due upon conversion) and rescind and annul such
declaration and its consequences (other than a declaration or consequences, as
the case may be, resulting from a failure to repurchase any Notes when required
upon a Fundamental Change or a failure to deliver, upon conversion, cash, shares
of Common Stock or a combination of cash and shares of Common Stock, as
applicable, due upon conversion) and such Default (other than a Default
resulting from a failure to repurchase any Notes when required upon a
Fundamental Change or a failure to deliver, upon conversion, cash, shares of
Common Stock or a combination of cash and shares of Common Stock, as applicable,
due upon conversion) shall cease to exist, and any Event of Default arising
therefrom (other than a Default resulting from a failure to repurchase any Notes
when required upon a Fundamental Change or a failure to deliver, upon
conversion, cash, shares of Common Stock or a combination of cash and shares of
Common Stock, as applicable, due upon conversion) shall be deemed to have been
cured for every purpose of this Indenture; but no such waiver or rescission and
annulment shall extend to or shall affect any subsequent Default or Event of
Default, or shall impair any right consequent thereon.

Section 7.03. Additional Interest. Notwithstanding anything in this Indenture or
in the Notes to the contrary (including Section 5.06(d)), if the Company so
elects, the sole remedy of Note-holders for an Event of Default relating to any
obligation to file reports as described under Section 5.06 shall, for the first
365 days after the occurrence of such an Event of Default (which will be the
60th day after written notice is provided to the Company in accordance with
Section 7.01(e)), consist exclusively of the right to receive Additional
Interest on the Notes at an annual rate equal to 0.25% per annum of the
principal amount of the Notes outstanding for each day of such 365-day period
during which the Company remains in default. Additional Interest shall be
payable in arrears on each Interest Payment Date following the occurrence of
such Event of Default in the same manner as regular interest on the Notes. On
the 366th day after such Event of Default (if such violation is not cured or
waived prior to such 366th day), the Notes will be subject to acceleration as
provided in Section 7.02. The provisions of this Indenture described in this
Section shall not affect the rights of the Noteholders in the event of the
occurrence of any other Event of Default. In the event the Company does not
elect to pay Additional Interest upon an Event of Default in accordance with
this Section, the Notes will be subject to acceleration as provided in Section
7.02. Whenever in this Indenture there is mentioned, in any context, the payment
of interest on, or in respect of, any Note, such mention shall be deemed to
include mention of the payment of “Additional Interest” provided for in this
paragraph to the extent that, in such context, Additional Interest is, was or
would be payable in respect thereof pursuant to the provisions of this
paragraph, and express mention of the payment of Additional Interest (if
applicable) in any provisions hereof shall not be construed as excluding
Additional Interest in those provisions hereof where such express mention is not
made.

Section 7.04. Payments of Notes on Default; Suit Therefor. If an Event of
Default described in clause (a) or (b) of Section 7.01 shall have occurred, the
Company shall, upon demand of the Trustee, pay to it, for the benefit of the
holders of the Notes, the whole amount then due and payable on the Notes for
principal, premium, if any, and interest and Additional Interest, if any, with
interest on any overdue principal, premium, if any, interest and Additional
Interest, if any, at the rate borne by the Notes at such time, and, in addition
thereto, such further amount as shall be sufficient to cover any amounts due to
the Trustee under Section 8.06. If the Company shall fail to pay such amounts
forthwith upon such

 

 

-29-

 

--------------------------------------------------------------------------------



demand, the Trustee, in its own name and as trustee of an express trust, may
institute a judicial proceeding for the collection of the sums so due and
unpaid, may prosecute such proceeding to judgment or final decree and may
enforce the same against the Company or any other obligor upon the Notes and
collect the monies adjudged or decreed to be payable in the manner provided by
law out of the property of the Company or any other obligor upon the Notes,
wherever situated.

In the event there shall be pending proceedings for the bankruptcy or for the
reorganization of the Company or any other obligor on the Notes under any
Bankruptcy Law, or in case a receiver, assignee or trustee in bankruptcy or
reorganization, liquidator, sequestrator or similar official shall have been
appointed for or taken possession of the Company or such other obligor, the
property of the Company or such other obligor, or in the event of any other
judicial proceedings relative to the Company or such other obligor upon the
Notes, or to the creditors or property of the Company or such other obligor, the
Trustee, irrespective of whether the principal of the Notes shall then be due
and payable as therein expressed or by declaration or otherwise and irrespective
of whether the Trustee shall have made any demand pursuant to the provisions of
this Section 7.04, shall be entitled and empowered, by intervention in such
proceedings or otherwise, to file and prove a claim or claims for the whole
amount of principal premium, if any, and accrued and unpaid interest and accrued
and unpaid Additional Interest, if any, in respect of the Notes, and, in case of
any judicial proceedings, to file such proofs of claim and other papers or
documents and to take such other actions as it may deem necessary or advisable
in order to have the claims of the Trustee (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel) and of the Noteholders allowed in such judicial
proceedings relative to the Company or any other obligor on the Notes, its or
their creditors, or its or their property, and to collect and receive any monies
or other property payable or deliverable on any such claims, and to distribute
the same after the deduction of any amounts due the Trustee under Section 8.06;
and any receiver, assignee or trustee in bankruptcy or reorganization,
liquidator, custodian or similar official is hereby authorized by each of the
Noteholders to make such payments to the Trustee, as administrative expenses,
and, in the event that the Trustee shall consent to the making of such payments
directly to the Noteholders, to pay to the Trustee any amount due it for
reasonable compensation, expenses, advances and disbursements, including agent’s
and counsel fees, and including any other amounts due to the Trustee under
Section 8.06 hereof, incurred by it up to the date of such distribution. To the
extent that such payment of reasonable compensation, expenses, advances and
disbursements out of the estate in any such proceedings shall be denied for any
reason, payment of the same shall be secured by a lien on, and shall be paid out
of, any and all distributions, dividends, monies, securities and other property
that the holders of the Notes may be entitled to receive in such proceedings,
whether in liquidation or under any plan of reorganization or arrangement or
otherwise.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Noteholder any plan of
reorganization, arrangement, adjustment or composition affecting the Noteholder
or the rights of any Noteholder thereof, or to authorize the Trustee to vote in
respect of the claim of any Noteholder in any such proceeding.

All rights of action and of asserting claims under this Indenture, or under any
of the Notes, may be enforced by the Trustee without the possession of any of
the Notes, or the production thereof at any trial or other proceeding relative
thereto, and any such suit or proceeding instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment shall, after provision for the payment of the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, be
for the ratable benefit of the holders of the Notes.

In any proceedings brought by the Trustee (and in any proceedings involving the
interpretation of any provision of this Indenture to which the Trustee shall be
a party) the Trustee shall be held

 

 

-30-

 

--------------------------------------------------------------------------------



to represent all the holders of the Notes, and it shall not be necessary to make
any holders of the Notes parties to any such proceedings.

In case the Trustee shall have proceeded to enforce any right under this
Indenture and such proceedings shall have been discontinued or abandoned because
of such waiver or rescission and annulment or for any other reason or shall have
been determined adversely to the Trustee, then and in every such case the
Company, the Noteholders, and the Trustee shall, subject to any determination in
such proceeding, be restored respectively to their several positions and rights
hereunder, and all rights, remedies and powers of the Company, the Noteholders,
and the Trustee shall continue as though no such proceeding had been instituted.

Section 7.05. Application of Monies Collected by Trustee. Any monies collected
by the Trustee pursuant to this Article 7 with respect to the Notes shall be
applied in the order following, at the date or dates fixed by the Trustee for
the distribution of such monies, upon presentation of the several Notes, and
stamping thereon the payment, if only partially paid, and upon surrender
thereof, if fully paid:

First, to the payment of all amounts due the Trustee under Section 8.06;

Second, in case the principal of the outstanding Notes shall not have become due
and be unpaid, to the payment of interest on the Notes, including Additional
Interest, if any, in default in the order of the date due of the installments of
such interest, with interest (to the extent that such interest has been
collected by the Trustee) upon the overdue installments of interest at the rate
borne by the Notes at such time, such payments to be made ratably to the Persons
entitled thereto;

Third, in case the principal of the outstanding Notes shall have become due, by
declaration or otherwise, and be unpaid to the payment of the whole amount
including the payment of the Fundamental Change Repurchase Price and the cash
component of the Conversion Obligation, if any, then owing and unpaid upon the
Notes for principal and premium, if any, and interest, including Additional
Interest, if any, with interest on the overdue principal and premium, if any,
and (to the extent that such interest has been collected by the Trustee) upon
overdue installments of interest at the rate borne by the Notes at such time,
and in case such monies shall be insufficient to pay in full the whole amounts
so due and unpaid upon the Notes, then to the payment of such principal and
premium, if any, and interest without preference or priority of principal and
premium, if any, over interest, or of interest over principal and premium, if
any, or of any installment of interest over any other installment of interest,
or of any Note over any other Note, ratably to the aggregate of such principal
and premium, if any, and accrued and unpaid interest; and

Fourth, to the payment of the remainder, if any, to the Company.

Section 7.06. Proceedings by Noteholders. No holder of any Note shall have any
right by virtue of or by availing of any provision of this Indenture to
institute any suit, action or proceeding in equity or at law upon or under or
with respect to this Indenture, or for the appointment of a receiver, trustee,
liquidator, custodian or other similar official, or for any other remedy
hereunder, unless such holder previously shall have given to the Trustee written
notice of an Event of Default and of the continuance thereof, as hereinbefore
provided, and unless also the holders of not less than 25% in aggregate
principal amount of the Notes then outstanding shall have made written request
to the Trustee to institute such action, suit or proceeding in its own name as
Trustee hereunder and shall have offered to the Trustee such security or
indemnity reasonably satisfactory to it against any loss, liability or expense
to be incurred therein or thereby, and the Trustee for sixty days after its
receipt of such notice, request and offer of indemnity, shall have neglected or
refused to institute any such action, suit or proceeding and no direction that,
in the opinion of the Trustee, is inconsistent with such written request shall
have been given to

 

 

-31-

 

--------------------------------------------------------------------------------



the Trustee by the holders of a majority in principal amount of the Notes
outstanding within such sixty-day period pursuant to Section 7.09; it being
understood and intended, and being expressly covenanted by the taker and holder
of every Note with every other taker and holder and the Trustee that no one or
more Noteholders shall have any right in any manner whatever by virtue of or by
availing of any provision of this Indenture to affect, disturb or prejudice the
rights of any other Noteholder, or to obtain or seek to obtain priority over or
preference to any other such holder, or to enforce any right under this
Indenture, except in the manner herein provided and for the equal, ratable and
common benefit of all Noteholders (except as otherwise provided herein). For the
protection and enforcement of this Section 7.06, each and every Noteholder and
the Trustee shall be entitled to such relief as can be given either at law or in
equity.

Notwithstanding any other provision of this Indenture and any provision of any
Note, the right of any Noteholder to receive payment of the principal of and
premium, if any (including the Fundamental Change Repurchase Price upon
repurchase pursuant to Section 16.02), and accrued and unpaid interest and
accrued and unpaid Additional Interest, if any, on such Note, on or after the
respective due dates expressed or provided for in such Note or in this
Indenture, or to institute suit for the enforcement of any such payment on or
after such respective dates against the Company shall not be impaired or
affected without the consent of such Noteholder.

Anything in this Indenture or the Notes to the contrary notwithstanding, the
holder of any Note, without the consent of either the Trustee or the holder of
any other Note, in its own behalf and for its own benefit, may enforce, and may
institute and maintain any proceeding suitable to enforce, its rights of
conversion as provided herein.

Section 7.07. Proceedings by Trustee. In case of an Event of Default the Trustee
may in its discretion proceed to protect and enforce the rights vested in it by
this Indenture by such appropriate judicial proceedings as are necessary to
protect and enforce any of such rights, either by suit in equity or by action at
law or by proceeding in bankruptcy or otherwise, whether for the specific
enforcement of any covenant or agreement contained in this Indenture or in aid
of the exercise of any power granted in this Indenture, or to enforce any other
legal or equitable right vested in the Trustee by this Indenture or by law.

Section 7.08. Remedies Cumulative and Continuing. Except as provided in the last
paragraph of Section 2.07 and Section 7.03, all powers and remedies given by
this Article 7 to the Trustee or to the Noteholders shall, to the extent
permitted by law, be deemed cumulative and not exclusive of any thereof or of
any other powers and remedies available to the Trustee or the holders of the
Notes, by judicial proceedings or otherwise, to enforce the performance or
observance of the covenants and agreements contained in this Indenture, and no
delay or omission of the Trustee or of any holder of any of the Notes to
exercise any right or power accruing upon any Default or Event of Default shall
impair any such right or power, or shall be construed to be a waiver of any such
Default or any acquiescence therein; and, subject to the provisions of Section
7.06, every power and remedy given by this Article 7 or by law to the Trustee or
to the Noteholders may be exercised from time to time, and as often as shall be
deemed expedient, by the Trustee or by the Noteholders.

Section 7.09. Direction of Proceedings and Waiver of Defaults by Majority of
Noteholders. The holders of a majority in aggregate principal amount of the
Notes at the time outstanding determined in accordance with Section 9.04 shall
have the right to direct the time, method and place of conducting any proceeding
for any remedy available to the Trustee or exercising any trust or power
conferred on the Trustee with respect to Notes; provided, however, that (a) such
direction shall not be in conflict with any rule of law or with this Indenture,
and (b) the Trustee may take any other action deemed proper by the Trustee that
is not inconsistent with such direction. The Trustee may refuse to follow any
direction

 

-32-

 

--------------------------------------------------------------------------------



that it determines is unduly prejudicial to the rights of any other holder or
that would involve the Trustee in personal liability. The holders of a majority
in aggregate principal amount of the Notes at the time outstanding determined in
accordance with Section 9.04 may on behalf of the holders of all of the Notes
waive any past Default or Event of Default hereunder and its consequences except
(i) a default in the payment of premium, accrued and unpaid interest or accrued
and unpaid Additional Interest, if any, on, or the principal (including any
Fundamental Change Repurchase Price) of, the Notes when due that has not been
cured pursuant to the provisions of Section 7.01, (ii) a failure by the Company
to deliver cash, shares of Common Stock or a combination of cash and shares of
Common Stock, as applicable, upon conversion of the Notes or (iii) a default in
respect of a covenant or provision hereof which under Article 11 cannot be
modified or amended without the consent of each holder of an outstanding Note
affected. Upon any such waiver the Company, the Trustee and the holders of the
Notes shall be restored to their former positions and rights hereunder; but no
such waiver shall extend to any subsequent or other Default or Event of Default
or impair any right consequent thereon. Whenever any Default or Event of Default
hereunder shall have been waived as permitted by this Section 7.09, said Default
or Event of Default shall for all purposes of the Notes and this Indenture be
deemed to have been cured and to be not continuing; but no such waiver shall
extend to any subsequent or other Default or Event of Default or impair any
right consequent thereon.

Section 7.10. Notice of Defaults. The Trustee shall, within ninety days after
the occurrence and continuance of a Default of which a Responsible Officer has
actual knowledge, mail to all Noteholders as the names and addresses of such
holders appear upon the Note Register, notice of all Defaults known to a
Responsible Officer, unless such Defaults shall have been cured or waived before
the giving of such notice; and provided that, except in the case of a Default in
the payment of the principal of, or premium, if any, accrued and unpaid interest
or accrued and unpaid Additional Interest, if any, on any of the Notes,
including without limiting the generality of the foregoing any Default in the
payment of any Fundamental Change Repurchase Price, then in any such event the
Trustee shall be protected in withholding such notice if and so long as a
committee of Responsible Officers of the Trustee in good faith determine that
the withholding of such notice is in the interests of the Noteholders.

Section 7.11. Undertaking to Pay Costs. All parties to this Indenture agree, and
each holder of any Note by its acceptance thereof shall be deemed to have
agreed, that any court may, in its discretion, require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Trustee for any action taken or omitted by it as Trustee, the filing by any
party litigant in such suit of an undertaking to pay the costs of such suit and
that such court may in its discretion assess reasonable costs, including
reasonable attorneys’ fees and expenses, against any party litigant in such
suit, having due regard to the merits and good faith of the claims or defenses
made by such party litigant; provided that the provisions of this Section 7.11
(to the extent permitted by law) shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Noteholder, or group of Noteholders,
holding in the aggregate more than 10% in principal amount of the Notes at the
time outstanding determined in accordance with Section 9.04, or to any suit
instituted by any Noteholder for the enforcement of the payment of the principal
of or premium, if any, accrued and unpaid interest or accrued and unpaid
Additional Interest, if any, on any Note (including, but not limited to, the
Fundamental Change Repurchase Price with respect to the Notes being repurchased
as provided in this Indenture) on or after the due date expressed or provided
for in such Note or to any suit for the enforcement of the right to convert any
Note in accordance with the provisions of Article 15.

 

 

-33-

 

--------------------------------------------------------------------------------



ARTICLE 8

CONCERNING THE TRUSTEE

Section 8.01. Duties and Responsibilities of Trustee. The Trustee, prior to the
occurrence of an Event of Default and after the curing or waiver of all Events
of Default that may have occurred, undertakes to perform such duties and only
such duties as are specifically set forth in this Indenture. In case an Event of
Default has occurred (which has not been cured or waived) the Trustee shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in their exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs; provided that if an Event of Default occurs and is continuing, the
Trustee will be under no obligation to exercise any of the rights or powers
under this Indenture at the request or direction of any of the holders unless
such holders have offered to the Trustee reasonable indemnity or security
against the costs, expenses and liabilities that might be incurred by it in
compliance with such request or direction.

No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own grossly negligent action, its own grossly negligent
failure to act or its own willful misconduct, except that

(a) prior to the occurrence of an Event of Default and after the curing or
waiving of all Events of Default that may have occurred:

(i) the duties and obligations of the Trustee shall be determined solely by the
express provisions of this Indenture and, after it has been qualified
thereunder, the Trust Indenture Act, and the Trustee shall not be liable except
for the performance of such duties and obligations as are specifically set forth
in this Indenture and no implied covenants or obligations shall be read into
this Indenture and the Trust Indenture Act against the Trustee; and

(ii) in the absence of bad faith and willful misconduct on the part of the
Trustee, the Trustee may conclusively rely, as to the truth of the statements
and the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to the Trustee and conforming to the requirements of this
Indenture; but, in the case of any such certificates or opinions that by any
provisions hereof are specifically required to be furnished to the Trustee, the
Trustee shall be under a duty to examine the same to determine whether or not
they conform to the requirements of this Indenture (but need not confirm or
investigate the accuracy of any mathematical calculations or other facts stated
therein);

(b) the Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer or Officers of the Trustee, unless it shall be proved
that the Trustee was grossly negligent in ascertaining the pertinent facts;

(c) the Trustee shall not be liable with respect to any action taken or omitted
to be taken by it in good faith in accordance with the direction of the holders
of not less than a majority in principal amount of the Notes at the time
outstanding determined as provided in Section 9.04 relating to the time, method
and place of conducting any proceeding for any remedy available to the Trustee,
or exercising any trust or power conferred upon the Trustee, under this
Indenture;

 

 

-34-

 

--------------------------------------------------------------------------------



(d) whether or not therein provided, every provision of this Indenture relating
to the conduct or affecting the liability of, or affording protection to, the
Trustee shall be subject to the provisions of this Section;

(e) the Trustee shall not be liable in respect of any payment (as to the
correctness of amount, entitlement to receive or any other matters relating to
payment) or notice effected by the Company or any Paying Agent or any records
maintained by any co-registrar with respect to the Notes;

(f) if any party fails to deliver a notice relating to an event the fact of
which, pursuant to this Indenture, requires notice to be sent to the Trustee,
the Trustee may conclusively rely on its failure to receive such notice as
reason to act as if no such event occurred, unless such Responsible Officer of
the Trustee had actual knowledge of such event;

(g) in the absence of written investment direction from the Company, all cash
received by the Trustee shall be placed in a non-interest bearing trust account,
and in no event shall the Trustee be liable for the selection of investments or
for investment losses incurred thereon or for losses incurred as a result of the
liquidation of any such investment prior to its maturity date or the failure of
the party directing such investments prior to its maturity date or the failure
of the party directing such investment to provide timely written investment
direction, and the Trustee shall have no obligation to invest or reinvest any
amounts held hereunder in the absence of such written investment direction from
the Company; and

(h) in the event that the Trustee is also acting as Custodian, Note Registrar,
Paying Agent, Conversion Agent or transfer agent hereunder, the rights and
protections afforded to the Trustee pursuant to this Article 8 shall also be
afforded to such Custodian, Note Registrar, Paying Agent, Conversion Agent or
transfer agent.

None of the provisions contained in this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur personal financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers.

Section 8.02. Reliance on Documents, Opinions, Etc. Except as otherwise provided
in Section 8.01:

(a) the Trustee may conclusively rely and shall be fully protected in acting
upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, bond, Note, coupon or other paper or document
believed by it in good faith to be genuine and to have been signed or presented
by the proper party or parties;

(b) any request, direction, order or demand of the Company mentioned herein
shall be sufficiently evidenced by an Officers’ Certificate (unless other
evidence in respect thereof be herein specifically prescribed); and any Board
Resolution may be evidenced to the Trustee by a copy thereof certified by the
Secretary or an Assistant Secretary of the Company;

(c) the Trustee may consult with counsel and require an opinion of counsel and
any advice of such counsel or Opinion of Counsel shall be full and complete
authorization and protection in respect of any action taken or omitted by it
hereunder in good faith and in accordance with such advice or Opinion of
Counsel;

 

 

-35-

 

--------------------------------------------------------------------------------



(d) the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request, order or direction of any
of the Noteholders pursuant to the provisions of this Indenture, unless such
Noteholders shall have offered to the Trustee security or indemnity satisfactory
to it against the costs, expenses and liabilities that may be incurred therein
or thereby;

(e) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture or other
paper or document, but the Trustee, in its discretion, may make such further
inquiry or investigation into such facts or matters as it may see fit, and, if
the Trustee shall determine to make such further inquiry or investigation, it
shall be entitled to examine the books, records and premises of the Company,
personally or by agent or attorney at the expense of the Company and shall incur
no liability of any kind by reason of such inquiry or investigation;

(f) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents, custodians, nominees
or attorneys and the Trustee shall not be responsible for any misconduct or
negligence on the part of any agent, custodian, nominee or attorney appointed by
it with due care hereunder; and

(g) the permissive rights of the Trustee enumerated herein shall not be
construed as duties.

In no event shall the Trustee be liable for any consequential loss or damage of
any kind whatsoever (including but not limited to lost profits), even if the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action other than any such loss or damage caused by the Trustee’s
willful misconduct or gross negligence. The Trustee shall not be charged with
knowledge of any Default or Event of Default with respect to the Notes, unless
either (1) a Responsible Officer shall have actual knowledge of such Default or
Event of Default or (2) written notice of such Default or Event of Default shall
have been given to the Trustee by the Company or by any holder of the Notes.

Section 8.03. No Responsibility for Recitals, Etc. The recitals contained herein
and in the Notes (except in the Trustee’s certificate of authentication) shall
be taken as the statements of the Company, and the Trustee assumes no
responsibility for the correctness of the same. The Trustee makes no
representations as to the validity or sufficiency of this Indenture or of the
Notes. The Trustee shall not be accountable for the use or application by the
Company of any Notes or the proceeds of any Notes authenticated and delivered by
the Trustee in conformity with the provisions of this Indenture.

Section 8.04. Trustee, Paying Agents, Conversion Agents or Registrar May Own
Notes. The Trustee, any Paying Agent, any Conversion Agent or Note Registrar, in
its individual or any other capacity, may become the owner or pledgee of Notes
with the same rights it would have if it were not the Trustee, Paying Agent,
Conversion Agent or Note Registrar.

Section 8.05. Monies to Be Held in Trust. All monies received by the Trustee
shall, until used or applied as herein provided, be held in trust for the
purposes for which they were received. Money held by the Trustee in trust
hereunder need not be segregated from other funds except to the extent required
by law. The Trustee shall be under no liability for interest on any money
received by it hereunder except as may be agreed from time to time by the
Company and the Trustee.

 

 

-36-

 

--------------------------------------------------------------------------------



Section 8.06. Compensation and Expenses of Trustee. The Company covenants and
agrees to pay to the Trustee from time to time, and the Trustee shall be
entitled to, reasonable compensation for all services rendered by it hereunder
in any capacity (which shall not be limited by any provision of law in regard to
the compensation of a trustee of an express trust) as mutually agreed to in
writing between the Trustee and the Company, and the Company will pay or
reimburse the Trustee upon its request for all reasonable expenses,
disbursements and advances reasonably incurred or made by the Trustee in
accordance with any of the provisions of this Indenture in any capacity
thereunder (including the reasonable compensation and the expenses and
disbursements of its agents and counsel and of all Persons not regularly in its
employ) except any such expense, disbursement or advance as shall have been
caused by its gross negligence, willful misconduct or bad faith. The Company
also covenants to indemnify the Trustee in any capacity under this Indenture and
any other document or transaction entered into in connection herewith and its
agents and any authenticating agent for, and to hold them harmless against, any
loss, claim, damage, liability or expense incurred without gross negligence,
willful misconduct or bad faith on the part of the Trustee, its officers,
directors, agents or employees, or such agent or authenticating agent, as the
case may be, and arising out of or in connection with the acceptance or
administration of this trust or in any other capacity hereunder, including the
costs and expenses of defending themselves against any claim of liability in the
premises. The obligations of the Company under this Section 8.06 to compensate
or indemnify the Trustee and to pay or reimburse the Trustee for expenses,
disbursements and advances shall be secured by a senior claim to which the Notes
are hereby made subordinate on all money or property held or collected by the
Trustee, except, subject to the effect of Section 7.05, funds held in trust
herewith for the benefit of the holders of particular Notes. The Trustee’s right
to receive payment of any amounts due under this Section 8.06 shall not be
subordinate to any other liability or indebtedness of the Company (even though
the Notes may be so subordinated). The obligation of the Company under this
Section 8.06 shall survive the satisfaction and discharge of this Indenture and
the earlier resignation or removal or the Trustee. The Company need not pay for
any settlement made without its consent, which consent shall not be unreasonably
withheld. The indemnification provided in this Section 8.06 shall extend to the
officers, directors, agents and employees of the Trustee and shall survive the
termination or defeasance of this Indenture and the resignation or removal of
the Trustee.

Without prejudice to any other rights available to the Trustee under applicable
law, when the Trustee and its agents and any authenticating agent incur expenses
or render services after an Event of Default specified in Section 7.01(g)
occurs, the expenses and the compensation for the services are intended to
constitute expenses of administration under any bankruptcy, insolvency or
similar laws.

Section 8.07. Officers’ Certificate as Evidence. Except as otherwise provided in
Section 8.01, whenever in the administration of the provisions of this Indenture
the Trustee shall deem it necessary or desirable that a matter be proved or
established prior to taking or omitting any action hereunder, such matter
(unless other evidence in respect thereof be herein specifically prescribed)
may, in the absence of gross negligence, willful misconduct, recklessness and
bad faith on the part of the Trustee, be deemed to be conclusively proved and
established by an Officers’ Certificate delivered to the Trustee, and such
Officers’ Certificate, in the absence of gross negligence, willful misconduct,
recklessness and bad faith on the part of the Trustee, shall be full warrant to
the Trustee for any action taken or omitted by it under the provisions of this
Indenture upon the faith thereof.

Section 8.08. Conflicting Interests of Trustee. After qualification of this
Indenture under the Trust Indenture Act, if the Trustee has or shall acquire a
conflicting interest within the meaning of the Trust Indenture Act, the Trustee
shall either (a) eliminate such interest within ninety days, (b) apply to the
Commission for permission to continue as Trustee or (c) resign, to the extent
and in the manner provided by, and subject to the provisions of, the Trust
Indenture Act and this Indenture.

 

 

-37-

 

--------------------------------------------------------------------------------



Section 8.09. Eligibility of Trustee. There shall at all times be a Trustee
hereunder which shall be a Person that is eligible pursuant to the Trust
Indenture Act to act as such and has a combined capital and surplus of at least
$50,000,000. If such Person publishes reports of condition at least annually,
pursuant to law or to the requirements of any supervising or examining
authority, then for the purposes of this Section, the combined capital and
surplus of such Person shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. If at any time
the Trustee shall cease to be eligible in accordance with the provisions of this
Section, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article.

Section 8.10. Resignation or Removal of Trustee.

(a) The Trustee may at any time resign by giving written notice of such
resignation to the Company and by mailing notice thereof to the Noteholders at
their addresses as they shall appear on the Note Register. Upon receiving such
notice of resignation, the Company shall promptly appoint a successor trustee by
written instrument, in duplicate, executed by order of the Board of Directors,
one copy of which instrument shall be delivered to the resigning Trustee and one
copy to the successor trustee. If no successor trustee shall have been so
appointed and have accepted appointment within sixty days after the mailing of
such notice of resignation to the Noteholders, the resigning Trustee may, upon
ten Business Days’ notice to the Company and the Noteholders, petition any court
of competent jurisdiction for the appointment of a successor trustee, or any
Noteholder who has been a bona fide holder of a Note or Notes for at least six
months may, subject to the provisions of Section 7.11, on behalf of himself and
all others similarly situated, petition any such court for the appointment of a
successor trustee. Such court may thereupon, after such notice, if any, as it
may deem proper and prescribe, appoint a successor trustee.

(b) In case at any time any of the following shall occur:

(i) the Trustee shall fail to comply with Section 8.08 within a reasonable time
after written request therefor by the Company or by any Noteholder who has been
a bona fide holder of a Note or Notes for at least six months, or

(ii) the Trustee shall cease to be eligible in accordance with the provisions of
Section 8.09 and shall fail to resign after written request therefor by the
Company or by any such Note-holder, or

(iii) the Trustee shall become incapable of acting, or shall be adjudged a
bankrupt or insolvent, or a receiver of the Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation,

then, in any such case, the Company may by a Board Resolution remove the Trustee
and appoint a successor trustee by written instrument, in duplicate, executed by
order of the Board of Directors, one copy of which instrument shall be delivered
to the Trustee so removed and one copy to the successor trustee, or, subject to
the provisions of Section 7.11, any Noteholder who has been a bona fide holder
of a Note or Notes for at least six months may, on behalf of himself and all
others similarly situated, petition any court of competent jurisdiction for the
removal of the Trustee and the appointment of a successor trustee. Such court
may thereupon, after such notice, if any, as it may deem proper and prescribe,
remove the Trustee and appoint a successor trustee.

(c) The holders of a majority in aggregate principal amount of the Notes at the
time outstanding, as determined in accordance with Section 9.04, may at any time
remove the Trustee and nominate a successor trustee that shall be deemed
appointed as successor trustee unless within ten days

 

 

-38-

 

--------------------------------------------------------------------------------



after notice to the Company of such nomination the Company objects thereto, in
which case the Trustee so removed or any Noteholder, upon the terms and
conditions and otherwise as in Section 8.10(a) provided, may petition any court
of competent jurisdiction for an appointment of a successor trustee.

(d) Any resignation or removal of the Trustee and appointment of a successor
trustee pursuant to any of the provisions of this Section 8.10 shall become
effective upon acceptance of appointment by the successor trustee as provided in
Section 8.11.

Section 8.11. Acceptance by Successor Trustee. Any successor trustee appointed
as provided in Section 8.10 shall execute, acknowledge and deliver to the
Company and to its predecessor trustee an instrument accepting such appointment
hereunder, and thereupon the resignation or removal of the predecessor trustee
shall become effective and such successor trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, duties and
obligations of its predecessor hereunder, with like effect as if originally
named as trustee herein; but, nevertheless, on the written request of the
Company or of the successor trustee, the trustee ceasing to act shall, upon
payment of any amounts then due it pursuant to the provisions of Section 8.06,
execute and deliver an instrument transferring to such successor trustee all the
rights and powers of the trustee so ceasing to act.

Upon request of any such successor trustee, the Company shall execute any and
all instruments in writing for more fully and certainly vesting in and
confirming to such successor trustee all such rights and powers. Any trustee
ceasing to act shall, nevertheless, retain a senior claim to which the Notes are
hereby made subordinate on all money or property held or collected by such
trustee as such, except for funds held in trust for the benefit of holders of
particular Notes, to secure any amounts then due it pursuant to the provisions
of Section 8.06.

No successor trustee shall accept appointment as provided in this Section 8.11
unless at the time of such acceptance such successor trustee shall be qualified
under the provisions of Section 8.08 and be eligible under the provisions of
Section 8.09.

Upon acceptance of appointment by a successor trustee as provided in this
Section 8.11, each of the Company and the successor trustee, at the written
direction and at the expense of the Company, shall mail or cause to be mailed
notice of the succession of such trustee hereunder to the Noteholders at their
addresses as they shall appear on the Note Register. If the Company fails to
mail such notice within ten days after acceptance of appointment by the
successor trustee, the successor trustee shall cause such notice to be mailed at
the expense of the Company.

Section 8.12. Succession by Merger, Etc. Any corporation or other entity into
which the Trustee may be merged or converted or with which it may be
consolidated, or any corporation or other entity resulting from any merger,
conversion or consolidation to which the Trustee shall be a party, or any
corporation or other entity succeeding to all or substantially all of the
corporate trust business of the Trustee (including the administration of this
Indenture), shall be the successor to the Trustee hereunder without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, provided that in the case of any corporation or other entity
succeeding to all or substantially all of the corporate trust business of the
Trustee, such corporation or other entity shall be qualified under the
provisions of Section 8.08 and eligible under the provisions of Section 8.09.

In case at the time such successor to the Trustee shall succeed to the trusts
created by this Indenture, any of the Notes shall have been authenticated but
not delivered, any such successor to the Trustee may adopt the certificate of
authentication of any predecessor trustee or authenticating agent appointed by
such predecessor trustee, and deliver such Notes so authenticated; and in case
at that time any of the Notes shall not have been authenticated, any successor
to the Trustee or an authenticating agent

 

 

-39-

 

--------------------------------------------------------------------------------



appointed by such successor trustee may authenticate such Notes either in the
name of any predecessor trustee hereunder or in the name of the successor
trustee; and in all such cases such certificates shall have the full force which
it is anywhere in the Notes or in this Indenture provided that the certificate
of the Trustee shall have; provided, however, that the right to adopt the
certificate of authentication of any predecessor Trustee or to authenticate
Notes in the name of any predecessor Trustee shall apply only to its successor
or successors by merger, conversion or consolidation.

Section 8.13. Limitation on Rights of Trustee as Creditor. If and when the
Trustee shall be or become a creditor of the Company (or any other obligor upon
the Notes), after qualification under the Trust Indenture Act, the Trustee shall
be subject to the provisions of the Trust Indenture Act regarding the collection
of the claims against the Company (or any such other obligor).

Section 8.14. Trustee’s Application for Instructions from the Company. Any
application by the Trustee for written instructions from the Company (other than
with regard to any action proposed to be taken or omitted to be taken by the
Trustee that affects the rights of the holders of the Notes under this
Indenture) may, at the option of the Trustee, set forth in writing any action
proposed to be taken or omitted by the Trustee under this Indenture and the date
on and/or after which such action shall be taken or such omission shall be
effective. The Trustee shall not be liable for any action taken by, or omission
of, the Trustee in accordance with a proposal included in such application on or
after the date specified in such application (which date shall not be less than
three Business Days after the date any officer that the Company has indicated to
the Trustee should receive such application actually receives such application,
unless any such officer shall have consented in writing to any earlier date),
unless, prior to taking any such action (or the effective date in the case of
any omission), the Trustee shall have received written instructions in
accordance with this Indenture in response to such application specifying the
action to be taken or omitted.

ARTICLE 9

CONCERNING THE NOTEHOLDERS

Section 9.01. Action by Noteholders. Whenever in this Indenture it is provided
that the holders of a specified percentage in aggregate principal amount of the
Notes may take any action (including the making of any demand or request, the
giving of any notice, consent or waiver or the taking of any other action), the
fact that at the time of taking any such action, the holders of such specified
percentage have joined therein may be evidenced (a) by any instrument or any
number of instruments of similar tenor executed by Noteholders in person or by
agent or proxy appointed in writing, or (b) by the record of the Noteholders
voting in favor thereof at any meeting of Noteholders duly called and held in
accordance with the provisions of Article 10, or (c) by a combination of such
instrument or instruments and any such record of such a meeting of Noteholders.
Whenever the Company or the Trustee solicits the taking of any action by the
holders of the Notes, the Company or the Trustee may, but shall not be required
to, fix in advance of such solicitation, a date as the record date for
determining Noteholders entitled to take such action. The record date if one is
selected shall be not more than fifteen days prior to the date of commencement
of solicitation of such action.

Section 9.02. Proof of Execution by Noteholders. Subject to the provisions of
Section 8.01, Section 8.02 and Section 10.05, proof of the execution of any
instrument by a Noteholder or its agent or proxy shall be sufficient if made in
accordance with such reasonable rules and regulations as may be prescribed by
the Trustee or in such manner as shall be satisfactory to the Trustee. The
holding of Notes shall be proved by the Note Register or by a certificate of the
Note Registrar. The record of any Noteholders’ meeting shall be proved in the
manner provided in Section 10.06.

 

 

-40-

 

--------------------------------------------------------------------------------



Section 9.03. Who Are Deemed Absolute Owners. The Company, the Trustee, any
authenticating agent, any Paying Agent, any Conversion Agent and any Note
Registrar may deem the Person in whose name a Note shall be registered upon the
Note Register to be, and may treat it as, the absolute owner of such Note
(whether or not such Note shall be overdue and notwithstanding any notation of
ownership or other writing thereon made by any Person other than the Company or
any Note Registrar) for the purpose of receiving payment of or on account of the
principal of, premium, if any, and (subject to Section 2.03) accrued and unpaid
interest and accrued and unpaid Additional Interest, if any, on such Note, for
conversion of such Note and for all other purposes; and neither the Company nor
the Trustee nor any Paying Agent nor any Conversion Agent nor any Note Registrar
shall be affected by any notice to the contrary. All such payments so made to
any holder for the time being, or upon its order, shall be valid and, to the
extent of the sum or sums so paid, effectual to satisfy and discharge the
liability for monies payable upon any such Note. Notwithstanding anything to the
contrary in this Indenture or the Notes following an Event of Default, any
holder of a beneficial interest in a Global Note may directly enforce against
the Company, without the consent, solicitation, proxy, authorization or any
other action of the Depositary or any other Person, such holder’s right to
exchange such beneficial interest for a Note in certificated form in accordance
with the provisions of this Indenture.

Section 9.04. Company-Owned Notes Disregarded. In determining whether the
holders of the requisite aggregate principal amount of Notes have concurred in
any direction, consent, waiver or other action under this Indenture, Notes that
are owned by the Company or by any Person directly or indirectly controlling or
controlled by or under direct or indirect common control with the Company shall
be disregarded and deemed not to be outstanding for the purpose of any such
determination; provided that for the purposes of determining whether the Trustee
shall be protected in relying on any such direction, consent, waiver or other
action only Notes that a Responsible Officer knows are so owned shall be so
disregarded. Notes so owned that have been pledged in good faith may be regarded
as outstanding for the purposes of this Section 9.04 if the pledgee shall
establish to the satisfaction of the Trustee the pledgee’s right to so act with
respect to such Notes and that the pledgee is not the Company or a Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with the Company. In the case of a dispute as to such right, any
decision by the Trustee taken upon the advice of counsel shall be full
protection to the Trustee. Upon request of the Trustee, the Company shall
furnish to the Trustee promptly an Officers’ Certificate listing and identifying
all Notes, if any, known by the Company to be owned or held by or for the
account of any of the above described Persons; and, subject to Section 8.01, the
Trustee shall be entitled to accept such Officers’ Certificate as conclusive
evidence of the facts therein set forth and of the fact that all Notes not
listed therein are outstanding for the purpose of any such determination.

Section 9.05. Revocation of Consents; Future Noteholders Bound. At any time
prior to (but not after) the evidencing to the Trustee, as provided in Section
9.01, of the taking of any action by the holders of the percentage in aggregate
principal amount of the Notes specified in this Indenture in connection with
such action, any holder of a Note that is shown by the evidence to be included
in the Notes the holders of which have consented to such action may, by filing
written notice with the Trustee at its Corporate Trust Office and upon proof of
holding as provided in Section 9.02, revoke such action so far as concerns such
Note. Except as aforesaid, any such action taken by the holder of any Note shall
be conclusive and binding upon such holder and upon all future holders and
owners of such Note and of any Notes issued in exchange or substitution therefor
or upon registration of transfer thereof, irrespective of whether any notation
in regard thereto is made upon such Note or any Note issued in exchange or
substitution therefor or upon registration of transfer thereof.

 

 

-41-

 

--------------------------------------------------------------------------------



ARTICLE 10

NOTEHOLDERS’ MEETINGS

Section 10.01. Purpose of Meetings. A meeting of Noteholders may be called at
any time and from time to time pursuant to the provisions of this Article 10 for
any of the following purposes:

(a) to give any notice to the Company or to the Trustee or to give any
directions to the Trustee permitted under this Indenture, or to consent to the
waiving of any Default or Event of Default hereunder and its consequences, or to
take any other action authorized to be taken by Noteholders pursuant to any of
the provisions of Article 7;

(b) to remove the Trustee and nominate a successor trustee pursuant to the
provisions of Article 8;

(c) to consent to the execution of an indenture or indentures supplemental
hereto pursuant to the provisions of Section 11.02; or

(d) to take any other action authorized to be taken by or on behalf of the
holders of any specified aggregate principal amount of the Notes under any other
provision of this Indenture or under applicable law.

Section 10.02. Call of Meetings by Trustee. The Trustee may at any time call a
meeting of Noteholders to take any action specified in Section 10.01, to be held
at such time and at such place as the Trustee shall determine. Notice of every
meeting of the Noteholders, setting forth the time and the place of such meeting
and in general terms the action proposed to be taken at such meeting and the
establishment of any record date pursuant to Section 9.01, shall be mailed to
holders of such Notes at their addresses as they shall appear on the Note
Register. Such notice shall also be mailed to the Company. Such notices shall be
mailed not less than twenty nor more than ninety days prior to the date fixed
for the meeting.

Any meeting of Noteholders shall be valid without notice if the holders of all
Notes then outstanding are present in person or by proxy or if notice is waived
before or after the meeting by the holders of all Notes outstanding, and if the
Company and the Trustee are either present by duly authorized representatives or
have, before or after the meeting, waived notice.

Section 10.03. Call of Meetings by Company or Noteholders. In case at any time
the Company, pursuant to a Board Resolution, or the holders of at least 10% in
aggregate principal amount of the Notes then outstanding, shall have requested
the Trustee to call a meeting of Noteholders, by written request setting forth
in reasonable detail the action proposed to be taken at the meeting, and the
Trustee shall not have mailed the notice of such meeting within twenty days
after receipt of such request, then the Company or such Noteholders may
determine the time and the place for such meeting and may call such meeting to
take any action authorized in Section 10.01, by mailing notice thereof as
provided in Section 10.02.

Section 10.04. Qualifications for Voting. To be entitled to vote at any meeting
of Noteholders a Person shall (a) be a holder of one or more Notes on the record
date pertaining to such meeting or (b) be a Person appointed by an instrument in
writing as proxy by a holder of one or more Notes on the record date pertaining
to such meeting. The only Persons who shall be entitled to be present or to
speak at any meeting of Noteholders shall be the Persons entitled to vote at
such meeting and their counsel and any representatives of the Trustee and its
counsel and any representatives of the Company and its counsel.

 

 

-42-

 

--------------------------------------------------------------------------------



Section 10.05. Regulations. Notwithstanding any other provisions of this
Indenture, the Trustee may make such reasonable regulations as it may deem
advisable for any meeting of Noteholders, in regard to proof of the holding of
Notes and of the appointment of proxies, and in regard to the appointment and
duties of inspectors of votes, the submission and examination of proxies,
certificates and other evidence of the right to vote, and such other matters
concerning the conduct of the meeting as it shall think fit.

The Trustee shall, by an instrument in writing, appoint a temporary chairman of
the meeting, unless the meeting shall have been called by the Company or by
Noteholders as provided in Section 10.03, in which case the Company or the
Noteholders calling the meeting, as the case may be, shall in like manner
appoint a temporary chairman. A permanent chairman and a permanent secretary of
the meeting shall be elected by vote of the holders of a majority in principal
amount of the Notes represented at the meeting and entitled to vote at the
meeting.

Subject to the provisions of Section 9.04, at any meeting of Noteholders each
Noteholder or proxyholder shall be entitled to one vote for each $1,000
principal amount of Notes held or represented by him; provided, however, that no
vote shall be cast or counted at any meeting in respect of any Note challenged
as not outstanding and ruled by the chairman of the meeting to be not
outstanding. The chairman of the meeting shall have no right to vote other than
by virtue of Notes held by it or instruments in writing as aforesaid duly
designating it as the proxy to vote on behalf of other Noteholders. Any meeting
of Noteholders duly called pursuant to the provisions of Section 10.02 or
Section 10.03 may be adjourned from time to time by the holders of a majority of
the aggregate principal amount of Notes represented at the meeting, whether or
not constituting a quorum, and the meeting may be held as so adjourned without
further notice.

Section 10.06. Voting. The vote upon any resolution submitted to any meeting of
Noteholders shall be by written ballot on which shall be subscribed the
signatures of the Noteholders or of their representatives by proxy and the
outstanding principal amount of the Notes held or represented by them. The
permanent chairman of the meeting shall appoint two inspectors of votes who
shall count all votes cast at the meeting for or against any resolution and who
shall make and file with the secretary of the meeting their verified written
reports in duplicate of all votes cast at the meeting. A record in duplicate of
the proceedings of each meeting of Noteholders shall be prepared by the
secretary of the meeting and there shall be attached to said record the original
reports of the inspectors of votes on any vote by ballot taken thereat and
affidavits by one or more Persons having knowledge of the facts setting forth a
copy of the notice of the meeting and showing that said notice was mailed as
provided in Section 10.02. The record shall show the principal amount of the
Notes voting in favor of or against any resolution. The record shall be signed
and verified by the affidavits of the permanent chairman and secretary of the
meeting and one of the duplicates shall be delivered to the Company and the
other to the Trustee to be preserved by the Trustee, the latter to have attached
thereto the ballots voted at the meeting.

Any record so signed and verified shall be conclusive evidence of the matters
therein stated.

Section 10.07. No Delay of Rights by Meeting. Nothing contained in this Article
10 shall be deemed or construed to authorize or permit, by reason of any call of
a meeting of Noteholders or any rights expressly or impliedly conferred
hereunder to make such call, any hindrance or delay in the exercise of any right
or rights conferred upon or reserved to the Trustee or to the Noteholders under
any of the provisions of this Indenture or of the Notes.

 

 

-43-

 

--------------------------------------------------------------------------------



ARTICLE 11

SUPPLEMENTAL INDENTURES

Section 11.01. Supplemental Indentures Without Consent of Noteholders. The
Company, when authorized by the resolutions of the Board of Directors and the
Trustee, at the Company’s expense, may from time to time and at any time enter
into an indenture or indentures supplemental hereto for one or more of the
following purposes:

(a) to cure any ambiguity, omission, defect or inconsistency in this Indenture
or conform the terms of the Indenture or the Notes to the description thereof in
the Offering Memorandum;

(b) to provide for the assumption by a Successor Company of the obligations of
the Company under this Indenture pursuant to Article 12;

(c) to add guarantees with respect to the Notes;

(d) to secure the Notes;

(e) to add to the covenants of the Company such further covenants, restrictions
or conditions for the benefit of the Noteholders or surrender any right or power
conferred upon the Company;

(f) to make any other change that does not materially adversely affect the
rights of any holder; or

(g) to comply with any requirements of the Commission in connection with the
qualification of this Indenture under the Trust Indenture Act.

Upon the written request of the Company, the Trustee is hereby authorized to
join with the Company in the execution of any such supplemental indenture, to
make any further appropriate agreements and stipulations that may be therein
contained, but the Trustee shall not be obligated to, but may in its discretion,
enter into any supplemental indenture that affects the Trustee’s own rights,
duties or immunities under this Indenture or otherwise.

Any supplemental indenture authorized by the provisions of this Section 11.01
may be executed by the Company and the Trustee without the consent of the
holders of any of the Notes at the time outstanding, notwithstanding any of the
provisions of Section 11.02.

Section 11.02. Supplemental Indentures With Consent of Noteholders. With the
consent (evidenced as provided in Article 9) of the holders of at least a
majority in aggregate principal amount of the Notes at the time outstanding
(determined in accordance with Article 9 and including, without limitation,
consents obtained in connection with a purchase of, or tender offer or exchange
offer for, Notes), the Company, when authorized by the resolutions of the Board
of Directors and the Trustee, at the Company’s expense, may from time to time
and at any time enter into an indenture or indentures supplemental hereto for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of this Indenture or any supplemental indenture or of
modifying in any manner the rights of the holders of the Notes or waiving any
past default; provided, however, that no such supplemental indenture shall:

 

 

-44-

 

--------------------------------------------------------------------------------



(a) reduce the percentage in aggregate principal amount of Notes outstanding
necessary to modify or amend this Indenture or to waive any past Default or
Event of Default;

(b) reduce the rate or extend the stated time for payment of interest, including
Additional Interest, on any Note;

(c) reduce the principal of, or extend the Maturity Date of, any Note;

(d) make any change that impairs or adversely affects the conversion rights of
any Notes;

(e) reduce the Fundamental Change Repurchase Price of any Note or amend or
modify in any manner adverse to the holders of the Notes the Company’s
obligation to make such payments, whether through an amendment or waiver of
provisions in the covenants, definitions or otherwise;

(f) make any Note payable in a currency other than that stated in the Note;

(g) release any Subsidiary Guarantor from its Note Guarantee, except as provided
in this Indenture;

(h) impair the right of any holder to receive payment of principal of and
interest, including Additional Interest, if any, on such holder’s Notes on or
after the due dates therefor or to institute suit for the enforcement of any
payment on or with respect to such holder’s Note;

(i) make any change in this Article 11 that requires each holder’s consent or in
the waiver provisions in Section 7.01 or Section 7.09; or

(j) modify the ranking provisions of this Indenture in a manner that is adverse
to the holder of the Notes;

in each case without the consent of each holder of an outstanding Note affected.

Upon the written request of the Company, and upon the filing with the Trustee of
evidence of the consent of Noteholders as aforesaid and subject to Section
11.05, the Trustee shall join with the Company in the execution of such
supplemental indenture unless such supplemental indenture affects the Trustee’s
own rights, duties or immunities under this Indenture or otherwise, in which
case the Trustee may in its discretion, but shall not be obligated to, enter
into such supplemental indenture.

It shall not be necessary for the consent of the Noteholders under this Section
11.02 to approve the particular form of any proposed supplemental indenture, but
it shall be sufficient if such consent shall approve the substance thereof.
After an amendment under this Indenture becomes effective, the Company shall
mail to the holders a notice briefly describing such amendment. However, the
failure to give such notice to all the holders, or any defect in the notice,
will not impair or affect the validity of the amendment.

Section 11.03. Effect of Supplemental Indentures. Any supplemental indenture
executed pursuant to the provisions of this Article 11 shall comply with the
Trust Indenture Act, as then in effect; provided that this Section 11.03 shall
not require such supplemental indenture to be qualified under the Trust
Indenture Act prior to the time such qualification is in fact required under the
terms of the Trust Indenture Act or this Indenture has been qualified under the
Trust Indenture Act, nor shall any such quali-

 

 

-45-

 

--------------------------------------------------------------------------------



fication constitute any admission or acknowledgment by any party to such
supplemental indenture that any such qualification is required prior to the time
such qualification is in fact required under the terms of the Trust Indenture
Act or this Indenture has been qualified under the Trust Indenture Act. Upon the
execution of any supplemental indenture pursuant to the provisions of this
Article 11, this Indenture shall be and be deemed to be modified and amended in
accordance therewith and the respective rights, limitation of rights,
obligations, duties and immunities under this Indenture of the Trustee, the
Company and the Noteholders shall thereafter be determined, exercised and
enforced hereunder subject in all respects to such modifications and amendments
and all the terms and conditions of any such supplemental indenture shall be and
be deemed to be part of the terms and conditions of this Indenture for any and
all purposes.

Section 11.04. Notation on Notes. Notes authenticated and delivered after the
execution of any supplemental indenture pursuant to the provisions of this
Article 11 may, at the Company’s expense, bear a notation in form approved by
the Trustee as to any matter provided for in such supplemental indenture. If the
Company or the Trustee shall so determine, new Notes so modified as to conform,
in the opinion of the Trustee and the Board of Directors, to any modification of
this Indenture contained in any such supplemental indenture may, at the
Company’s expense, be prepared and executed by the Company, authenticated by the
Trustee (or an authenticating agent duly appointed by the Trustee pursuant to
Section 17.11) and delivered in exchange for the Notes then outstanding, upon
surrender of such Notes then outstanding.

Section 11.05. Evidence of Compliance of Supplemental Indenture to Be Furnished
to Trustee. In addition to the documents required by Section 17.05, the Trustee
shall receive an Officers’ Certificate and an Opinion of Counsel as conclusive
evidence that any supplemental indenture executed pursuant hereto complies with
the requirements of this Article 11 and is permitted or authorized by the
Indenture.

ARTICLE 12

CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE

Section 12.01. Company May Consolidate, Etc. on Certain Terms. Subject to the
provisions of Section 12.02, the Company shall not consolidate with, merge with
or into, or convey, transfer or lease its properties and assets substantially as
an entirety to another Person, unless:

(a) the resulting, surviving or transferee Person (the “Successor Company”), if
not the Company, shall be a corporation organized and existing under the laws of
the United States of America, any State thereof or the District of Columbia, and
the Successor Company (if not the Company) shall expressly assume, by
supplemental indenture, executed and delivered to the Trustee, in form
satisfactory to the Trustee, all the obligations of the Company under the Notes
and this Indenture; and

(b) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing under this Indenture.

Upon any such consolidation, merger, conveyance, transfer or lease the Successor
Company (if not the Company) shall succeed to, and may exercise every right and
power of, the Company under this Indenture.

For purposes of this Section 12.01, the conveyance, transfer or lease of the
properties and assets of one or more Subsidiaries of the Company substantially
as an entirety to another Person, which properties and assets, if held by the
Company instead of such Subsidiaries, would constitute the properties

 

 

-46-

 

--------------------------------------------------------------------------------



and assets of the Company substantially as an entirety on a consolidated basis,
shall be deemed to be the transfer of the properties and assets of the Company
substantially as an entirety to another Person.

Section 12.02. Successor Corporation to Be Substituted. In case of any such
consolidation, merger, conveyance, transfer or lease and upon the assumption by
the Successor Company, by supplemental indenture, executed and delivered to the
Trustee and satisfactory in form to the Trustee, of the due and punctual payment
of the principal of and premium, if any, accrued and unpaid interest and accrued
and unpaid Additional Interest, if any, on all of the Notes, the due and
punctual delivery or payment, as the case may be, of any consideration due upon
conversion of the Notes and the due and punctual performance of all of the
covenants and conditions of this Indenture to be performed by the Company, such
Successor Company shall succeed to and be substituted for the Company, with the
same effect as if it had been named herein as the party of the first part. Such
Successor Company thereupon may cause to be signed, and may issue either in its
own name or in the name of the Company any or all of the Notes issuable
hereunder which theretofore shall not have been signed by the Company and
delivered to the Trustee; and, upon the order of such Successor Company instead
of the Company and subject to all the terms, conditions and limitations in this
Indenture prescribed, the Trustee shall authenticate and shall deliver, or cause
to be authenticated and delivered, any Notes that previously shall have been
signed and delivered by the officers of the Company to the Trustee for
authentication, and any Notes that such Successor Company thereafter shall cause
to be signed and delivered to the Trustee for that purpose. All the Notes so
issued shall in all respects have the same legal rank and benefit under this
Indenture as the Notes theretofore or thereafter issued in accordance with the
terms of this Indenture as though all of such Notes had been issued at the date
of the execution hereof. In the event of any such consolidation, merger,
conveyance or transfer (but not in the case of a lease), the Person named as the
“Company” in the first paragraph of this Indenture or any successor that shall
thereafter have become such in the manner prescribed in this Article 12 may be
dissolved, wound up and liquidated at any time thereafter and, except in the
case of a lease, such Person shall be released from its liabilities as obligor
and maker of the Notes and from its obligations under this Indenture.

In case of any such consolidation, merger, conveyance, transfer or lease, such
changes in phraseology and form (but not in substance) may be made in the Notes
thereafter to be issued as may be appropriate.

Section 12.03. Opinion of Counsel to Be Given to Trustee. No merger,
consolidation, conveyance, transfer or lease shall be effective unless the
Trustee shall receive an Officers’ Certificate and an Opinion of Counsel as
conclusive evidence that any such consolidation, merger, conveyance, transfer or
lease and any such assumption and, if a supplemental indenture is required in
connection with such transaction, such supplemental indenture, complies with the
provisions of this Article 12.

ARTICLE 13

IMMUNITY OF INCORPORATORS, STOCKHOLDERS,

OFFICERS AND DIRECTORS

Section 13.01. Indenture and Notes Solely Corporate Obligations. No recourse for
the payment of the principal of or premium, if any, or accrued and unpaid
interest and accrued and unpaid Additional Interest, if any, on any Note, nor
for any claim based thereon or otherwise in respect thereof, and no recourse
under or upon any obligation, covenant or agreement of the Company in this
Indenture or in any supplemental indenture or in any Note, nor because of the
creation of any indebtedness represented thereby, shall be had against any
incorporator, stockholder, employee, agent, officer or director or Subsidiary,
as such, past, present or future, of the Company or of any successor corporation
or entity, either directly or through the Company or any successor corporation
or entity, whether by virtue of any constitu-

 

 

-47-

 

--------------------------------------------------------------------------------



tion, statute or rule of law, or by the enforcement of any assessment or penalty
or otherwise; it being expressly understood that all such liability is hereby
expressly waived and released as a condition of, and as a consideration for, the
execution of this Indenture and the issue of the Notes.

ARTICLE 14

GUARANTEE OF NOTES

Section 14.01. Note Guarantee. Subject to the provisions of this Article 14,
each Subsidiary Guarantor hereby, jointly and severally, fully and
unconditionally guarantees to each Noteholder hereunder and to the Trustee on
behalf of the Noteholders: (i) the due and punctual payment of the principal of,
premium, if any, on and interest (including Additional Interest, if any) on each
Note, when and as the same shall become due and payable, whether at maturity, by
acceleration or otherwise, the due and punctual payment of interest on the
overdue principal of and interest, if any, on the Notes, to the extent lawful,
and the due and punctual performance of all other obligations of the Company to
the Noteholders or the Trustee, all in accordance with the terms of such Note
and this Indenture and (ii) in the case of any extension of time of payment or
renewal of any Notes or any of such other obligations, that the same will be
promptly paid in full when due or performed in accordance with the terms of the
extension or renewal, at the Maturity Date, by acceleration or otherwise,
subject, however, in the case of clauses (i) and (ii) above, to the limitations
set forth in the next succeeding paragraph.

Each Subsidiary Guarantor and by its acceptance hereof each Noteholder hereby
confirms that it is the intention of all such parties that the guarantee by any
Subsidiary Guarantor pursuant to its Note Guarantee not constitute a fraudulent
transfer or conveyance for purposes of the Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
Federal or state law. To effectuate the foregoing intention, the Noteholders and
each Subsidiary Guarantor hereby irrevocably agree that the obligations of each
Subsidiary Guarantor under its Note Guarantee shall be limited to the maximum
amount as will, after giving effect to all other contingent and fixed
liabilities of each Subsidiary Guarantor and after giving effect to any
collections from or payments made by or on behalf of any other Subsidiary
Guarantor in respect of the obligations of such other Subsidiary Guarantor under
its Note Guarantee or pursuant to the following paragraph, result in the
obligations of such Subsidiary Guarantor under its Note Guarantee not
constituting such fraudulent transfer or conveyance.

In order to provide for just and equitable contribution among the Subsidiary
Guarantors, the Subsidiary Guarantors agree, inter se, that in the event any
payment or distribution is made by any Subsidiary Guarantor (“Funding
Guarantor”) under its Note Guarantee, such Funding Guarantor shall be entitled
to a contribution from all other Subsidiary Guarantors in a pro rata amount
based on the Adjusted Net Assets of each Subsidiary Guarantor (including the
Funding Guarantor) for all payments, damages and expenses incurred by that
Funding Guarantor in discharging the Company’s obligations with respect to the
Notes or any other Subsidiary Guarantor’s obligations with respect to its Note
Guarantee.

Each Subsidiary Guarantor hereby waives diligence, presentment, demand of
payment, filing of claims with a court in the event of merger or bankruptcy of
the Company, any right to require a proceeding first against the Company, the
benefit of discussion, protest or notice with respect to any such Note or the
debt evidenced thereby and all demands whatsoever (except as specified above),
and covenants that this Note Guarantee will not be discharged as to any such
Note except by payment in full of the principal thereof and interest thereon and
as provided in Article 4. In the event of any declaration of acceleration of
such obligations as provided in Article 7, such obligations (whether or not due
and payable) shall forthwith become due and payable by each Subsidiary Guarantor
for the purposes of this Article 14. In addition, without limiting the foregoing
provisions, upon the effectiveness of an acceleration under

 

 

-48-

 

--------------------------------------------------------------------------------



Article 7, the Trustee shall promptly make a demand for payment on the Notes
under the Note Guarantee provided for in this Article 14.

The obligations of each Subsidiary Guarantor under its Note Guarantee are
independent of the obligations guaranteed by the Subsidiary Guarantor hereunder,
and a separate action or actions may be brought and prosecuted by the Trustee on
behalf of, or by, the Noteholders, subject to the terms and conditions set forth
in this Indenture, against any Subsidiary Guarantor to enforce this Note
Guarantee, irrespective of whether any action is brought against the Company or
whether the Company is joined in any such action or actions.

If the Trustee or the Noteholder is required by any court or otherwise to return
to the Company or any Subsidiary Guarantor, or any custodian, receiver,
liquidator, trustee, sequestrator or other similar official acting in relation
to Company or any Subsidiary Guarantor, any amount paid to the Trustee or such
Noteholder in respect of a Note, this Note Guarantee, to the extent theretofore
discharged, shall be reinstated in full force and effect. Each Subsidiary
Guarantor further agrees, to the fullest extent that it may lawfully do so,
that, as between it, on the one hand, and the Noteholders and the Trustee, on
the other hand, the maturity of the obligations guaranteed hereby may be
accelerated as provided in Article 7 hereof for the purposes of this Note
Guarantee, notwithstanding any stay, injunction or other prohibition extant
under any applicable bankruptcy law preventing such acceleration in respect of
the obligations guaranteed hereby.

Except as provided above, each Subsidiary Guarantor hereby irrevocably waives
any claim or other rights which it may now or hereafter acquire against the
Company or any other Subsidiary Guarantor that arise from the existence,
payment, performance or enforcement of its obligations under this Note Guarantee
and this Indenture, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution, indemnification, any right to
participate in any claim or remedy of the Noteholders against the Company or any
Subsidiary Guarantor or any collateral which any such Note-holder or the Trustee
on behalf of such Noteholder hereafter acquires, whether or not such claim,
remedy or right arises in equity, or under contract, statute or common law,
including, without limitation, the right to take or receive from the Company or
a Subsidiary Guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim or
other rights. If any amount shall be paid to a Subsidiary Guarantor in violation
of the preceding sentence and the principal of, premium, if any, and accrued
interest on the Notes shall not have been paid in full, such amount shall be
deemed to have been paid to such Subsidiary Guarantor for the benefit of, and
held in trust for the benefit of, the Noteholders, and shall forthwith be paid
to the Trustee for the benefit of the Noteholders to be credited and applied
upon the principal of, premium, if any, and accrued interest on the Notes. Each
Subsidiary Guarantor acknowledges that it will receive direct and indirect
benefits from the issuance of the Notes pursuant to this Indenture and that the
waivers set forth in this Section 14.01 are knowingly made in contemplation of
such benefits.

The Note Guarantee set forth in this Section 14.01 shall not be valid or become
obligatory for any purpose with respect to a Note until the certificate of
authentication on such Note shall have been signed by or on behalf of the
Trustee.

Section 14.02. Obligations Unconditional. Nothing contained in this Article 14
or elsewhere in this Indenture or in the Notes is intended to or shall impair,
as among any Subsidiary Guarantor and the holders of the Notes, the obligation
of such Subsidiary Guarantor, which is absolute and unconditional, upon failure
by the Company to pay to the holders of the Notes the principal of, premium, if
any, and interest on the Notes as and when the same shall become due and payable
in accordance with their terms, or is intended to or shall affect the relative
rights of the Noteholders and creditors of such Subsidi-

 

 

-49-

 

--------------------------------------------------------------------------------



ary Guarantor, nor shall anything herein or therein prevent any Noteholder or
the Trustee on their behalf from exercising all remedies otherwise permitted by
applicable law upon default under this Indenture.

Without limiting the foregoing, nothing contained in this Article 14 will
restrict the right of the Trustee or the Noteholders to take any action to
declare the Note Guarantee to be due and payable prior to the Stated Maturity of
any Notes pursuant to Section 7.02 or to pursue any rights or remedies
hereunder.

Section 14.03. Release of Note Guarantees. The Note Guarantee issued by any
Subsidiary Guarantor will be automatically and unconditionally released and
discharged upon:

(1) any sale, exchange or transfer to any Person (other than a Subsidiary of the
Company) of any of the Capital Stock of such Subsidiary Guarantor;

(2) in the event all or substantially all the assets or Capital Stock of a
Subsidiary Guarantor are sold or otherwise transferred, by way of merger,
consolidation or otherwise, to a Person in compliance with the terms of this
Indenture;

(3) the release or discharge of the guarantee by such Subsidiary Guarantor of
Indebtedness of the Company under the Credit Agreement;

(4) in the event of liquidation or dissolution of such Subsidiary Guarantor; or

(5) if the Notes are defeased or discharged in accordance with the terms of this
Indenture.

Section 14.04. Notice to Trustee. Each Subsidiary Guarantor shall give prompt
written notice to the Trustee of any fact known to such Subsidiary Guarantor
which would prohibit the making of any payment to or by the Trustee in respect
of the Note Guarantee pursuant to the provisions of this Article 14.

Section 14.05. This Article Not to Prevent Events of Default. The failure to
make a payment on account of principal of, premium, if any, or interest on the
Notes by reason of any provision of this Article 14 will not be construed as
preventing the occurrence of an Event of Default.

ARTICLE 15

CONVERSION OF NOTES

Section 15.01. Conversion Privilege.

(a) Upon compliance with the provisions of this Article 15, a Noteholder shall
have the right, at such holder’s option, to convert all or any portion (if the
portion to be converted is $1,000 principal amount or an integral multiple
thereof) of such Note (i) subject to satisfaction of the conditions described in
Section 15.01(b) below, at any time prior to March 15, 2013 under the
circumstances and during the periods set forth in Section 15.01(b) below, and
(ii) irrespective of the conditions described in Section 15.01(b) below, on or
after March 15, 2013 and prior to the close of business on the Business Day
immediately preceding the Maturity Date, in each case, at an initial conversion
rate (the “Conversion Rate”) of 29.4122 shares of Common Stock (subject to
adjustment as provided in Section 15.04 of this Indenture) per $1,000 principal
amount of Notes (subject to the settlement provisions of Section 15.02, the
“Conversion Obligation”).

 

 

-50-

 

--------------------------------------------------------------------------------



(b) (i) The Notes may be surrendered for conversion during the five Business Day
period immediately after any five consecutive Trading Day period (the
“Measurement Period”) in which the Trading Price per $1,000 principal amount of
Notes for each day of such Measurement Period was less than 98% of the product
of the then-applicable Conversion Rate on such Trading Day and the Last Reported
Sale Price of the Common Stock on such Trading Day. The Company shall have no
obligation to determine the Trading Price of the Notes unless a Noteholder
provides the Company with reasonable evidence that the Trading Price per $1,000
principal amount of the Notes would be less than 98% of the product of the
then-applicable Conversion Rate and the Last Reported Sale Price of the Common
Stock at such time, at which time the Company shall determine the Trading Price
of the Notes beginning on the next Trading Day and on each successive Trading
Day until the Trading Price per Note is greater than or equal to 98% of the
product of the then-applicable Conversion Rate and the Last Reported Sale Price
of the Common Stock on such Trading Day. If the Company does not determine the
Trading Price of the Notes as provided in the preceding sentence, then the
Trading Price per $1,000 principal amount of Notes will be deemed to be less
than 98% of the product of the Last Reported Sale Price of the Common Stock and
the then-applicable Conversion Rate. If the Trading Price condition set forth
above has been met, the Company shall so notify the Noteholders, the Trustee and
the Conversion Agent. If, at any time after the Trading Price condition set
forth above has been met, the Trading Price per $1,000 principal amount of Notes
is greater than 98% of the product of the then-applicable Conversion Rate and
the Last Reported Sale Price of the Common Stock on such Trading Day, the
Company shall so notify the holders of the Notes, the Trustee and the Conversion
Agent.

(ii) In the event that the Company elects to:

(A) distribute to all or substantially all holders of its Common Stock rights,
options or warrants entitling them, for a period of not more than sixty calendar
days from the declaration date of such distribution, to subscribe for or
purchase its Common Stock, at a price per share less than the Last Reported Sale
Price of the Common Stock for the Trading Day immediately preceding the
declaration date for such distribution; or

(B) distribute to all or substantially all holders of its Common Stock the
Company’s assets, debt securities, or rights to purchase securities of the
Company, which distribution has a per share value (as determined by the Board of
Directors) exceeding 10% of the Last Reported Sale Price of the Common Stock on
the Trading Day immediately preceding the date of declaration for such
distribution,

then, in each case, the Company shall notify all holders of the Notes, the
Trustee and the Conversion Agent not less than thirty-five Business Days prior
to the Ex-Dividend Date for such distribution. Once the Company has given such
notice, the Notes may be surrendered for conversion at any time until the
earlier of (1) the close of business on the Business Day immediately prior to
such Ex-Dividend Date and (2) the Company’s announcement that such distribution
will not take place, even if the Notes are not otherwise convertible at such
time.

(iii) In the event of a Fundamental Change, a Noteholder may surrender Notes for
conversion at any time from and after the thirty-fifth Business Day prior to the
anticipated effective date of such Fundamental Change until the Business Day
immediately preceding the Fundamental Change Repurchase Date corresponding to
such Fundamental Change. The Company shall give notice of the anticipated
effective date of any Fundamental Change as promptly as practicable after the
Company first determines the anticipated effective date of such Fundamental
Change, but in any event at least thirty-five Business Days prior to such
anticipated effective date.

 

 

-51-

 

--------------------------------------------------------------------------------



(iv) The Notes may be surrendered for conversion in any Fiscal Quarter after the
Fiscal Quarter ending September 30, 2008, and only during such Fiscal Quarter,
if the Last Reported Sale Price of the Common Stock for at least twenty Trading
Days in a period of thirty consecutive Trading Days ending on the last Trading
Day of the immediately preceding Fiscal Quarter is equal to or more than 130% of
the then-applicable Conversion Price on the last day of such preceding Fiscal
Quarter (such price, the “Conversion Trigger Price”). The Conversion Agent, on
behalf of the Company, shall determine at the beginning of each Fiscal Quarter
commencing after September 30, 2008 whether the Notes may be surrendered for
conversion in accordance with this clause (iv) and shall notify the Company and
the Trustee.

Section 15.02. Conversion Procedure.

(a) [Reserved].

(b) Subject to this Section 15.02, upon any conversion of any Note, the Company
shall deliver to converting Noteholders, in respect of each $1,000 principal
amount of Notes being converted, solely cash, solely shares of Common Stock or a
combination of cash and Common Stock (the “Settlement Amount”), at its election,
as set forth in this Section 15.02.

(i) All conversions on or after March 15, 2013 will be settled using the same
Settlement Method.

(ii) Prior to March 15, 2013, the Company will elect (or be deemed to have
elected) the same Settlement Method for all conversions occurring on any given
Conversion Date. Except for any conversions that occur on or after March 15,
2013, the Company need not elect the same Settlement Method with respect to
conversions that occur on different Trading Days.

(iii) If, in respect of any Conversion Date (or the period beginning on, but
excluding, March 15, 2013 and ending on, and including, the Business Day
immediately preceding the Maturity Date, as the case may be), the Company elects
to deliver a notice (the “Settlement Notice”) of the relevant Settlement Method
in respect of such Conversion Date (or such period, as the case may be), the
Company, through the Trustee, shall deliver such Settlement Notice to converting
Noteholders no later than the second Trading Day immediately following the
relevant Conversion Date. Such Settlement Notice shall specify whether the
Company shall satisfy its Conversion Obligation by (A) delivering solely shares
of Common Stock, (B) paying solely cash or (C) paying and delivering, as the
case may be, a combination of cash and shares of Common Stock. In the case of an
election to pay and deliver, as the case may be, a combination of cash and
shares of Common Stock, the relevant Settlement Notice shall indicate the
Specified Dollar Amount. If the Company does not deliver a Settlement Notice,
the Company will be deemed to have elected to deliver a combination of cash and
shares of Common Stock in respect of its Conversion Obligation, and the
Specified Dollar Amount shall be deemed to be equal to $1,000. If the Company
delivers a Settlement Notice electing to pay and deliver, as the case may be, a
combination of cash and shares of Common Stock in respect of its Conversion
Obligation but does not indicate a Specified Dollar Amount in such Settlement
Notice, the Specified Dollar Amount shall be deemed to be equal to $1,000.

(iv) The Settlement Amount in respect of any conversion of Notes shall be
computed as follows:

(A) if the Company elects to satisfy its Conversion Obligation in respect of
such conversion by delivering solely Common Stock, the Company will deliver to
the

 

 

-52-

 

--------------------------------------------------------------------------------



converting Noteholder a number of shares of Common Stock equal to (1) the
aggregate principal amount of Notes to be converted, divided by $1,000,
multiplied by (2) the then-applicable Conversion Rate;

(B) if the Company elects to satisfy its Conversion Obligation in respect of
such conversion by paying solely cash, the Company shall pay to the converting
Note-holder cash in an amount per $1,000 principal amount of Notes being
converted equal to the sum of the Daily Conversion Values for each of the thirty
consecutive Trading Days during the related Cash Settlement Averaging Period;
and

(C) if the Company elects to satisfy its Conversion Obligation in respect of
such conversion by paying and delivering, as the case may be, a combination of
cash and shares of Common Stock, if any, the Company shall pay and deliver, as
the case may be, in respect of each $1,000 principal amount of Notes being
converted, a Settlement Amount equal to the sum of the Daily Settlement Amounts
for each of the thirty consecutive Trading Days during the related Cash
Settlement Averaging Period.

(v) The Company will also deliver to each converting Noteholder cash in lieu of
fractional shares of Common Stock as set forth pursuant to clause (l) below.

(vi) The Daily Settlement Amounts (if applicable) and the Daily Conversion
Values (if applicable) shall be determined by the Company promptly following the
last day of the Cash Settlement Averaging Period. Promptly after such
determination of the Daily Settlement Amounts or the Daily Conversion Values, as
the case may be, and the amount of cash deliverable in lieu of fractional shares
(if any), the Company shall notify the Trustee and the Conversion Agent of the
Daily Settlement Amounts or the Daily Conversion Values, as the case may be, and
the amount of cash deliverable in lieu of fractional shares of Common Stock. The
Trustee and the Conversion Agent shall have no responsibility for any such
determination.

(c) [Reserved.]

(d) Before any holder of a Note shall be entitled to convert the same as set
forth above, such holder shall (i) in the case of a Global Note, comply with the
procedures of the Depositary in effect at that time and, if required, pay funds
equal to interest payable on the next Interest Payment Date to which such holder
is not entitled as set forth in Section 15.02(j) and, if required, all transfer
or similar taxes, if any, and (ii) in the case of a Note issued in certificated
form, (1) complete and manually sign and deliver an irrevocable notice to the
Conversion Agent in the form on the reverse of such certificated Note (or a
facsimile thereof) (Exhibit B hereto) (a “Notice of Conversion”) at the office
of the Conversion Agent and shall state in writing therein the principal amount
of Notes to be converted and the name or names (with addresses) in which such
holder wishes the certificate or certificates for any shares of Common Stock, if
any, to be delivered upon settlement of the Conversion Obligation to be
registered, (2) surrender such Notes, duly endorsed to the Company or in blank
(and accompanied by appropriate endorsement and transfer documents), at the
office of the Conversion Agent, (3) if required, pay funds equal to interest
payable on the next Interest Payment Date to which such holder is not entitled
as set forth in Section 15.02(j), (4) if required, furnish appropriate
endorsements and transfer documents, and (5) if required, pay all transfer or
similar taxes, if any as set forth in Section 15.02(g). The Trustee (and if
different, the relevant Conversion Agent) shall notify the Company of any
conversion pursuant to this Article 15 on the date of such conversion. No Notice
of Conversion with respect to any Notes may be surrendered by a holder thereof
if such holder has also delivered a Fundamental Change Repurchase Notice to the
Company in respect of such Notes and not validly withdrawn such Fundamental
Change Repurchase Notice in accordance with Section 16.03.

 

 

-53-

 

--------------------------------------------------------------------------------



If more than one Note shall be surrendered for conversion at one time by the
same holder, the Conversion Obligation with respect to such Notes, if any, that
shall be payable upon conversion shall be computed on the basis of the aggregate
principal amount of the Notes (or specified portions thereof to the extent
permitted thereby) so surrendered.

(e) A Note shall be deemed to have been converted immediately prior to the close
of business on the date (the “Conversion Date”) that the holder has complied
with the requirements set forth in clause (d). The Company shall pay and
deliver, as the case may be, the cash and/or shares of Common Stock due in
respect of it Conversion Obligation on the third Trading Day immediately
following the relevant Conversion Date, if the Company elects to satisfy the
related Conversion Obligation solely in shares of Common Stock, or by the third
Trading Day immediately following the last Trading Day of the Cash Settlement
Averaging Period, in the case of any other Settlement Method. If any shares of
Common Stock are due to converting Noteholders, the Company shall issue or cause
to be issued, and deliver to the Conversion Agent or to such Noteholder, or such
Noteholder’s nominee or nominees, certificates or a book-entry transfer through
the Depositary for the number of full shares of Common Stock to which such
Noteholder shall be entitled in satisfaction of such Conversion Obligation.

(f) In case any Note shall be surrendered for partial conversion, the Company
shall execute and the Trustee shall authenticate and deliver to or upon the
written order of the holder of the Note so surrendered, without charge to such
holder, a new Note or Notes in authorized denominations in an aggregate
principal amount equal to the unconverted portion of the surrendered Note.

(g) If a holder submits a Note for conversion, the Company shall pay all stamp
and other duties, if any, that may be imposed by the United States or any
political subdivision thereof or taxing authority thereof or therein with
respect to the issuance of shares of Common Stock, if any, upon the conversion.
However, the holder shall pay any such tax that is due because the holder
requests any shares of Common Stock to be issued in a name other than the
holder’s name. The Conversion Agent may refuse to deliver the certificates
representing the shares of Common Stock being issued in a name other than the
holder’s name until the Trustee receives a sum sufficient to pay any tax that
will be due because the shares are to be issued in a name other than the
holder’s name. Nothing herein shall preclude any tax withholding required by law
or regulations.

(h) Except as provided in Section 15.04, no adjustment shall be made for
dividends on any shares issued upon the conversion of any Note as provided in
this Article.

(i) Upon the conversion of an interest in a Global Note, the Trustee, or the
Custodian at the direction of the Trustee, shall make a notation on such Global
Note as to the reduction in the principal amount represented thereby. The
Company shall notify the Trustee in writing of any conversion of Notes effected
through any Conversion Agent other than the Trustee.

(j) Upon conversion, a Noteholder shall not receive any separate cash payment
for accrued and unpaid interest and Additional Interest, if any, except as set
forth below. The Company’s settlement of the Conversion Obligations as described
above shall be deemed to satisfy its obligation to pay the principal amount of
the Note and accrued and unpaid interest and Additional Interest, if any, to,
but not including, the Conversion Date. As a result, accrued and unpaid interest
and Additional Interest, if any, to, but not including, the Conversion Date
shall be deemed to be paid in full rather than cancelled, extinguished or
forfeited. Notwithstanding the preceding sentence, if Notes are converted after
the close of business on a Interest Record Date, holders of such Notes as of the
close of business on the Interest Record Date will receive the interest and
Additional Interest, if any, payable on such Notes on the corresponding Interest
Payment Date notwithstanding the conversion. Notes surrendered for conversion
during the period from the close of business on any Interest Record Date to the
opening of business on the

 

 

-54-

 

--------------------------------------------------------------------------------



corresponding Interest Payment Date must be accompanied by payment of an amount
equal to the interest and Additional Interest, if any, payable on the Notes so
converted; provided, however, that no such payment shall be required (1) if the
Company has specified a Fundamental Change Repurchase Date that is after a
Interest Record Date but on or prior to the corresponding Interest Payment Date,
(2) to the extent of any Defaulted Interest, if any, existing at the time of
conversion with respect to such Note or (3) if the Notes are surrendered for
conversion after the close of business on the Interest Record Date immediately
preceding the Maturity Date. Except as described above, no payment or adjustment
will be made for accrued and unpaid interest and Additional Interest, if any, on
converted Notes.

(k) The Person in whose name the certificate for any shares of Common Stock
delivered upon conversion is registered shall be treated as a stockholder of
record as of the close of business on the relevant Conversion Date (if the
Company elects to satisfy the related Conversion Obligation solely in shares of
Common Stock) or the last Trading Day of the related Cash Settlement Averaging
Period (in the case of any other Settlement Method), as the case may be;
provided, however, if such Conversion Date or such last Trading Day of the Cash
Settlement Averaging Period occurs on any date when the stock transfer books of
the Company shall be closed, such occurrence shall not be effective to
constitute the Person or Persons entitled to receive any such shares of Common
Stock due upon conversion as the record holder or holders of such shares of
Common Stock on such date, but such occurrence shall be effective to constitute
the Person or Persons entitled to receive such shares of Common Stock as the
record holder or holders thereof for all purposes at the close of business on
the next succeeding day on which such stock transfer books are open. Upon
conversion of Notes, such Person shall no longer be a Noteholder.

(l) For each Note surrendered for conversion, if the Company has elected to
deliver a combination of cash and shares of Common Stock in respect of its
Conversion Obligation, the number of full shares that shall be issued upon
conversion thereof shall be computed on the basis of the aggregate Daily
Settlement Amounts for the applicable Cash Settlement Averaging Period and any
fractional shares remaining after such computation shall be paid in cash. If
more than one Note shall be surrendered for conversion at one time by the same
holder, the number of full shares that shall be issued upon conversion thereof
shall be computed on the basis of the aggregate principal amount of the Notes
(or specified portions thereof) so surrendered. The Company shall not issue
fractional shares of Common Stock upon conversion of Notes. Instead, the Company
shall pay cash in lieu of fractional shares based on the Daily VWAP on the
relevant Conversion Date (if the Company elects to satisfy its Conversion
Obligation solely in shares of Common Stock) or based on the Daily VWAP on the
last Trading Day of the relevant Cash Settlement Averaging Period (in the case
of any other Settlement Method).

Section 15.03. Increased Conversion Rate Applicable to Certain Notes Surrendered
in Connection with Make-Whole Fundamental Changes.

(a) Notwithstanding anything herein to the contrary, the Conversion Rate
applicable to each Note that is surrendered for conversion, in accordance with
this Article 15, at any time from, and including, the effective date of a
Make-Whole Fundamental Change until, and including, the close of business on the
Business Day immediately prior to the related Fundamental Change Repurchase Date
corresponding to such Make-Whole Fundamental Change, shall be increased to an
amount equal to the Conversion Rate that would, but for this Section 15.03,
otherwise apply to such Note pursuant to this Article 15, plus an amount equal
to the Make-Whole Conversion Rate Adjustment.

As used herein, “Make-Whole Conversion Rate Adjustment” shall mean, with respect
to a Make-Whole Fundamental Change, the amount set forth in the following table
that corresponds to the effective date of such Make-Whole Fundamental Change
(the “Effective Date”) and the Stock Price for such Make-Whole Fundamental
Change, all as determined by the Company:

 

 

-55-

 

--------------------------------------------------------------------------------



Make-Whole Conversion Rate Adjustment

(per $1,000 principal amount of Notes)

 

Stock Price

 

--------------------------------------------------------------------------------

 

Effective Date

 

$

25.66

 

$

28.00

 

$

32.00

 

$

34.00

 

$

40.00

 

$

45.00

 

$

50.00

 

$

55.00

 

$

60.00

 

$

70.00

 

$

100.00

 

$

150.00

 

June 11, 2008

 

 

9.5590

 

 

7.9710

 

 

5.9339

 

 

5.1861

 

 

3.5678

 

 

2.6964

 

 

2.0906

 

 

1.6578

 

 

1.3371

 

 

0.9078

 

 

0.3568

 

 

0.0925

 

June 15, 2009

 

 

9.5590

 

 

7.9643

 

 

5.8408

 

 

5.0568

 

 

3.3904

 

 

2.5173

 

 

1.9251

 

 

1.5056

 

 

1.2023

 

 

0.8085

 

 

0.3159

 

 

0.0813

 

June 15, 2010

 

 

9.5590

 

 

7.8864

 

 

5.6316

 

 

4.8092

 

 

3.0997

 

 

2.2466

 

 

1.6799

 

 

1.2968

 

 

1.0262

 

 

0.6896

 

 

0.2902

 

 

0.0778

 

June 15, 2011

 

 

9.5590

 

 

7.6335

 

 

5.2156

 

 

4.3521

 

 

2.6349

 

 

1.8232

 

 

1.3215

 

 

1.0000

 

 

0.7911

 

 

0.5449

 

 

0.2719

 

 

0.0745

 

June 15, 2012

 

 

9.5590

 

 

6.8561

 

 

4.1113

 

 

3.1826

 

 

1.5005

 

 

0.8398

 

 

0.5062

 

 

0.3372

 

 

0.2478

 

 

0.1670

 

 

0.0916

 

 

0.0426

 

June 15, 2013

 

 

9.5590

 

 

6.3021

 

 

1.8378

 

 

0.0000

 

 

0.0000

 

 

0.0000

 

 

0.0000

 

 

0.0000

 

 

0.0000

 

 

0.0000

 

 

0.0000

 

 

0.0000

 

provided, however, that:

(i) if the actual Stock Price of such Make-Whole Fundamental Change is between
two Stock Prices listed in the table above under the column titled “Stock
Price,” or if the actual Effective Date of such Make-Whole Fundamental Change is
between two Effective Dates listed in the table above in the row immediately
below the title “Effective Date,” then the Make-Whole Conversion Rate Adjustment
for such Make-Whole Fundamental Change shall be determined by the Company by
linear interpolation between the Make-Whole Conversion Rate Adjustment set forth
for such higher and lower Stock Prices, or for such earlier and later Effective
Dates based on a 365 day year, as applicable;

(ii) if the actual Stock Price of such Make-Whole Fundamental Change is greater
than $150.00 per share (subject to adjustment in the same manner as the Stock
Price as provided in clause (iii) below), or if the actual Stock Price of such
Make-Whole Fundamental Change is less than $25.66 per share (subject to
adjustment in the same manner as the Stock Price as provided in clause (iii)
below), then the Make-Whole Conversion Rate Adjustment shall be equal to zero
and this Section 15.03 shall not require the Company to increase the Conversion
Rate with respect to such Make-Whole Fundamental Change;

(iii) if an event occurs that requires, pursuant to this Article 15 (other than
solely pursuant to this Section 15.03), an adjustment to the Conversion Rate,
then, on the date and at the time such adjustment is so required to be made,
each price set forth in the table above under the column titled “Stock Price”
shall be deemed to be adjusted so that such Stock Price, at and after such time,
shall be equal to the product of (1) such Stock Price as in effect immediately
before such adjustment to such Stock Price and (2) a fraction whose numerator is
the Conversion Rate in effect immediately before such adjustment to the
Conversion Rate and whose denominator is the Conversion Rate to be in effect, in
accordance with this Article 15, immediately after such adjustment to the
Conversion Rate;

(iv) [Reserved];

(v) each Make-Whole Conversion Rate Adjustment set forth in the table above
shall be adjusted in the same manner in which, and for the same events for
which, the Conversion Rate is to be adjusted pursuant to Section 15.04; and

(vi) in no event will the total number of shares of Common Stock issuable upon
conversion of the Notes exceed 38.9712 per $1,000 principal amount of Notes,
subject to adjustment in the same manner as the Conversion Rate pursuant to
Section 15.04.

 

 

-56-

 

--------------------------------------------------------------------------------



(b) As soon as practicable after the Company determines the anticipated
Effective Date of any proposed Make-Whole Fundamental Change, but in any event
at least thirty-five Business Days prior to such anticipated Effective Date, the
Company shall mail to each Noteholder, the Trustee and the Conversion Agent
written notice of, and shall issue a press release indicating, and publicly
announce, through a public medium that is customary for such announcements, and
publish on the Company’s website, the anticipated effective date of such
proposed Make-Whole Fundamental Change. Each such press release notice,
announcement and publication shall also state that in connection with such
Make-Whole Fundamental Change, the Company shall increase, in accordance
herewith, the Conversion Rate applicable to Notes entitled as provided herein to
such increase (along with a description of how such increase shall be calculated
and the time periods during which Notes must be surrendered in order to be
entitled to such increase). No later than the actual Effective Date of each
Make-Whole Fundamental Change, the Company shall mail to each Noteholder, the
Trustee and the Conversion Agent written notice of, and shall issue a press
release indicating, and publicly announce, through a public medium that is
customary for such announcements, and publish on the Company’s website, such
Effective Date and the amount by which the Conversion Rate has been so
increased.

Nothing in this Section 15.03 shall prevent an adjustment to the Conversion Rate
pursuant to Section 15.04 in respect of a Make-Whole Fundamental Change.

Section 15.04. Adjustment of Conversion Rate. The Conversion Rate shall be
adjusted from time to time by the Company as follows:

(a) If the Company issues shares of Common Stock as a dividend or distribution
to all holders of the outstanding Common Stock on shares of Common Stock, or if
the Company effects a share split or share combination, the Conversion Rate will
be adjusted based on the following formula:

 

 

CR’= CR0

x


OS’

 

OS0

where

CR0

=

the Conversion Rate in effect immediately prior to the open of business on the
Ex-Dividend Date for such dividend or distribution, or the open of business on
the effective date of such share split or share combination, as the case may be;

CR’

=

the Conversion Rate in effect immediately after the open of business on the Ex-
Dividend Date for such dividend or distribution, or the open of business on the
effective date of such share split or share combination, as the case may be;

OS0

=

the number of shares of Common Stock outstanding immediately prior to the open
of business on the Ex-Dividend Date for such dividend or distribution, or the
open of business on the effective date of such share split or share combination,
as the case may be; and

OS’

=

the number of shares of Common Stock outstanding immediately after such dividend
or distribution, or the effective date of such share split or share combination,
as the case may be.

Such adjustment shall become effective immediately after the opening of business
on the Ex-Dividend Date for such dividend or distribution, or the effective date
for such share split or share combination. If

 

 

-57-

 

--------------------------------------------------------------------------------



any dividend or distribution of the type described in this Section 15.04(a) is
declared but not so paid or made, or the outstanding shares of Common Stock are
not split or combined, as the case may be, the Conversion Rate shall be
immediately readjusted, effective as of the date the Board of Directors
determines not to pay such dividend or distribution, or split or combine the
outstanding shares of Common Stock, as the case may be, to the Conversion Rate
that would then be in effect if such dividend, distribution, share split or
share combination had not been declared or announced.

(b) In case the Company shall distribute to all or substantially all holders of
its Common Stock any rights, options or warrants entitling them for a period of
not more than sixty days after the declaration date of such distribution to
subscribe for or purchase shares of the Common Stock, at a price per share less
than the Last Reported Sale Price of the Common Stock on the Trading Day
immediately preceding the declaration date for such distribution, the Conversion
Rate shall be adjusted based on the following formula:

 

 

CR’ = CR0

x

OS0 + X

 

OS0 + Y

where

CR0

=

the Conversion Rate in effect immediately prior to the open of business on the
Ex-Dividend Date for such distribution;

CR’

=

the Conversion Rate in effect immediately after the open of business on the Ex-
Dividend Date for such distribution;

OS0

=

the number of shares of the Common Stock that are outstanding immediately prior
to the open of business on the Ex-Dividend Date for such distribution;

X

=

the total number of shares of the Common Stock issuable pursuant to such rights,
options or warrants; and

Y

=

the number of shares of the Common Stock equal to the aggregate price payable to
exercise such rights, options or warrants, divided by the average of the Last
Reported Sale Prices of Common Stock over the ten consecutive Trading Day period
ending on the Trading Day immediately preceding the Ex-Dividend Date relating to
such distribution of such rights, options or warrants.

Such adjustment shall be successively made whenever any such rights, options or
warrants are distributed and shall become effective immediately after the
opening of business on the Ex-Dividend Date for such distribution. The Company
shall not issue any such rights, options or warrants in respect of shares of the
Common Stock held in treasury by the Company. To the extent that shares of the
Common Stock are not delivered after the expiration of such rights, options or
warrants, the Conversion Rate shall be readjusted to the Conversion Rate that
would then be in effect had the adjustments made upon the issuance of such
rights, options or warrants been made on the basis of delivery of only the
number of shares of Common Stock actually delivered. If such rights, options or
warrants are not so issued, the Conversion Rate shall again be adjusted to be
the Conversion Rate that would then be in effect if such Ex-Dividend Date for
such distribution had not been fixed.

In determining whether any rights, options or warrants entitle the holders to
subscribe for or purchase shares of the Common Stock at less than such Last
Reported Sale Price of the Common Stock, and in determining the aggregate
offering price of such shares of the Common Stock, there shall be

 

 

-58-

 

--------------------------------------------------------------------------------



taken into account any consideration received by the Company for such rights,
options or warrants and any amount payable on exercise or conversion thereof,
the value of such consideration, if other than cash, to be determined by the
Board of Directors. In no event shall the Conversion Rate be decreased pursuant
to this Section 15.04(b).

(c) In case the Company shall distribute shares of its Capital Stock, evidences
of its indebtedness or other of its assets or property other than (i) dividends
or distributions covered by Section 15.04(a) and Section 15.04(b), (ii)
dividends or distributions paid exclusively in cash, and (iii) Spin-Offs to
which the provisions set forth below in this Section 15.04(c) shall apply (any
of such shares of Capital Stock, indebtedness, or other asset or property
hereinafter in this Section 15.04(c) called the “Distributed Property”), to all
or substantially all holders of its Common Stock, then, in each such case the
Conversion Rate shall be adjusted based on the following formula:

 

 

CR’= CR0

x

SP0

 

SP0 - FMV

where

CR0

=

the Conversion Rate in effect immediately prior to the open of business on the
Ex-Dividend Date for such distribution;

CR’

=

the Conversion Rate in effect immediately after the open of business on the
Ex-Dividend Date for such distribution.

Such adjustment shall become effective immediately prior to the opening of
business on the Ex-Dividend Date for such distribution; provided that if “FMV”
as set forth above is equal to or greater than “SP0” as set forth above, in lieu
of the foregoing adjustment, adequate provision shall be made so that each
Note-holder shall receive on the date on which the Distributed Property is
distributed to holders of Common Stock, for each $1,000 principal amount of
Notes the amount of Distributed Property such holder would have received had
such holder owned a number of shares of Common Stock equal to the Conversion
Rate on the Record Date for such distribution. If such distribution is not so
paid or made, the Conversion Rate shall again be adjusted to be the Conversion
Rate that would then be in effect if such dividend or distribution had not been
declared. If the Board of Directors determines “FMV” for purposes of this
Section 15.04(c) by reference to the actual or when issued trading market for
any securities, it must in doing so consider the prices in such market over the
same period used in computing the Last Reported Sale Prices of the Common Stock
over the ten consecutive Trading Day period ending on the Trading Day
immediately preceding the Ex-Dividend Date for such distribution.

SP0

=

the average of the Last Reported Sale Prices of the Common Stock over the ten
consecutive Trading Day period ending on the Trading Day immediately preceding
the Ex-Dividend Date for such distribution; and

FMV

=

the fair market value (as determined by the Board of Directors) of the shares of
Capital Stock, evidences of indebtedness, assets or property distributed with
respect to each outstanding share of the Common Stock as of the open of business
on the Ex-Dividend Date for such distribution.

With respect to an adjustment pursuant to this Section 15.04(c) where there has
been a dividend or other distribution on the Common Stock of shares of Capital
Stock of any class or series, or similar equity interest, of or relating to a
Subsidiary or other business unit of the Company (a “Spin-Off”), the Conversion
Rate in effect immediately before the close of business on the tenth Trading Day

 

 

-59-

 

--------------------------------------------------------------------------------



immediately following, and including, the effective date of the Spin-Off will be
increased based on the following formula:

 

 

CR’= CR0

x

FMV0 + MP0

 

MP0

where

CR0

=

the Conversion Rate in effect immediately prior to the close of business on the
tenth Trading Day immediately following, and including, the effective date of
the Spin-Off;

CR’

=

the Conversion Rate in effect immediately after the close of business on the
tenth Trading Day immediately following, and including, the effective date of
the Spin-Off;

FMV0

=

the average of the Last Reported Sale Prices of the Capital Stock or similar
equity interest distributed to holders of the Common Stock applicable to one
share of the Common Stock over the first ten consecutive Trading Day period
immediately following, and including, the effective date of the Spin-Off; and

MP0

=

the average of the Last Reported Sale Prices of the Common Stock over the first
ten consecutive Trading Day period immediately following and including the
effective date of the Spin-Off.

The adjustment to the Conversion Rate under the preceding paragraph shall become
effective at the close of business on the tenth Trading Day immediately
following, and including, the effective date of the Spin-Off; provided that, for
purposes of determining the Conversion Rate, in respect of any conversion during
the ten Trading Days immediately following, and including, the effective date of
any Spin-Off, references in the portion of this Section 15.04(c) related to
Spin-Offs to ten Trading Days shall be deemed replaced with such lesser number
of Trading Days as have elapsed between the effective date of such Spin-Off and
the Conversion Date for such conversion.

Subject in all respect to Section 15.10, rights, options or warrants distributed
by the Company to all holders of its Common Stock entitling the holders thereof
to subscribe for or purchase shares of the Company’s Capital Stock, including
Common Stock (either initially or under certain circumstances), which rights,
options or warrants, until the occurrence of a specified event or events
(“Trigger Event”): (i) are deemed to be transferred with such shares of the
Common Stock; (ii) are not exercisable; and (iii) are also issued in respect of
future issuances of the Common Stock, shall be deemed not to have been
distributed for purposes of this Section 15.04 (and no adjustment to the
Conversion Rate under this Section 15.04 will be required) until the occurrence
of the earliest Trigger Event, whereupon such rights and warrants shall be
deemed to have been distributed and an appropriate adjustment (if any is
required) to the Conversion Rate shall be made under this Section 15.04(c). If
any such right, option or warrant, including any such existing rights, options
or warrants distributed prior to the date of this Indenture, are subject to
events, upon the occurrence of which such rights, options or warrants become
exercisable to purchase different securities, evidences of indebtedness or other
assets, then the date of the occurrence of any and each such event shall be
deemed to be the date of distribution and Ex-Dividend Date with respect to new
rights, options or warrants with such rights (and a termination or expiration of
the existing rights, options or warrants without exercise by any of the holders
thereof). In addition, in the event of any distribution (or deemed distribution)
of rights, options or warrants, or any Trigger Event or other event (of the type
described in the preceding sentence) with respect thereto that was counted for

 

 

-60-

 

--------------------------------------------------------------------------------



purposes of calculating a distribution amount for which an adjustment to the
Conversion Rate under this Section 15.04 was made, (1) in the case of any such
rights, options or warrants that shall all have been redeemed or repurchased
without exercise by any holders thereof, the Conversion Rate shall be readjusted
upon such final redemption or repurchase to give effect to such distribution or
Trigger Event, as the case may be, as though it were a cash distribution, equal
to the per share redemption or repurchase price received by a holder or holders
of Common Stock with respect to such rights, options or warrants (assuming such
holder had retained such rights or warrants), made to all holders of Common
Stock as of the date of such redemption or repurchase, and (2) in the case of
such rights, options or warrants that shall have expired or been terminated
without exercise by any holders thereof, the Conversion Rate shall be readjusted
as if such rights, options and warrants had not been issued.

For purposes of this Section 15.04(c), Section 15.04(a), and Section 15.04(b),
any dividend or distribution to which this Section 15.04(c) is applicable that
also includes shares of Common Stock, or rights, options or warrants to
subscribe for or purchase shares of Common Stock to which Section 15.04(b)
applies (or both), shall be deemed instead to be (1) a dividend or distribution
of the evidences of indebtedness, assets or shares of capital stock other than
such shares of Common Stock or rights, options or warrants to which Section
15.04(c) applies (and any Conversion Rate adjustment required by this Section
15.04(c) with respect to such dividend or distribution shall then be made)
immediately followed by (2) a dividend or distribution of such shares of Common
Stock or such rights, options or warrants (and any further Conversion Rate
adjustment required by Section 15.04(a) and Section 15.04(b) with respect to
such dividend or distribution shall then be made), except (A) the Ex-Dividend
Date of such dividend or distribution shall be substituted as “the Ex-Dividend
Date,” “the Ex-Dividend Date relating to such distribution of such rights,
options or warrants” and “the Ex-Dividend Date for such distribution” within the
meaning of Section 15.04(a) and Section 15.04(b) and (B) any shares of Common
Stock included in such dividend or distribution shall not be deemed “outstanding
immediately prior to the Ex-Dividend Date for such dividend or distribution, or
the effective date of such share split or share combination, as the case may be”
within the meaning of Section 15.04(a) or “outstanding immediately prior to the
Ex-Dividend Date for such dividend or distribution” within the meaning of
Section 15.04(b).

In no event shall the Conversion Rate be decreased pursuant to this Section
15.04(c).

(d) If any cash dividend or distribution is made to all or substantially all
holders of its outstanding Common Stock, other than regular quarterly cash
dividends that do not exceed $0.15 per share (the “Reference Dividend”), the
Conversion Rate shall be adjusted based on the following formula:

 

CR’ = CR0

x

SP0

SP0 - C

where

 

CR0

=

the Conversion Rate in effect immediately prior to the open of business on the
Ex-Dividend Date for such dividend or distribution;

 

 

 

 

 

CR’

=

the Conversion Rate in effect immediately after the open of business on the
Ex-Dividend Date for such dividend or distribution;

 

 

 

 

 

SP0

=

the Last Reported Sale Price of the Common Stock on the Trading Day immediately
preceding the Ex-Dividend Date for such dividend or distribution; and

 

 

 

 

 

C

=

the amount in cash per share the Company distributes to holders of its Common
Stock that exceeds the Reference Dividend.

 

 

-61-

 

--------------------------------------------------------------------------------



Such adjustment shall become effective immediately after the opening of business
on the Ex-Dividend Date for such dividend or distribution; provided that if “C”
as set forth above is equal to or greater than “SP0” as set forth above, in lieu
of the foregoing adjustment, adequate provision shall be made so that each
Noteholder shall have the right to receive on the date on which the relevant
cash dividend or distribution is distributed to holders of Common Stock, for
each $1,000 principal amount of Notes, the amount of cash such holder would have
received had such holder owned a number of shares equal to the Conversion Rate
on the Record Date for such distribution. If such dividend or distribution is
not so paid or made, the Conversion Rate shall again be adjusted to be the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared.

The Reference Dividend amount is subject to adjustment in a manner inversely
proportional to adjustments to the Conversion Rate and shall be adjusted at the
same time that the Conversion Rate is adjusted; provided that no adjustment
shall be made to the Reference Dividend amount for any adjustment made to the
Conversation Rate under this Section 15.04(d). Notwithstanding the foregoing, if
an adjustment is required to be made under this Section 15.04(d) as a result of
a distribution that is not a regular quarterly dividend, the Reference Dividend
amount shall be deemed be zero.

For the avoidance of doubt, for purposes of this Section 15.04(d), in the event
of any reclassification of the Common Stock, as a result of which the Notes
become convertible into more than one class of Common Stock, if an adjustment to
the Conversion Rate is required pursuant to this Section 15.04(d), references in
this Section to one share of Common Stock or Last Reported Sale Price of one
share of Common Stock shall be deemed to refer to a unit or to the price of a
unit consisting of the number of shares of each class of Common Stock into which
the Notes are then convertible equal to the numbers of shares of such class
issued in respect of one share of Common Stock in such reclassification. The
above provisions of this paragraph shall similarly apply to successive
reclassifications.

In no event shall the Conversion Rate be decreased pursuant to this Section
15.04(d).

(e) If the Company or any of its Subsidiaries makes a payment in respect of a
tender offer or exchange offer for the Common Stock and the cash and value of
any other consideration included in the payment per share of the Common Stock
exceeds the average of the Last Reported Sale Prices of the Common Stock over
the ten consecutive Trading-Day period commencing on, and including, the Trading
Day next succeeding the last date on which tenders or exchanges may be made
pursuant to such tender or exchange offer, the Conversion Rate shall be
increased based on the following formula:

 

CR’ = CR0

x

AC + (SP’ x OS’)

OS0x SP’

where

 

CR0

=

the Conversion Rate in effect at the close of business on the last Trading Day
of the period of ten consecutive Trading Days commencing on, and including, the
Trading Day next succeeding the date such tender or exchange offer expires;

 

 

 

 

 

CR’

=

the Conversion Rate in effect at the open of business on first day following the
last Trading Day of the period of ten consecutive Trading Days commencing on,
and including, the Trading Day next succeeding the date such tender or exchange
offer expires;

 

 

-62-

 

--------------------------------------------------------------------------------



 

AC

=

the aggregate value of all cash and any other consideration (as determined by
the Board of Directors) paid or payable for shares of Common Stock purchased in
such tender or exchange offer;

 

 

 

 

 

OS0

=

the number of shares of Common Stock outstanding immediately prior to the date
such tender or exchange offer expires (prior to giving effect to such tender
offer or exchange offer);

 

 

 

 

 

OS’

=

the number of shares of Common Stock outstanding immediately after the date such
tender or exchange offer expires (after giving effect to such tender offer or
exchange offer); and

 

 

 

 

 

SP’

=

the average of the Last Reported Sale Prices of Common Stock over the ten
consecutive Trading Day period commencing on, and including, the Trading Day
next succeeding the date such tender or exchange offer expires.

Such adjustment shall become effective at the close of business on the tenth
Trading Day next succeeding the date such tender or exchange offer expires;
provided that, for purposes of determining the Conversion Rate, in respect of
any conversion during the ten Trading Days following the date that any such
tender or exchange offer expires, references in this Section 15.04(e) to ten
Trading Days shall be deemed replaced with such lesser number of Trading Days as
have elapsed between the date that such tender or exchange offer expires and the
Conversion Date for such conversion. If the Company is obligated to purchase
shares pursuant to any such tender or exchange offer, but the Company is
permanently prevented by applicable law from effecting any or all or any portion
of such purchases or all such purchases are rescinded, the Conversion Rate shall
again be adjusted to be the Conversion Rate that would then be in effect if such
tender or exchange offer had not been made or had been made only in respect of
the purchases that had been effected. In no event shall the Conversion Rate be
decreased pursuant to this Section 15.04(e).

(f) The term “Record Date” shall mean, with respect to any dividend,
distribution or other transaction or event in which the holders of Common Stock
(or other security) have the right to receive any cash, securities or other
property or in which the Common Stock (or other applicable security) is
exchanged for or converted into any combination of cash, securities or other
property, the date fixed for determination of stockholders entitled to receive
such cash, securities or other property (whether such date is fixed by the Board
of Directors or by statute, contract or otherwise).

(g) Except as stated herein, the Company shall not adjust the Conversion Rate
for the issuance of shares of its Common Stock or any securities convertible
into or exchangeable for shares of its Common Stock or the right to purchase
shares of its Common Stock or such convertible or exchangeable securities.

(h) Notwithstanding this Section 15.04 or any other provision of this Indenture
or the Notes, if any Conversion Rate adjustment becomes effective, or any
Ex-Dividend Date for any issuance, dividend or distribution (relating to a
required Conversion Rate adjustment) occurs, during the period beginning on, and
including, the open of business on a Conversion Date and ending on, and
including, (x) the close of business on the third Trading Day immediately
following the relevant Conversion Date (if the Company elects to satisfy the
related Conversion Obligation solely in shares of Common Stock) or (y) the close
of business on the last Trading Day of a related Cash Settlement Averaging
Period (in the case of any other Settlement Method), the Board of Directors
shall make adjustments to the Conversion Rate and the amount of cash or number
of shares of Common Stock issuable upon conversion of the Notes, as the case may
be, as are necessary or appropriate to effect the intent of this Section 15.04
and the other provi-

 

 

-63-

 

--------------------------------------------------------------------------------



sions of this Article 15 and to avoid unjust or inequitable results, as
determined in good faith by the Board of Directors. Any adjustment made pursuant
to this Section 15.04(h) shall apply in lieu of the adjustment or other term
that would otherwise be applicable.

(i) In addition to those required by clauses (a), (b), (c), (d) and (e) of this
Section 15.04, and to the extent permitted by applicable law and subject to the
applicable rules of the New York Stock Exchange, the Company from time to time
may increase the Conversion Rate by any amount for a period of at least twenty
Business Days if the Board of Directors determines that such increase would be
in the Company’s best interest. In addition, the Company may also (but is not
required to) increase the Conversion Rate to avoid or diminish any income tax to
holders of Common Stock or rights to purchase Common Stock in connection with
any dividend or distribution of shares (or rights to acquire shares) or similar
event. Whenever the Conversion Rate is increased pursuant to the preceding
sentence, the Company shall mail to the holder of each Note at its last address
appearing on the Note Register provided for in Section 2.06 a notice of the
increase at least fifteen days prior to the date the increased Conversion Rate
takes effect, and such notice shall state the increased Conversion Rate and the
period during which it will be in effect.

(j) The applicable Conversion Rate will not be adjusted:

(i) upon the issuance of any shares of the Common Stock pursuant to any present
or future plan providing for the reinvestment of dividends or interest payable
on the Company’s securities and the investment of additional optional amounts in
shares of the Common Stock under any plan;

(ii) upon the issuance of any shares of the Common Stock pursuant to any present
or future employee, director or consultant benefit plan or program of or assumed
by the Company or any of the Company’s Subsidiaries;

(iii) upon the issuance of any shares of the Common Stock pursuant to any
option, warrant, right or exercisable, exchangeable or convertible security not
described in clause (ii) of this subsection and outstanding as of the date the
Notes were first issued;

(iv) for a change in the par value of the Common Stock;

(v) for accrued and unpaid interest, including Additional Interest, if any; or

(vi) for any transactions described in this Section 15.04 if Noteholders
participate (as a result of holding the Notes, and at the same time as holders
of Common Stock participate) in such transactions as if such Noteholders held a
number shares of Common Stock equal to the Conversion Rate at the time such
adjustment would be required, multiplied by the principal amount (expressed in
thousands) of Notes held by such Noteholder, without having to convert their
Notes.

(k) All calculations and other determinations under this Article 15 shall be
made by the Company and shall be made to the nearest one-ten thousandth
(1/10,000) of a share.

(l) The Company shall not be required to make an adjustment in the Conversion
Rate unless the adjustment would require a change of at least 1% in the
Conversion Rate. However, the Company shall carry forward any adjustments that
are less than 1% of the Conversion Rate and make such carried forward
adjustment, regardless of whether the aggregate adjustment is less than 1%, (i)
within one year of the first such adjustment carried forward, (ii) upon any
conversion of Notes at any time

 

 

-64-

 

--------------------------------------------------------------------------------



from and including the effective date of a Make-Whole Fundamental Change to and
including the Business Day prior to the related Fundamental Change Repurchase
Date, and (iii) on each of the 35 Scheduled Trading Days immediately preceding
the Maturity Date.

(m) Except as described in this Article 15, the Company shall not adjust the
Conversion Rate.

(n) Whenever the Conversion Rate is adjusted as herein provided, the Company
shall promptly file with the Trustee and any Conversion Agent other than the
Trustee an Officers’ Certificate setting forth the Conversion Rate after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment. Unless and until a Responsible Officer of the Trustee shall have
received such Officers’ Certificate, the Trustee shall not be deemed to have
knowledge of any adjustment of the Conversion Rate and may assume without
inquiry that the last Conversion Rate of which it has knowledge is still in
effect. Promptly after delivery of such certificate, the Company shall prepare a
notice of such adjustment of the Conversion Rate setting forth the adjusted
Conversion Rate and the date on which each adjustment becomes effective and
shall mail such notice of such adjustment of the Conversion Rate to the holder
of each Note at its last address appearing on the Note Register provided for in
Section 2.06 of this Indenture, within ten days of the effective date of such
adjustment. Failure to deliver such notice shall not affect the legality or
validity of any such adjustment.

(o) For purposes of this Section 15.04, the number of shares of Common Stock at
any time outstanding shall not include shares held in the treasury of the
Company but shall include shares issuable in respect of scrip certificates
issued in lieu of fractions of shares of Common Stock. The Company will not pay
any dividend or make any distribution on shares of Common Stock held in the
treasury of the Company.

Section 15.05. Shares to Be Fully Paid. The Company shall provide, free from
preemptive rights, out of its authorized but unissued shares or shares held in
treasury, sufficient shares of Common Stock to provide for conversion of the
Notes from time to time as such Notes are presented for conversion.

Section 15.06. Effect of Reclassification, Consolidation, Merger or Sale. Upon
the occurrence of (i) any reclassification or change of the outstanding shares
of Common Stock (other than a change in par value, or from par value to no par
value, or from no par value to par value, or as a result of a split, subdivision
or combination covered by Section 15.04(a)), (ii) any consolidation, merger or
combination involving the Company, or (iii) any sale or conveyance of all or
substantially all of the property and assets of the Company to any other Person,
in each case as a result of which holders of Common Stock shall be entitled to
receive cash, securities or other property or assets with respect to or in
exchange for such Common Stock (any such event a “Merger Event”), then:

(a) the Company or the successor or purchasing Person, as the case may be, shall
execute with the Trustee a supplemental indenture (which shall comply with the
Trust Indenture Act as in force at the date of execution of such supplemental
indenture if such supplemental indenture is then required to so comply)
permitted under Section 11.01(f) providing for the conversion and settlement of
the Notes as set forth in this Indenture. Such supplemental indenture shall
provide for adjustments that shall be as nearly equivalent as may be practicable
to the adjustments provided for in this Article 15. If, in the case of any
Merger Event, the Reference Property includes shares of stock or other
securities and assets of a corporation other than the successor or purchasing
corporation, as the case may be, in such reclassification, change,
consolidation, merger, combination, sale or conveyance, then such supplemental
indenture shall also be executed by such other corporation and shall contain
such additional provisions to protect the inter-

 

 

-65-

 

--------------------------------------------------------------------------------



ests of the holders of the Notes as the Board of Directors shall reasonably
consider necessary by reason of the foregoing, including to the extent required
by the Board of Directors and practicable the provisions providing for the
repurchase rights set forth in Article 16 herein.

In the event the Company shall execute a supplemental indenture pursuant to this
Section 15.06, the Company shall promptly file with the Trustee an Officers’
Certificate briefly stating the reasons therefor, the kind or amount of cash,
securities or property or asset that will comprise the Reference Property after
any such Merger Event, any adjustment to be made with respect thereto and that
all conditions precedent have been complied with, and shall promptly mail notice
thereof to all Noteholders. The Company shall cause notice of the execution of
such supplemental indenture to be mailed to each Noteholder, at its address
appearing on the Note Register provided for in this Indenture, within twenty
days after execution thereof. Failure to deliver such notice shall not affect
the legality or validity of such supplemental indenture.

(b) Notwithstanding the provisions of Section 15.02(b), and subject to the
provisions of Section 15.01 and Section 15.03, at and after the effective time
of such Merger Event, (i) the right to convert each $1,000 principal amount of
Notes into cash, shares of Common Stock or a combination of cash and shares of
Common Stock at the Company’s election as set forth in Section 15.02 will be
changed to a right to convert such Note into cash, the kind and amount of shares
of stock, securities or other property or assets (including cash or any
combination thereof) that a holder of a number of shares of Common Stock equal
to the Conversion Rate immediately prior to such transaction would have owned or
been entitled to receive (the “Reference Property”) or a combination of cash and
Reference Property at the Company’s election and (ii) the related Conversion
Obligation shall be settled as set forth under clause (c) below, it being
understood and agreed that for purposes of Section 15.01(b), references therein
to “the Last Reported Sale Price of the Common Stock” shall be deemed at and
after the effective time of such Merger Event to be references to “the Last
Reported Sale Price of a unit of Reference Property comprised of the kind and
amount of shares of stock, securities or other property or assets (including
cash or any combination thereof) that a holder of one share of Common Stock
immediately prior to such Merger Event would have owned or been entitled to
receive based on the Weighted Average Consideration.” The Company shall not
become a party to any Merger Event unless its terms are consistent with this
Section 15.06. None of the foregoing provisions shall affect the right of a
holder of Notes to convert its Notes into cash, shares of Common Stock or a
combination of cash and shares of Common Stock, as applicable, as set forth in
Section 15.01 and Section 15.02 prior to the effective date of such Merger
Event.

(c) With respect to each $1,000 principal amount of Notes surrendered for
conversion after the effective date of any such Merger Event, the Company’s
Conversion Obligation shall be settled in cash or units of Reference Property,
at the Company’s election, in accordance with Section 15.02(b) as follows:

(i) (A) if the Company elects to satisfy its Conversion Obligation in respect of
such conversion by delivering solely Reference Property, the Company shall
deliver to the converting Noteholder a number of units of Reference Property
(each such unit comprised of the kind and amount of shares of stock, securities
or other property or assets (including cash or any combination thereof) that a
holder of one share of Common Stock immediately prior to such Merger Event would
have owned or been entitled to receive based on the Weighted Average
Consideration) equal to (1) the aggregate principal amount of Notes to be
converted, divided by $1,000, multiplied by (2) the then-applicable Conversion
Rate; (B) if the Company elects to satisfy its Conversion Obligation in re-

 

 

-66-

 

--------------------------------------------------------------------------------



spect of such conversion by paying solely cash, the Company shall pay to the
converting Noteholder cash in an amount, per $1,000 principal amount of Notes
equal to the sum of the Daily Conversion Values for each of the thirty
consecutive Trading Days during the related Cash Settlement Averaging Period,
such Daily Conversion Values determined as if the reference to “the Daily VWAP
of the Common Stock” in definition thereof were instead a reference to “the
Daily VWAP of a unit of Reference Property comprised of the kind and amount of
shares of stock, securities or other property or assets (including cash or any
combination thereof) that a holder of one share of Common Stock immediately
prior to such Merger Event would have owned or been entitled to receive based on
the Weighted Average Consideration”; and (C) if the Company elects to satisfy
its Conversion Obligation through delivery of a combination of cash and
Reference Property, the Company shall deliver in respect of each $1,000
principal amount of Notes being converted, a Settlement Amount equal to the sum
of the Daily Settlement Amounts for each of the thirty consecutive Trading Days
during the Cash Settlement Averaging Period for such Note, such Daily Settlement
Amounts determined as if the reference to “the Daily VWAP of the Common Stock”
in definition of Daily Conversion Value and Daily Share Amount were instead a
reference to “the Daily VWAP of a unit of Reference Property comprised of the
kind and amount of shares of stock, securities or other property or assets
(including cash or any combination thereof) that a holder of one share of Common
Stock immediately prior to such Merger Event would have owned or been entitled
to receive based on the Weighted Average Consideration.”

(ii) The Company will deliver the cash in lieu of fractional units of Reference
Property as set forth pursuant to Section 15.02(l) (provided that the amount of
such cash shall be determined as if references in such Section to “the Last
Reported Sale Price of the Common Stock” were instead a reference to “the Last
Reported Sale Price of a unit of Reference Property composed of the kind and
amount of shares of stock, securities or other property or assets (including
cash or any combination thereof) that a holder of one share of Common Stock
immediately prior to such Merger Event would have owned or been entitled to
receive based on the Weighted Average Consideration”).

(iii) The Daily Settlement Amounts (if applicable) and Daily Conversion Values
(if applicable) shall be determined by the Company promptly following the last
day of the Cash Settlement Averaging Period.

(iv) For purposes of this Section 15.06, the “Weighted Average Consideration”
shall mean the weighted average of the types and amounts of consideration
received by the holders of the Common Stock entitled to receive cash, securities
or other property or assets with respect to or in exchange for such Common Stock
in any Merger Event who affirmatively make such an election.

(v) The Company shall notify the holders of the Weighted Average Consideration
as soon as practicable after the Weighted Average Consideration is determined.

(d) The above provisions of this Section shall similarly apply to successive
Merger Events.

 

 

-67-

 

--------------------------------------------------------------------------------



Section 15.07. Certain Covenants.

(a) The Company covenants that all shares of Common Stock issued upon conversion
of Notes will be fully paid and non-assessable by the Company and free from all
taxes, liens and charges with respect to the issue thereof.

(b) The Company covenants that, if any shares of Common Stock to be provided for
the purpose of conversion of Notes hereunder require registration with or
approval of any governmental authority under any federal or state law before
such shares may be validly issued upon conversion, the Company will, to the
extent then permitted by the rules and interpretations of the Commission, secure
such registration or approval, as the case may be.

(c) The Company further covenants that if at any time the Common Stock shall be
listed on any national securities exchange or automated quotation system, the
Company will list and keep listed, so long as the Common Stock shall be so
listed on such exchange or automated quotation system, any Common Stock issuable
upon conversion of the Notes.

Section 15.08. Responsibility of Trustee. The Trustee and any other Conversion
Agent shall not at any time be under any duty or responsibility to any
Noteholder to determine the Conversion Rate (or any adjustment thereto) or
whether any facts exist that may require any adjustment (including any increase)
of the Conversion Rate, or with respect to the nature or extent or calculation
of any such adjustment when made, or with respect to the method employed, or
herein or in any supplemental indenture provided to be employed, in making the
same. The Trustee and any other Conversion Agent shall not be accountable with
respect to the validity or value (or the kind or amount) of any shares of Common
Stock, or of any securities, property or cash that may at any time be issued or
delivered upon the conversion of any Note; and the Trustee and any other
Conversion Agent make no representations with respect thereto. Neither the
Trustee nor any Conversion Agent shall be responsible for any failure of the
Company to issue, transfer or deliver any shares of Common Stock or stock
certificates or other securities or property or cash upon the surrender of any
Note for the purpose of conversion or to comply with any of the duties,
responsibilities or covenants of the Company contained in this Article. Without
limiting the generality of the foregoing, neither the Trustee nor any Conversion
Agent shall be under any responsibility to determine the correctness of any
provisions contained in any supplemental indenture entered into pursuant to
Section 15.06 relating either to the kind or amount of shares of stock or
securities or property (including cash) receivable by Noteholders upon the
conversion of their Notes after any event referred to in such Section 15.06 or
to any adjustment to be made with respect thereto, but, subject to the
provisions of Section 8.01, may accept (without any independent investigation)
as conclusive evidence of the correctness of any such provisions, and shall be
protected in relying upon, the Officers’ Certificate (which the Company shall be
obligated to file with the Trustee prior to the execution of any such
supplemental indenture) with respect thereto. Neither the Trustee nor the
Conversion Agent shall be responsible for determining whether any event
contemplated by Section 15.01(b) has occurred that makes the Notes eligible for
conversion or no longer eligible therefor until the Company has delivered to the
Trustee and the Conversion Agent the notices referred to in Section 15.01(b)
with respect to the commencement or termination of such conversion rights, on
which notices the Trustee and the Conversion Agent may conclusively rely, and
the Company agrees to deliver such notices to the Trustee and the Conversion
Agent immediately after the occurrence of any such event or at such other times
as shall be provided for in Section 15.01(b).

Section 15.09. Notice to Noteholders Prior to Certain Actions. In case:

(a) the Company shall declare a dividend (or any other distribution) on its
Common Stock that would require an adjustment in the Conversion Rate pursuant to
Section 15.04; or

 

 

-68-

 

--------------------------------------------------------------------------------



(b) the Company shall authorize the granting to all of the holders of its Common
Stock of rights, options or warrants to subscribe for or purchase any share of
any class or any other rights, options or warrants; or

(c) of any reclassification of the Common Stock of the Company (other than a
subdivision or combination of its outstanding Common Stock, or a change in par
value, or from par value to no par value, or from no par value to par value), or
of any consolidation or merger to which the Company is a party and for which
approval of any stockholders of the Company is required, or of the sale or
transfer of all or substantially all of the assets of the Company; or

(d) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company;

the Company shall cause to be filed with the Trustee and to be mailed to each
Noteholder at its address appearing on the Note Register, provided for in
Section 2.06 of this Indenture, as promptly as possible but in any event at
least twenty days prior to the applicable date hereinafter specified, a notice
stating (i) the date on which a record is to be taken for the purpose of such
dividend, distribution or rights, options or warrants, or, if a record is not to
be taken, the date as of which the holders of Common Stock of record to be
entitled to such dividend, distribution or rights are to be determined, or (ii)
the date on which such reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding-up is expected to become effective or occur,
and the date as of which it is expected that holders of Common Stock of record
shall be entitled to exchange their Common Stock for securities or other
property deliverable upon such reclassification, consolidation, merger, sale,
transfer, dissolution, liquidation or winding-up. Failure to give such notice,
or any defect therein, shall not affect the legality or validity of such
dividend, distribution, reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding-up.

Section 15.10. Stockholder Rights Plans. To the extent that the Company has a
stockholder rights plan or other “poison pill” in effect upon conversion of the
Notes, each share of Common Stock, if any, issued upon such conversion shall be
entitled to receive the appropriate number of rights, if any, and the
certificates representing the Common Stock issued upon such conversion shall
bear such legends, if any, in each case as may be provided by the terms of any
such stockholder rights plan or poison pill, as the same may be amended from
time to time. If at the time of conversion, however, the rights have separated
from the shares of Common Stock in accordance with the provisions of the
applicable stockholder rights agreement so that the holders of the Notes would
not be entitled to receive any rights in respect of Common Stock, if any,
issuable upon conversion of the Notes, the Conversion Rate will be adjusted at
the time of separation as if the Company has distributed to all holders of
Common Stock, shares of Capital Stock of the Company, evidence of indebtedness
or assets as provided in Section 15.04(c), subject to readjustment in the event
of the expiration, termination or redemption of such rights.

Section 15.11. Exchange in Lieu of Conversion. When a holder surrenders its
Notes for conversion, the Company may, at its election, direct the Conversion
Agent to surrender, on or prior to the second Business Day following the
relevant Conversion Date, such Notes to a financial institution designated by
the Company (the “Designated Institution”) for exchange in lieu of conversion.
In order to accept any Notes surrendered for conversion for exchange in lieu of
conversion, the Designated Institution must agree to timely deliver, in exchange
for such Notes, the shares of Common stock and/or cash that would otherwise be
due upon conversion as described in Section 15.02 above and in respect of which
the Company has notified converting Noteholders. If the Company makes the
election described above, the Company shall, by the close of business on the
second Business Day following the relevant Conversion Date as part of its
Settlement Notice, notify the holder surrendering its Notes for conversion that
it has made such election. In addition, the Company shall concurrently notify
the Designated Institution of

 

 

-69-

 

--------------------------------------------------------------------------------



 

the Settlement Method (and, if applicable, the Specified Dollar Amount) that
Company has elected with respect to such conversion and the relevant deadline
for delivery of the consideration due upon conversion. Any Notes exchanged by
the Designated Institution will remain outstanding.

(a) If the Designated Institution agrees to accept any Notes for exchange but
does not timely deliver the related consideration due upon conversion to the
Conversion Agent, or if the Designated Institution does not accept such Notes
for exchange, the Company shall, within the time period specified in Section
15.02(e), convert such Notes into cash and/or shares of Common Stock, as
applicable in accordance with the provisions of Section 15.02.

(b) For the avoidance of doubt, in no event will the Company’s designation of a
Designated Institution pursuant to this Section 15.11 require the Designated
Institution to accept any Notes for exchange.

ARTICLE 16

REPURCHASE OF NOTES AT OPTION OF HOLDERS

Section 16.01. [Reserved].

Section 16.02. Repurchase at Option of Noteholders upon a Fundamental Change.
(a) If there shall occur a Fundamental Change at any time prior to the Maturity
Date, then each Noteholder shall have the right, at such holder’s option, to
require the Company to repurchase for cash all of such holder’s Notes, or any
portion thereof that is an integral multiple of $1,000 principal amount, on the
date (the “Fundamental Change Repurchase Date”) specified by the Company that is
not less than twenty Business Days and not more than thirty five Business Days
after the date of the Fundamental Change Company Notice (as defined below) at a
repurchase price equal to 100% of the principal amount thereof, together with
accrued and unpaid interest, including unpaid Additional Interest, if any,
thereon to, but excluding, the Fundamental Change Repurchase Date (the
“Fundamental Change Repurchase Price”), unless the Fundamental Change Repurchase
Date is after an Interest Record Date and on or prior to the related Interest
Payment Date, in which case interest accrued to the Interest Payment Date will
be paid to holders of the Notes as of the preceding Interest Record Date and the
Fundamental Change Repurchase Price payable to the holder surrendering the Note
for repurchase pursuant to this Article 16 shall be equal to the principal
amount of Notes subject to repurchase. Repurchases of Notes under this Section
16.02 shall be made, at the option of the holder thereof, upon:

(i) delivery to the Paying Agent by a holder of a duly completed notice (the
“Fundamental Change Repurchase Notice”) in the form set forth on the reverse of
the Note as Exhibit C thereto on or prior to the Business Day immediately
preceding the Fundamental Change Repurchase Date; and

(ii) delivery or book-entry transfer of the Notes to the Paying Agent at any
time after delivery of the Fundamental Change Repurchase Notice (together with
all necessary endorsements) at the Corporate Trust Office of the Paying Agent in
The Borough of Manhattan, such delivery being a condition to receipt by the
holder of the Fundamental Change Repurchase Price therefor; provided that such
Fundamental Change Repurchase Price shall be so paid pursuant to this Section
16.02 only if the Note so delivered to the Paying Agent shall conform in all
respects to the description thereof in the related Fundamental Change Repurchase
Notice.

The Fundamental Change Repurchase Notice shall state:

(A) if certificated, the certificate numbers of Notes to be delivered for
repurchase;

 

 

-70-

 

--------------------------------------------------------------------------------



 

(B) the portion of the principal amount of Notes to be repurchased, which must
be $1,000 or an integral multiple thereof; and

(C) that the Notes are to be repurchased by the Company pursuant to the
applicable provisions of the Notes and this Indenture;

provided, however, that if the Notes are not in certificated form, the
Fundamental Change Repurchase Notice must comply with appropriate Depositary
procedures.

Any repurchase by the Company contemplated pursuant to the provisions of this
Section 16.02 shall be consummated by the payment of the Fundamental Change
Repurchase Price on the later of the Fundamental Change Repurchase Date and the
time of the book-entry transfer or delivery of the Note as described in Section
16.04(a).

Notwithstanding anything herein to the contrary, any holder delivering to the
Paying Agent the Fundamental Change Repurchase Notice contemplated by this
Section 16.02 shall have the right to withdraw, in whole or in part, such
Fundamental Change Repurchase Notice at any time prior to the close of business
on the Business Day immediately preceding the Fundamental Change Repurchase Date
by delivery of a written notice of withdrawal to the Paying Agent in accordance
with Section 16.03 below.

The Paying Agent shall promptly notify the Company of the receipt by it of any
Fundamental Change Repurchase Notice or written notice of withdrawal thereof.

(b) On or before the twentieth day after the occurrence of the effective date of
a Fundamental Change, the Company shall mail or cause to be mailed to all
holders of record of the Notes a notice (the “Fundamental Change Company
Notice”) of the occurrence of the effective date of the Fundamental Change and
of the repurchase right at the option of the holders arising as a result
thereof. Such mailing shall be by first class mail. The Company shall also
deliver a copy of the Fundamental Change Company Notice to the Trustee, the
Paying Agent and the Conversion Agent within five Business Days after the
effective date of the Fundamental Change. Simultaneously with the providing of
such notice, the Company will also publish a notice containing the information
set forth in the Fundamental Change Company Notice in a newspaper of general
circulation in The City of New York or publish such information on the Company’s
website or through such other public medium as the Company may use at that time.
Each Fundamental Change Company Notice shall specify:

(i) the events causing the Fundamental Change;

(ii) the effective date of the Fundamental Change;

(iii) the last date on which a holder may exercise the repurchase right pursuant
to this Article 16;

(iv) the Fundamental Change Repurchase Price;

(v) the Fundamental Change Repurchase Date;

(vi) the name and address of the Paying Agent and the Conversion Agent, if
applicable;

 

 

-71-

 

--------------------------------------------------------------------------------



 

(vii) if applicable, the applicable Conversion Rate, and any adjustments to the
applicable Conversion Rate;

(viii) if applicable, that the Notes with respect to which a Fundamental Change
Repurchase Notice has been delivered by a holder may be converted only if the
holder withdraws the Fundamental Change Repurchase Notice in accordance with the
terms of this Indenture;

(ix) that the holder must exercise the repurchase right on or prior to the close
of business on the Business Day immediately preceding the Fundamental Change
Repurchase Date (the “Fundamental Change Expiration Time”);

(x) that the holder shall have the right to withdraw any Notes surrendered prior
to the Fundamental Change Expiration Time; and

(xi) the procedures that holders must follow to require the Company to
repurchase their Notes.

No failure of the Company to give the foregoing notices and no defect therein
shall limit the Noteholders’ repurchase rights or affect the validity of the
proceedings for the repurchase of the Notes pursuant to this Section 16.02.

(c) Notwithstanding the foregoing, no Notes may be repurchased by the Company at
the option of the holders upon a Fundamental Change if the principal amount of
the Notes has been accelerated, and such acceleration has not been rescinded, on
or prior to the Fundamental Change Repurchase Date (except in the case of an
acceleration resulting from a default by the Company in the payment of the
Fundamental Change Repurchase Price with respect to such Notes).

(d) In connection with any purchase offer, the Company will:

(i) comply with the provisions of Rule 13e-4, Rule 14e-1 and any other tender
offer rules under the Exchange Act, if required under the Exchange Act,

(ii) file a Schedule TO or any successor or similar schedule, if required under
the Exchange Act, and

(iii) otherwise comply with all federal and state securities laws in connection
with any offer by the Company to purchase the Notes.

Section 16.03. Withdrawal of Fundamental Change Repurchase Notice.

(a) A Fundamental Change Repurchase Notice may be withdrawn by means of a
written notice of withdrawal delivered to the Corporate Trust Office of the
Paying Agent in accordance with this Section 16.03 at any time prior to the
close of business on the Business Day immediately preceding the Fundamental
Change Repurchase Date, specifying:

(i) the certificate number, if any, of the Note in respect of which such notice
of withdrawal is being submitted, or the appropriate Depositary information if
the Note in respect of which such notice of withdrawal is being submitted is
represented by a Global Note,

(ii) the principal amount of the Note with respect to which such notice of
withdrawal is being submitted, and

 

 

-72-

 

--------------------------------------------------------------------------------



(iii) the principal amount, if any, of such Note that remains subject to the
original Fundamental Change Repurchase Notice, which portion must be in
principal amounts of $1,000 or an integral multiple of $1,000;

provided, however, that if the Notes are not in certificated form, the notice
must comply with appropriate procedures of the Depositary.

Section 16.04. Deposit of Fundamental Change Repurchase Price.

(a) The Company will deposit with the Trustee (or other Paying Agent appointed
by the Company, or if the Company is acting as its own Paying Agent, set aside,
segregate and hold in trust as provided in Section 5.04) on or prior to 11:00
a.m., New York City time, on the Fundamental Change Repurchase Date an amount of
money sufficient to repurchase all of the Notes to be repurchased at the
appropriate Fundamental Change Repurchase Price. Subject to receipt of funds
and/or Notes by the Trustee (or other Paying Agent appointed by the Company),
payment for Notes surrendered for repurchase (and not withdrawn prior to the
Fundamental Change Expiration Time) will be made on the later of (i) the
Fundamental Change Repurchase Date with respect to such Note (provided the
holder has satisfied the conditions in Section 16.02) and (ii) the time of
book-entry transfer or the delivery of such Note to the Trustee (or other Paying
Agent appointed by the Company) by the holder thereof in the manner required by
Section 16.02 by mailing checks for the amount payable to the holders of such
Notes entitled thereto as they shall appear in the Note Register, provided,
however, that payments to the Depositary shall be made by wire transfer of
immediately available funds to the account of the Depositary or its nominee. The
Trustee shall, promptly after such payment and upon written demand by the
Company, return to the Company any funds in excess of the Fundamental Change
Repurchase Price.

(b) If by 11:00 a.m. New York City time, on the Fundamental Change Repurchase
Date, the Trustee (or other Paying Agent appointed by the Company) holds money
sufficient to make payment on all the Notes or portions thereof that are to be
repurchased as a result of the corresponding Fundamental Change, then (i) such
Notes will cease to be outstanding, (ii) interest, including Additional
Interest, if any, will cease to accrue on such Notes, and (iii) all other rights
of the holders of such Notes will terminate (other than the right to receive the
Fundamental Change Repurchase Price, and previously accrued but unpaid interest,
including Additional Interest, if any, upon delivery of the Notes), whether or
not book-entry transfer of the Notes has been made or the Notes have been
delivered to the Trustee or Paying Agent.

(c) Upon surrender of a Note that is to be repurchased in part pursuant to
Section 16.02, the Company shall execute and the Trustee shall authenticate and
deliver to the holder a new Note in an authorized denomination equal in
principal amount to the unrepurchased portion of the Note surrendered.

ARTICLE 17

MISCELLANEOUS PROVISIONS

Section 17.01. Provisions Binding on Company’s Successors. All the covenants,
stipulations, promises and agreements of the Company contained in this Indenture
shall bind its successors and assigns whether so expressed or not.

Section 17.02. Official Acts by Successor Corporation. Any act or proceeding by
any provision of this Indenture authorized or required to be done or performed
by any board, committee or officer of the Company shall and may be done and
performed with like force and effect by the like board,

 

 

-73-

 

--------------------------------------------------------------------------------



committee or officer of any corporation or other entity that shall at the time
be the lawful successor of the Company.

Section 17.03. Addresses for Notices, Etc. Any notice or demand that by any
provision of this Indenture is required or permitted to be given or served by
the Trustee or by the Noteholders on the Company shall be deemed to have been
sufficiently given or made, for all purposes if given or served by being
deposited postage prepaid by registered or certified mail in a post office
letter box addressed (until another address is filed by the Company with the
Trustee) to Sotheby’s, 1334 York Avenue, New York, New York 10021, Attention:
Worldwide General Counsel with a copy to Weil, Gotshal & Manges LLP, 767 Fifth
Ave., New York, New York 10153, Attention: Boris Dolgonos. Any notice,
direction, request or demand hereunder to or upon the Trustee shall be deemed to
have been sufficiently given or made, for all purposes, if given or served by
being deposited postage prepaid by registered or certified mail in a post office
letter box addressed to the Corporate Trust Office.

The Trustee, by notice to the Company, may designate additional or different
addresses for subsequent notices or communications.

Any notice or communication mailed to a Noteholder shall be mailed to it by
first class mail, postage prepaid, at its address as it appears on the Note
Register and shall be sufficiently given to it if so mailed within the time
prescribed.

Failure to mail a notice or communication to a Noteholder or any defect in it
shall not affect its sufficiency with respect to other Noteholders. If a notice
or communication is mailed in the manner provided above, it is duly given,
whether or not the addressee receives it.

In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice to holders by mail,
then such notification as shall be made with the approval of the Trustee shall
constitute a sufficient notification for every purpose hereunder.

Section 17.04. Governing Law. THIS INDENTURE AND EACH NOTE SHALL BE DEEMED TO BE
A CONTRACT MADE UNDER THE LAWS OF NEW YORK, AND FOR ALL PURPOSES SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF NEW YORK (WITHOUT REGARD TO THE
CONFLICTS OF LAWS PROVISIONS THEREOF).

Section 17.05. Evidence of Compliance with Conditions Precedent; Certificates
and Opinions of Counsel to Trustee.

(a) Upon any request or application by the Company to the Trustee to take any
action under this Indenture, the Company shall furnish to the Trustee:

(i) an Officers’ Certificate stating that, in the opinion of the signers, all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with; and

(ii) an Opinion of Counsel stating that, in the opinion of such counsel, all
such conditions precedent have been complied with.

(b) Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:

 

 

-74-

 

--------------------------------------------------------------------------------



(i) a statement that each person signing such certificate or opinion has read
such covenant or condition and the definitions herein relating thereto;

(ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statement or opinion contained in such certificate
or opinion is based;

(iii) a statement that, in the opinion of each such person, the person has made
such examination or investigation as is necessary to enable the person to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and

(iv) a statement as to whether or not, in the opinion of each such person, such
condition or covenant has been complied with; provided, however, that, with
respect to matters of fact, an Opinion of Counsel may rely on an Officers’
Certificate or certificates of public officials.

Section 17.06. Legal Holidays. In any case where any Interest Payment Date,
Fundamental Change Repurchase Date, Conversion Date or Maturity Date is not be a
Business Day, then any action to be taken on such date need not be taken on such
date, but may be taken on the next succeeding Business Day with the same force
and effect as if taken on such date, and no interest shall accrue for the period
from and after such date.

Section 17.07. No Security Interest Created. Nothing in this Indenture or in the
Notes, expressed or implied, shall be construed to constitute a security
interest under the Uniform Commercial Code or similar legislation, as now or
hereafter enacted and in effect, in any jurisdiction.

Section 17.08. Benefits of Indenture. Nothing in this Indenture or in the Notes,
expressed or implied, shall give to any Person, other than the parties hereto,
any Paying Agent, any Conversion Agent, any authenticating agent, any Note
Registrar and their successors hereunder or the Noteholders, any benefit or any
legal or equitable right, remedy or claim under this Indenture.

Section 17.09. Table of Contents, Headings, Etc. The table of contents and the
titles and headings of the articles and sections of this Indenture have been
inserted for convenience of reference only, are not to be considered a part
hereof, and shall in no way modify or restrict any of the terms or provisions
hereof.

Section 17.10. Authenticating Agent. The Trustee may appoint an authenticating
agent that shall be authorized to act on its behalf and subject to its direction
in the authentication and delivery of Notes in connection with the original
issuance thereof and transfers and exchanges of Notes hereunder, including under
Section 2.05, Section 2.06, Section 2.07, Section 2.08, Section 11.04 and
Section 16.04 as fully to all intents and purposes as though the authenticating
agent had been expressly authorized by this Indenture and those Sections to
authenticate and deliver Notes. For all purposes of this Indenture, the
authentication and delivery of Notes by the authenticating agent shall be deemed
to be authentication and delivery of such Notes “by the Trustee” and a
certificate of authentication executed on behalf of the Trustee by an
authenticating agent shall be deemed to satisfy any requirement hereunder or in
the Notes for the Trustee’s certificate of authentication. Such authenticating
agent shall at all times be a Person eligible to serve as trustee hereunder
pursuant to Section 8.09.

Any corporation or other entity into which any authenticating agent may be
merged or converted or with which it may be consolidated, or any corporation or
other entity resulting from any merger, consolidation or conversion to which any
authenticating agent shall be a party, or any corporation or other entity
succeeding to the corporate trust business of any authenticating agent, shall be
the successor of the authenticating agent hereunder, if such successor
corporation or other entity is otherwise eligi-

 

 

-75-

 

--------------------------------------------------------------------------------



ble under this Section, without the execution or filing of any paper or any
further act on the part of the parties hereto or the authenticating agent or
such successor corporation or other entity.

Any authenticating agent may at any time resign by giving written notice of
resignation to the Trustee and to the Company. The Trustee may at any time
terminate the agency of any authenticating agent by giving written notice of
termination to such authenticating agent and to the Company. Upon receiving such
a notice of resignation or upon such a termination, or in case at any time any
authenticating agent shall cease to be eligible under this Section, the Trustee
may appoint a successor authenticating agent (which may be the Trustee), shall
give written notice of such appointment to the Company and shall mail notice of
such appointment to all Noteholders as the names and addresses of such holders
appear on the Note Register.

The Company agrees to pay to the authenticating agent from time to time
reasonable compensation for its services although the Company may terminate the
authenticating agent, if it determines such agent’s fees to be unreasonable.

The provisions of Section 8.02, Section 8.03, Section 8.04, Section 9.03 and
this Section 17.11 shall be applicable to any authenticating agent.

If an authenticating agent is appointed pursuant to this Section, the Notes may
have endorsed thereon, in addition to the Trustee’s certificate of
authentication, an alternative certificate of authentication in the following
form:

 

_______________________________,

 

as Authenticating Agent, certifies that this is one of the Notes described
in the within-named Indenture.

 

By: 

 

 

 

--------------------------------------------------------------------------------

 

Authorized Officer

Section 17.11. Execution in Counterparts. This Indenture may be executed in any
number of counterparts, each of which shall be an original, but such
counterparts shall together constitute but one and the same instrument.

Section 17.12. Severability. In the event any provision of this Indenture or in
the Notes shall be invalid, illegal or unenforceable, then (to the extent
permitted by law) the validity, legality or enforceability of the remaining
provisions shall not in any way be affected or impaired.

Section 17.13. Waiver of Jury Trial. EACH OF THE COMPANY AND THE TRUSTEE HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS INDENTURE, THE NOTES OR THE TRANSACTION CONTEMPLATED HEREBY.

Section 17.14. Force Majeure. In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Trustee shall use reasonable efforts that are consistent

 

 

-76-

 

--------------------------------------------------------------------------------



with accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.

 

 

-77-

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first written above.

 

 

 

 

 

SOTHBEY’S, the Issuer

 

 



 

By: 

[c54472_william.jpg]

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Name: 

William S. Sheridan

 

 

 

 

 

Title: 

Executive Vice President and
Chief Financial Officer

 

 

 

 

 

GUARANTORS:

 

 

 

 

SOTHEBY’S, INC.

 

 

 

SOTHEBYS.COM LLC

 

 

 

SOTHEBY’S FINE ART HOLDINGS, INC.

 

 

 

SOTHEBY’S FINANCIAL SERVICES, INC.

 

 

 

SOTHEBY’S FINANCIAL SERVICES CALIFORNIA, INC.

 

 

 

OBERON, INC.

 

 

 

THETA, INC.

 

 

 

SOTHEBY’S VENTURES, LLC

 

 

 

SOTHEBY’S ASIA, INC.

 

 

 

YORK WAREHOUSE, INC.

 

 

 

SPTC, INC.

 

 

 

SOTHEBY’S PARKE BERNET INC.

 

 

 

YORK AVENUE DEVELOPMENT, INC

 

 

 

SOTHEBY’S THAILAND, INC.

 

 

 

SOTHEBY’S HOLDINGS INTERNATIONAL, INC.

 

 

 

SOTHEBY’S NEVADA, INC.

 

 

 

SOTHEBYS.COM AUCTIONS, INC.

 

 

 

SIBS, LLC.

     

SOTHEBY’S RES, INC.

 

 

 



 

By: 

[c54472_william.jpg]

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Name: 

William S. Sheridan

 

 

 

 

 

Title: 

 

 

 

 

 

SUNRISE LIQUORS & WINES, INC.

 

 



 

By: 

[c54472_sunrise.jpg]

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Name: 

 

 

 

 

 

 

Title: 

 

 

[CONVERTIBLE NOTES INDENTURE]

 

--------------------------------------------------------------------------------



 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee

 

 



 

By: 

[c54472_raymond.jpg]

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Name: 

Raymond S. Haverstock

 

 

 

 

 

Title: 

Vice President

 

[CONVERTIBLE NOTES INDENTURE]

 

--------------------------------------------------------------------------------



EXHIBIT A

[FORM OF FACE OF NOTE]

[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

THE SALE OF THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND ACCORDINGLY, THIS NOTE MAY NOT BE
OFFERED OR SOLD EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF, THE HOLDER AGREES (1) THAT IT WILL NOT WITHIN THE LATER OF
(X) ONE YEAR AFTER THE LAST DATE OF ORIGINAL ISSUANCE OF NOTES (INCLUDING
THROUGH THE EXERCISE OF THE OPTION TO PURCHASE ADDITIONAL NOTES) AND (Y) 90 DAYS
AFTER IT CEASES TO BE AN AFFILIATE (WITHIN THE MEANING OF RULE 144 UNDER THE
SECURITIES ACT) OF SOTHEBY’S, (THE “COMPANY”), OFFER, RESELL, PLEDGE OR
OTHERWISE TRANSFER THE NOTES EVIDENCED HEREBY OR THE COMMON STOCK ISSUABLE UPON
CONVERSION OF SUCH NOTES, EXCEPT (A) TO THE COMPANY; (B) UNDER A REGISTRATION
STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT; (C) TO A
PERSON THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT) THAT IS PURCHASING FOR ITS OWN
ACCOUNT OR FOR THE ACCOUNT OF ANOTHER QUALIFIED INSTITUTIONAL BUYER AND TO WHOM
NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, ALL IN
COMPLIANCE WITH RULE 144A (IF AVAILABLE); OR (D) UNDER ANY OTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT; AND (2) THAT
IT WILL, PRIOR TO ANY TRANSFER OF THIS NOTE WITHIN THE LATER OF (X) SIX MONTHS
(OR, IF THE COMPANY HAS NOT SATISFIED THE CURRENT PUBLIC INFORMATION
REQUIREMENTS OF RULE 144, ONE YEAR) AFTER THE LAST DATE OF ORIGINAL ISSUANCE OF
NOTES (INCLUDING THROUGH THE EXERCISE OF THE OPTION TO PURCHASE ADDITIONAL
NOTES) AND (Y) 90 DAYS AFTER IT CEASES TO BE AN AFFILIATE (WITHIN THE MEANING OF
RULE 144 ADOPTED UNDER THE SECURITIES ACT) OF THE COMPANY, FURNISH TO THE
TRUSTEE AND THE COMPANY SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION
AS THEY MAY REQUIRE AND MAY RELY UPON TO CONFIRM THAT SUCH TRANSFER IS BEING
MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. IN ANY EVENT, NO AFFILIATE OF
THE COMPANY MAY RESELL THIS NOTE OTHER THAN IN CONFORMITY WITH RULE 144 BEFORE
ONE YEAR AFTER THE LAST DATE OF ORIGINAL ISSUANCE OF NOTES (INCLUDING THROUGH
THE EXERCISE OF THE OPTION TO PURCHASE ADDITIONAL NOTES).

 

 

A-1

 

--------------------------------------------------------------------------------



SOTHEBY’S

3.125% Convertible Senior Note due 2013

 

No. [_____]

$[          ]

CUSIP No. 835898AB3

Sotheby’s, a corporation duly organized and validly existing under the laws of
the State of Delaware (herein called the “Company,” which term includes any
successor corporation or other entity under the Indenture referred to on the
reverse hereof), for value received hereby promises to pay to CEDE & CO., or
registered assigns, the principal sum of [          ] Dollars, $[          ]
(which amount may from time to time be increased or decreased to such other
principal amounts (which, taken together with the principal amounts of all other
outstanding Notes, shall not, unless permitted by the Indenture, exceed
$[          ] in aggregate at any time by adjustments made on the records of the
Trustee or the Custodian of the Depositary as set forth in Schedule A hereto, in
accordance with the rules and procedures of the Depositary) on June 15, 2013.

This Note shall bear interest at the rate of 3.125% per year (subject to
increase pursuant to Sections 5.06(d) and 7.03 of the Indenture) from June 17,
2008, or from the most recent date to which interest had been paid or provided
for to, but excluding, the next scheduled Interest Payment Date until June 15,
2013. Interest is payable semi-annually in arrears on each June 15 and December
15, commencing [          ], 2008, to holders of record at the close of business
on the preceding June 1 and December 1 (whether or not such day is a Business
Day), respectively.

Payment of the principal of and premium, if any, and accrued and unpaid interest
and Additional Interest, if any, on this Note shall be made at the office or
agency of the Company maintained for that purpose in the Borough of Manhattan,
The City of New York, in such lawful money of the United States of America as at
the time of payment shall be legal tender for the payment of public and private
debts; provided, however, that any payment to the Depositary or its nominee
shall be paid by wire transfer in immediately available funds in accordance with
the wire transfer instruction supplied by the Depositary or its nominee from
time to time to the Trustee and Paying Agent (if different from Trustee).

Reference is made to the further provisions of this Note set forth on the
reverse hereof, including, without limitation, provisions giving the holder of
this Note the right to convert this Note into cash, shares of Common Stock of
the Company or a combination of cash and shares of Common Stock, as applicable,
on the terms and subject to the limitations set forth in the Indenture. Such
further provisions shall for all purposes have the same effect as though fully
set forth at this place.

This Note shall be deemed to be a contract made under the laws of the State of
New York, and for all purposes shall be construed in accordance with and
governed by the laws of said State (without regard to the conflicts of laws
provisions thereof).

This Note shall not be valid or become obligatory for any purpose until the
certificate of authentication hereon shall have been manually signed by the
Trustee or a duly authorized authenticating agent under the Indenture.

[Remainder of page intentionally left blank]

 

 

A-2

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Note to be duly executed.

 

 

 

SOTHEBY’S

       



 

By: 



 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

 

Title:

 

 

Dated:

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

U.S. BANK NATIONAL ASSOCIATION

as Trustee, certifies that this is one of the Notes described

in the within-named Indenture.

 

 

 

By:



 

--------------------------------------------------------------------------------

 

Authorized Officer

 

 

A-3

 

--------------------------------------------------------------------------------



[FORM OF REVERSE OF NOTE]

SOTHEBY’S

3.125% Convertible Senior Note due 2013

This Note is one of a duly authorized issue of Notes of the Company, designated
as its 3.125% Convertible Senior Notes due 2013 (herein called the “Notes”),
limited to the aggregate principal amount of $[                  ] all issued or
to be issued under and pursuant to an Indenture dated as of June 17, 2008
(herein called the “Indenture”), between the Company and U.S. Bank National
Association (herein called the “Trustee”), to which Indenture and all indentures
supplemental thereto reference is hereby made for a description of the rights,
limitations of rights, obligations, duties and immunities thereunder of the
Trustee, the Company and the holders of the Notes. Additional Notes may be
issued in an unlimited aggregate principal amount, subject to certain conditions
specified in the Indenture.

In case an Event of Default, as defined in the Indenture, shall have occurred
and be continuing, the principal of, premium, if any, and interest, including
Additional Interest, if any, on all Notes may be declared, by either the Trustee
or the holders of not less than 25% in aggregate principal amount of Notes then
outstanding, and upon said declaration shall become, due and payable, in the
manner, with the effect and subject to the conditions and certain exceptions set
forth in the Indenture.

Subject to the terms and conditions of the Indenture, the Company will make all
payments and deliveries in respect of the Fundamental Change Repurchase Price
and the principal amount on the Maturity Date, as the case may be, to the holder
who surrenders a Note to a Paying Agent to collect such payments in respect of
the Note. The Company will pay cash amounts in money of the United States that
at the time of payment is legal tender for payment of public and private debts.

The Indenture contains provisions permitting the Company and the Trustee in
certain circumstances, without the consent of the holders of the Notes, and in
other circumstances, with the consent of the holders of not less than a majority
in aggregate principal amount of the Notes at the time outstanding, evidenced as
in the Indenture provided, to execute supplemental indentures modifying the
terms of the Indenture and the Notes as described therein. It is also provided
in the Indenture that, subject to certain exceptions, the holders of a majority
in aggregate principal amount of the Notes at the time outstanding may on behalf
of the holders of all of the Notes waive any past Default or Event of Default
under the Indenture and its consequences.

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, premium, if any, and accrued and
unpaid interest, and Additional Interest, if any, on this Note at the place, at
the respective times, at the rate and in the lawful money herein prescribed.

The Notes are issuable in registered form without coupons in denominations of
$1,000 principal amount and integral multiples thereof. At the office or agency
of the Company referred to on the face hereof, and in the manner and subject to
the limitations provided in the Indenture, Notes may be exchanged for a like
aggregate principal amount of Notes of other authorized denominations, without
payment of any service charge but, if required by the Company or Trustee, with
payment of a sum sufficient to cover any tax, assessments or other governmental
charges that may be imposed in connection therewith as a result of the name of
the holder of the new Notes issued upon such exchange of Notes being different
from the name of the holder of the old Notes surrendered for such exchange.

The Notes are not subject to redemption through the operation of any sinking
fund or otherwise.

 

 

A-4

 

--------------------------------------------------------------------------------



Upon the occurrence of a Fundamental Change, the holder has the right, at such
holder’s option, to require the Company to repurchase for cash all of such
holder’s Notes or any portion thereof (in principal amounts of $1,000 or
integral multiples thereof) on the Fundamental Change Repurchase Date at a price
equal to the Fundamental Change Repurchase Price.

Subject to the provisions of the Indenture, the holder hereof has the right, at
its option, during certain periods and upon the occurrence of certain conditions
specified in the Indenture, prior to the close of business on the Business Day
immediately preceding the Maturity Date, to convert any Notes or portion thereof
that is $1,000 or an integral multiple thereof, into cash, shares of Common
Stock or a combination of cash and shares of Common Stock, as applicable, at a
Conversion Rate specified in the Indenture, as adjusted from time to time as
provided in the Indenture.

Terms used in this Note and defined in the Indenture are used herein as therein
defined.

 

 

A-5

 

--------------------------------------------------------------------------------



ABBREVIATIONS

The following abbreviations, when used in the inscription of the face of this
Note, shall be construed as though they were written out in full according to
applicable laws or regulations:

 

TEN COM -as tenants in common

 

 

UNIF GIFT MIN ACT

 

 

 

 

 

 

 

 

 

 

Custodian

 

 

 



--------------------------------------------------------------------------------

 

 

 

 

(Cust)

 

 

 

 

 

 

TEN ENT -as tenants by the entireties

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

 

(Minor)

 

 

 

 

 

 

 

 

 

 

 

JT TEN-as joint tenants with right of
survivorship and not as tenants in common

 

 

Uniform Gifts to Minors Act

         

(State)

 

 

 



--------------------------------------------------------------------------------

 

Additional abbreviations may also be used

though not in the above list.

 

 

A-6

 

--------------------------------------------------------------------------------



SCHEDULE A

SOTHEBY’S

3.125% Convertible Senior Notes due 2013

The initial principal amount of this Global Note is $[                    ]. The
following increases or decreases in this Global Note have been made:

 

Date of
Exchange

 

Amount of decrease in
Principal Amount of this
Global Note

 

Amount of increase in
Principal Amount of this
Global Note

 

Principal Amount of this
Global Note following
such decrease or increase

 

Signature of
authorized signatory of
Trustee or
Custodian

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

A-7

 

--------------------------------------------------------------------------------



EXHIBIT B

[FORM OF NOTICE OF CONVERSION]

To: SOTHEBY’S

The undersigned registered owner of this Note hereby exercises the option to
convert this Note, or the portion hereof (that is $1,000 principal amount or an
integral multiple thereof) below designated, into cash, shares of Common Stock
or a combination of cash and shares of Common Stock, as applicable, in
accordance with the terms of the Indenture referred to in this Note, and directs
that any shares of Common Stock issuable and deliverable upon such conversion,
together with any cash comprising the Daily Conversion Values or a portion of
the Daily Settlement Amounts for each of the thirty Trading Days during the Cash
Settlement Averaging Period and for any fractional shares, and any Notes
representing any unconverted principal amount hereof, be issued and delivered to
the registered holder hereof unless a different name has been indicated below.
If any shares of Common Stock or any portion of this Note not converted are to
be issued in the name of a Person other than the undersigned, the undersigned
will pay all transfer taxes payable with respect thereto. Any amount required to
be paid to the undersigned on account of interest accompanies this Note.

 

Dated:

______________________

 

___________________________

 

 

 

 

 

 

 

___________________________

 

 

 

Signature(s)

 

 

___________________________

 

Signature Guarantee

 

 

 

Signature(s) must be guaranteed by an eligible Guarantor Institution (banks,
stock brokers, savings and loan associations and credit unions) with membership
in an approved signature guarantee medallion program pursuant to Securities and
Exchange Commission Rule 17Ad-15 if shares of Common Stock are to be issued, or
Notes to be delivered, other than to and in the name of the registered holder.

 

 

 

B-1

 

--------------------------------------------------------------------------------



 

 

Fill in for registration of shares if to be issued, and Notes if to be
delivered, other than to and in the name of the registered holder:

 

 

 

 

 

___________________________

 

 

(Name)

 

 

 

 

 

___________________________

 

 

(Street Address)

 

 

 

 

 

___________________________

 

 

(City, State and Zip Code)
Please print name and address

 

 

 

 

 

 

 

Principal amount to be converted (if less than all): $_____,000

 

 

 

 

 

NOTICE: The above signature(s) of the holder(s) hereof must correspond with the
name as written upon the face of the Note in every particular without alteration
or enlargement or any change whatever.

 

 

 

 

 

_____________________________________________

 

 

Social Security or Other Taxpayer Identification Number

 

 

B-2

 

--------------------------------------------------------------------------------



EXHIBIT C

[FORM OF FUNDAMENTAL CHANGE REPURCHASE NOTICE]

To: SOTHEBY’S

The undersigned registered owner of this Note hereby acknowledges receipt of a
notice from Sotheby’s (the “Company”) as to the occurrence of a Fundamental
Change with respect to the Company and specifying the Fundamental Change
Repurchase Date and requests and instructs the Company to repay to the
registered holder hereof in accordance with the applicable provisions of the
Indenture referred to in this Note (1) the entire principal amount of this Note,
or the portion thereof (that is $1,000 principal amount or an integral multiple
thereof) below designated, and (2) if such Fundamental Change Repurchase Date
does not fall during the period after an Interest Record Date and on or prior to
the corresponding Interest Payment Date, accrued and unpaid interest, including
Additional Interest, if any, thereon to, but excluding, such Fundamental Change
Repurchase Date.

In the case of certificated Notes, the certificate numbers of the Notes to be
repurchased are as set forth below:

 

Dated:

________________

 

--------------------------------------------------------------------------------

Signature(s)

 

--------------------------------------------------------------------------------

Social Security or Other Taxpayer Identification Number

Principal amount to be repaid (if less than all): $____,000

NOTICE: The above signature(s) of the holder(s) hereof
must correspond with the name as written upon the face
of the Note in every particular without alteration or
enlargement or any change whatever.

 

 

C-1

 

--------------------------------------------------------------------------------



EXHIBIT D

[FORM OF ASSIGNMENT AND TRANSFER]

For value received ____________________________ hereby sell(s), assign(s) and
transfer(s) unto _________________ (Please insert social security or Taxpayer
Identification Number of assignee) the within Note, and hereby irrevocably
constitutes and appoints _____________________ attorney to transfer the said
Note on the books of the Company, with full power of substitution in the
premises.

In connection with any transfer of the within Note occurring prior to the Resale
Restriction Termination Date, as defined in the Indenture governing such Note,
the undersigned confirms that such Note is being transferred:

o

To Sotheby’s or a subsidiary thereof; or

o

Pursuant to the registration statement that has become or been declared
effective under the Securities Act of 1933, as amended; or

o

Pursuant to and in compliance with Rule 144A under the Securities Act of 1933,
as amended; or

o

Pursuant to and in compliance with Rule 144 under the Securities Act of 1933, as
amended; or

o

Pursuant to another available exemption from registration under the Securities
Act of 1933, as amended.

 

 

D-1

 

--------------------------------------------------------------------------------



Dated:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Signature(s)

 

--------------------------------------------------------------------------------

Signature Guarantee

Signature(s) must be guaranteed by an
eligible Guarantor Institution (banks, stock
brokers, savings and loan associations and
credit unions) with membership in an approved
signature guarantee medallion program pursuant to
Securities and Exchange Commission
Rule 17Ad-15 Notes are to be delivered, other
than to and in the name of the registered holder.

NOTICE: The signature on the assignment must correspond with the name as written
upon the face of the Note in every particular without alteration or enlargement
or any change whatever.

 

 

D-2

 

--------------------------------------------------------------------------------